[exhibit103statestreet201001.jpg]
STATE STREET CORPORATION 2017 STOCK INCENTIVE PLAN 1. Purpose The purpose of
this 2017 Stock Incentive Plan (the “Plan”) of State Street Corporation, a
Massachusetts corporation (the “Company”), is to advance the interests of the
Company’s shareholders by enhancing the Company’s ability to attract, retain and
motivate persons who are expected to make important contributions to the Company
and by providing such persons with equity ownership opportunities and
performance-based incentives that are intended to better align the interests of
such persons with those of the Company’s shareholders. Except where the context
otherwise requires, the term “Company” shall include any of the Company’s
present or future parent or subsidiary corporations as defined in Sections
424(e) or (f) of the Internal Revenue Code of 1986, as amended, and any
regulations thereunder (the “Code”) and any other business venture (including,
without limitation, joint venture or limited liability company) in which the
Company has a controlling interest, as determined by the Board of Directors of
the Company (the “Board”). 2. Eligibility All of the Company’s employees,
officers and directors, as well as consultants and advisors to the Company (as
the terms consultants and advisors are defined and interpreted for purposes of
Form S-8 under the Securities Act of 1933, as amended (the “Securities Act”), or
any successor form) are eligible to be granted Awards (as defined below) under
the Plan. Each person who is granted an Award under the Plan is deemed a
“Participant.” The Plan provides for the following types of awards, each of
which is referred to as an “Award”: Options (as defined in Section 5), SARs (as
defined in Section 6), Restricted Stock (as defined in Section 7), RSUs (as
defined in Section 7) and Other Stock-Based Awards (as defined in Section 8).
Except as otherwise provided by the Plan, each Award may be made alone or in
addition or in relation to any other Award. The terms of each Award need not be
identical, and the Board need not treat Participants uniformly. 3.
Administration and Delegation (a) Administration by Board of Directors. The Plan
will be administered by the Board. The Board shall have authority to grant
Awards and to adopt, amend and repeal such administrative rules, guidelines and
practices relating to the Plan as it shall deem advisable. The Board may
construe and interpret the terms of the Plan and any Award agreements entered
into under the Plan. The Board may correct any defect, supply any omission or
reconcile any inconsistency in the Plan or any Award. All actions and decisions
by the Board with respect to the Plan and any Awards shall be made in the
Board’s discretion and shall be final and binding on all persons having or
claiming any interest in the Plan or in any Award.



--------------------------------------------------------------------------------



 
[exhibit103statestreet201002.jpg]
(b) Appointment of Committees. To the extent permitted by applicable law, the
Board may delegate any or all of its powers under the Plan to one or more
committees or subcommittees of the Board (a “Committee”). All references in the
Plan to the “Board” shall mean the Board or a Committee of the Board to the
extent that the Board’s powers or authority under the Plan have been delegated
to such Committee. During such time as the common stock, $1.00 par value per
share, of the Company (the “Common Stock”) is registered under the Securities
Exchange Act of 1934 (the “Exchange Act”), the Board shall appoint one such
Committee of not less than two members, each member of which shall be an
independent director under applicable stock exchange rules, an “outside
director” within the meaning of Section 162(m) of the Code or any successor
provision thereto, and the regulations thereunder (“Section 162(m)”) and a
“non-employee director” as defined in Rule 16b-3 under the Exchange Act. (c)
Delegation of Granting and Other Authority. The Board or a Committee may
delegate to (1) one or more of its members such of its duties, powers and
responsibilities as it may determine; (2) to one or more officers of the Company
the power and authority to grant or to allocate, consistent with the
requirements of Chapter 156D of the Massachusetts General Laws and subject to
such limitations under the Plan or as the Board or the Committee may impose,
Awards among such persons (other than to any “executive officer” of the Company
(as defined by Rule 3b-7 under the Exchange Act) or to any “officer” of the
Company (as defined by Rule 16a-1(f) under the Exchange Act)) eligible to
receive Awards under the Plan as such delegated member or members of the Board
or the Committee or officer or officers of the Company determine consistent with
such delegation; and (3) to such employees or other persons as it determines
such ministerial tasks as it deems appropriate. In the event of any delegation
described in the preceding sentence, references in the Plan to the “Board” shall
mean the delegate to the extent that the Board’s powers or authority under the
Plan have been delegated to such person. (d) Awards to Non-Employee Directors.
Awards to non-employee directors will be granted and administered by a
Committee, all of the members of which are independent directors as defined by
Section 303A.02 of the New York Stock Exchange Listed Company Manual. 4. Stock
Available for Awards (a) Number of Shares; Share Counting. (1) Authorized Number
of Shares. Awards may be made under the Plan (any or all of which Awards may be
in the form of Incentive Stock Options (as defined in Section 5(b)) for such
number of shares of Common Stock as is equal to the sum of: (A) 8,300,000 shares
of Common Stock; plus (B) such additional number of shares of Common Stock (up
to 28,500,000 shares) as is equal to the sum of (x) the number of shares of
Common Stock reserved for issuance under the Company’s 2006 Equity Incentive
Plan, as amended (the “Existing Plan”) that remain available for grant under the
Existing Plan immediately prior to the Company’s 2017 Annual Meeting of
Shareholders -2-



--------------------------------------------------------------------------------



 
[exhibit103statestreet201003.jpg]
and (y) the number of shares of Common Stock subject to awards granted under the
Existing Plan which awards expire, terminate or are otherwise surrendered,
canceled, forfeited or repurchased by the Company at their original issuance
price pursuant to a contractual repurchase right (subject, however, in the case
of Incentive Stock Options to any limitations of the Code). Shares of Common
Stock issued under the Plan may consist in whole or in part of authorized but
unissued shares or treasury shares. (2) Share Counting. For purposes of counting
the number of shares available for the grant of Awards under the Plan under this
Section 4(a) and under the sublimits contained in Section 4(b)(2): (A) all
shares of Common Stock covered by SARs shall be counted against the number of
shares available for the grant of Awards under the Plan and against the
sublimits contained in Section 4(b)(2); provided, however, that (i) SARs that
may be settled only in cash shall not be so counted and (ii) if the Company
grants an SAR in tandem with an Option for the same number of shares of Common
Stock and provides that only one such Award may be exercised (a “Tandem SAR”),
only the shares covered by the Option, and not the shares covered by the Tandem
SAR, shall be so counted, and the expiration of one in connection with the
other’s exercise will not restore shares to the Plan; (B) if any Award (i)
expires or is terminated, surrendered or canceled without having been fully
exercised or is forfeited in whole or in part (including as the result of shares
of Common Stock subject to such Award being repurchased by the Company at the
original issuance price pursuant to a contractual repurchase right), or (ii)
results in any Common Stock not being issued (including as result of an SAR that
was settleable either in cash or in stock actually being settled in cash), the
unused Common Stock covered by such Award shall again be available for the grant
of Awards. Further, shares of Common Stock delivered (either by actual delivery,
attestation or net exercise) to the Company by a Participant to exercise an
Award or to satisfy any tax withholding obligations in accordance with Section
11(d) (including shares retained from the Award creating the tax obligation)
shall be added back to the number of shares of Common Stock available for the
future grant of Awards, provided that no more than the number of shares used to
satisfy the statutory minimum tax withholding obligation shall be added back to
the Plan pursuant to this section 4(a)(2)(B). However, (1) in the case of
Incentive Stock Options, the foregoing shall be subject to any limitations under
the Code, (2) in the case of the exercise of an SAR, the number of shares
counted against the shares available under the Plan and against the sublimits
contained in Section 4(b)(2) shall be the full number of shares subject to the
SAR multiplied by the percentage of the SAR actually exercised, regardless of
the number of shares actually used to settle such SAR upon exercise and (3) the
shares covered by a Tandem SAR shall not again become available for grant upon
the expiration or termination of such Tandem SAR; and (C) shares of Common Stock
repurchased by the Company on the open market using the proceeds from the
exercise of an Award shall not increase the number of shares available for
future grant of Awards. -3-



--------------------------------------------------------------------------------



 
[exhibit103statestreet201004.jpg]
(b) Sublimits. Subject to adjustment under Section 10, the following sublimits
on the number of shares subject to Awards shall apply: (1) Section 162(m)
Per-Participant Limits. The maximum number of shares of Common Stock with
respect to which Options may be granted to any person in any calendar year and
the maximum number of shares of Common Stock subject to SARs granted to any
person in any calendar year shall each be 2,000,000, and the maximum number of
shares of Common Stock subject to other Awards granted to any person in any
calendar year shall be 2,000,000. The per-Participant limits described in this
Section 4(b)(1) shall be construed and applied consistently with Section 162(m).
(2) Limit Applicable to Non-Employee Directors. In any calendar year, the sum of
cash compensation paid to any non-employee director for service as a director
(“Director Cash Compensation”) and the value of Awards under the Plan made to
such non-employee director (calculated based on the grant date fair value of
such Awards for financial reporting purposes) (“Director Equity Compensation”)
shall not exceed $1,500,000. The Board may make exceptions to this limit for
individual non-employee directors in extraordinary circumstances, as the
Committee may determine in its discretion, provided that the non- employee
director receiving such additional compensation may not participate in the
decision to award such compensation. For purposes of this Section 4(b)(2),
Director Cash Compensation and Director Equity Compensation in any calendar year
shall include any amounts or grants that would have been paid or made, as
applicable, to a particular non-employee director absent such director’s
election to defer such compensation pursuant to any arrangement or plan of the
Company permitting deferral of such compensation. (c) Substitute Awards. In
connection with a merger or consolidation of an entity with the Company or the
acquisition by the Company of property or stock of an entity, the Board may
grant Awards in substitution for any options or other stock or stock-based
awards granted by such entity or an affiliate thereof. Substitute Awards may be
granted on such terms as the Board deems appropriate in the circumstances,
notwithstanding any limitations on Awards contained in the Plan. Substitute
Awards shall not count against the overall share limit set forth in Section
4(a)(1) or any sublimits contained in the Plan, except as may be required by
reason of Section 422 and related provisions of the Code. 5. Stock Options (a)
General. The Board may grant options to purchase Common Stock (each, an
“Option”) and determine the number of shares of Common Stock to be covered by
each Option, the exercise price of each Option and the conditions and
limitations applicable to the exercise of each Option, including conditions
relating to applicable federal or state securities laws, as the Board considers
necessary or advisable. (b) Incentive Stock Options. An Option that the Board
intends to be an “incentive stock option” as defined in Section 422 of the Code
(an “Incentive Stock Option”) shall only be granted to employees of State Street
Corporation, any of State Street Corporation’s present or future parent or
subsidiary corporations as defined in Sections 424(e) or (f) of the Code, and
any other entities the employees of which are eligible to receive Incentive
Stock Options under the -4-



--------------------------------------------------------------------------------



 
[exhibit103statestreet201005.jpg]
Code, and shall be subject to and shall be construed consistently with the
requirements of Section 422 of the Code. An Option that is not intended to be an
Incentive Stock Option shall be designated a “Nonstatutory Stock Option.” The
Company shall have no liability to a Participant, or any other person, if an
Option (or any part thereof) that is intended to be an Incentive Stock Option is
not an Incentive Stock Option or if the Company converts an Incentive Stock
Option to a Nonstatutory Stock Option. (c) Exercise Price. The Board shall
establish the exercise price of each Option or the formula by which such
exercise price will be determined. The exercise price shall be specified in the
applicable Option agreement. The exercise price shall not be less than 100% of
the Grant Date Fair Market Value (as defined below) of the Common Stock on the
date the Option is granted; provided that if the Board approves the grant of an
Option with an exercise price to be determined on a future date, the exercise
price shall be not less than 100% of the Grant Date Fair Market Value on such
future date. “Grant Date Fair Market Value” of a share of Common Stock for
purposes of the Plan will be determined as follows: (1) if the Common Stock
trades on a national securities exchange, the closing sale price (for the
primary trading session) on the date of grant; or (2) if the Common Stock does
not trade on any such exchange, the average of the closing bid and asked prices
as reported by an authorized OTCBB market data vendor as listed on the OTCBB
website (otcbb.com) on the date of grant; or (3) if the Common Stock is not
publicly traded, the Board will determine the Grant Date Fair Market Value for
purposes of the Plan using any measure of value it determines to be appropriate
(including, as it considers appropriate, relying on appraisals) in a manner
consistent with the valuation principles under Code Section 409A, except as the
Board may expressly determine otherwise. For any date that is not a trading day,
the Grant Date Fair Market Value of a share of Common Stock for such date will
be determined by using the closing sale price or average of the bid and asked
prices, as appropriate, for the immediately preceding trading day and with the
timing in the formulas above adjusted accordingly. The Board can substitute a
particular time of day or other measure of “closing sale price” or “bid and
asked prices” if appropriate because of exchange or market procedures or can, in
its sole discretion, use weighted averages either on a daily basis or such
longer period as complies with Code Section 409A. The Board has sole discretion
to determine the Grant Date Fair Market Value for purposes of the Plan, and all
Awards are conditioned on the participants’ agreement that the Board’s
determination is conclusive and binding even though others might make a
different determination. (d) Duration of Options. Subject to the provisions of
the Plan, each Option shall be exercisable at such times and subject to such
terms and conditions as the Board may specify in the applicable Option
agreement; provided, however, that no Option will be granted with a term in
excess of 10 years. -5-



--------------------------------------------------------------------------------



 
[exhibit103statestreet201006.jpg]
(e) Exercise of Options. Options may be exercised by delivery to the Company of
a notice of exercise in a form (which may be electronic) approved by the
Company, together with payment in full (in the manner specified in Section 5(f))
of the exercise price for the number of shares for which the Option is
exercised. Shares of Common Stock subject to the Option will be delivered by the
Company as soon as practicable following exercise. (f) Payment Upon Exercise.
Common Stock purchased upon the exercise of an Option granted under the Plan
shall be paid for as follows: (1) in cash or by check, payable to the order of
the Company; (2) except as may otherwise be provided in the applicable Option
agreement or approved by the Board, by (i) delivery of an irrevocable and
unconditional undertaking by a creditworthy broker to deliver promptly to the
Company sufficient funds to pay the exercise price and any required tax
withholding or (ii) delivery by the Participant to the Company of a copy of
irrevocable and unconditional instructions to a creditworthy broker to deliver
promptly to the Company cash or a check sufficient to pay the exercise price and
any required tax withholding; (3) to the extent provided for in the applicable
Option agreement or approved by the Board, by delivery (either by actual
delivery or attestation) of shares of Common Stock owned by the Participant
valued at their fair market value (valued in the manner determined by (or in a
manner approved by) the Board), provided (i) such method of payment is then
permitted under applicable law, (ii) such Common Stock, if acquired directly
from the Company, was owned by the Participant for such minimum period of time,
if any, as may be established by the Board and (iii) such Common Stock is not
subject to any repurchase, forfeiture, unfulfilled vesting or other similar
requirements; (4) to the extent provided for in the applicable Nonstatutory
Stock Option agreement or approved by the Board, by delivery of a notice of “net
exercise” to the Company, as a result of which the Participant would receive (i)
the number of shares underlying the portion of the Option being exercised, less
(ii) such number of shares as is equal to (A) the aggregate exercise price for
the portion of the Option being exercised divided by (B) the fair market value
of the Common Stock (valued in the manner determined by (or in a manner approved
by) the Board) on the date of exercise; (5) to the extent permitted by
applicable law and provided for in the applicable Option agreement or approved
by the Board, by payment of such other lawful consideration as the Board may
determine; or (6) by any combination of the above permitted forms of payment.
(g) Limitation on Repricing. Unless such action is approved by the Company’s
shareholders, the Company may not (except as provided for under Section 10): (1)
amend any outstanding Option granted under the Plan to provide an exercise price
per share that is lower than the then-current exercise price per share of such
outstanding Option, (2) cancel any outstanding option (whether or not granted
under the Plan) and grant in substitution therefor new -6-



--------------------------------------------------------------------------------



 
[exhibit103statestreet201007.jpg]
Awards under the Plan (other than Awards granted pursuant to Section 4(c))
covering the same or a different number of shares of Common Stock and having an
exercise price per share lower than the then-current exercise price per share of
the canceled option, (3) cancel in exchange for a cash payment any outstanding
Option with an exercise price per share above the then-current fair market value
of the Common Stock (valued in the manner determined by (or in a manner approved
by) the Board), or (4) take any other action under the Plan that constitutes a
“repricing” within the meaning of the rules of the New York Stock Exchange. (h)
No Reload Options. No Option granted under the Plan shall contain any provision
entitling the Participant to the automatic grant of additional Options in
connection with any exercise of the original Option. 6. Stock Appreciation
Rights (a) General. The Board may grant Awards consisting of stock appreciation
rights (“SARs”) entitling the holder, upon exercise, to receive an amount of
Common Stock or cash or a combination thereof (such form to be determined by the
Board) determined by reference to appreciation, from and after the date of
grant, in the fair market value of a share of Common Stock (valued in the manner
determined by (or in a manner approved by) the Board) over the measurement price
established pursuant to Section 6(b). The date as of which such appreciation is
determined shall be the exercise date. (b) Measurement Price. The Board shall
establish the measurement price of each SAR and specify it in the applicable SAR
agreement. The measurement price shall not be less than 100% of the Grant Date
Fair Market Value of the Common Stock on the date the SAR is granted; provided
that if the Board approves the grant of an SAR effective as of a future date,
the measurement price shall be not less than 100% of the Grant Date Fair Market
Value on such future date. (c) Duration of SARs. Subject to the provisions of
the Plan, each SAR shall be exercisable at such times and subject to such terms
and conditions as the Board may specify in the applicable SAR agreement;
provided, however, that no SAR will be granted with a term in excess of 10
years. (d) Exercise of SARs. SARs may be exercised by delivery to the Company of
a notice of exercise in a form (which may be electronic) approved by the
Company, together with any other documents required by the Board. (e) Limitation
on Repricing. Unless such action is approved by the Company’s shareholders, the
Company may not (except as provided for under Section 10): (1) amend any
outstanding SAR granted under the Plan to provide a measurement price per share
that is lower than the then-current measurement price per share of such
outstanding SAR, (2) cancel any outstanding SAR (whether or not granted under
the Plan) and grant in substitution therefor new Awards under the Plan (other
than Awards granted pursuant to Section 4(c)) covering the same or a different
number of shares of Common Stock and having a measurement price per share lower
than the then-current measurement price per share of the cancelled SAR, (3)
cancel in exchange for a cash payment any outstanding SAR with a measurement
price per share above the -7-



--------------------------------------------------------------------------------



 
[exhibit103statestreet201008.jpg]
then-current fair market value of the Common Stock (valued in the manner
determined by (or in a manner approved by) the Board), or (4) take any other
action under the Plan that constitutes a “repricing” within the meaning of the
rules of the NYSE. (f) No Reload SARs. No SAR granted under the Plan shall
contain any provision entitling the Participant to the automatic grant of
additional SARs in connection with any exercise of the original SAR. 7.
Restricted Stock; RSUs (a) General. The Board may grant Awards entitling
recipients to acquire shares of Common Stock (“Restricted Stock”), subject to
the right of the Company to repurchase all or part of such shares at their issue
price or other stated or formula price (or to require forfeiture of such shares
if issued at no cost) from the recipient in the event that conditions specified
by the Board in the applicable Award are not satisfied prior to the end of the
applicable restriction period or periods established by the Board for such
Award. The Board may also grant Awards entitling the recipient to receive shares
of Common Stock or cash to be delivered at the time such Award vests or is
settled by the Company (“RSUs”). (b) Terms and Conditions for Restricted Stock
and RSUs. Subject to the provisions of the Plan, the Board shall determine the
terms and conditions of Restricted Stock and RSUs, including the conditions for
vesting and repurchase (or forfeiture) and the issue price, if any. (c) Stock
Certificates; Dividends. The Company may require that any stock certificates
issued in respect of shares of Restricted Stock, as well as dividends or
distributions paid on such Restricted Stock, shall be deposited in escrow by the
Participant, together with a stock power endorsed in blank, with the Company (or
its designee). At the expiration of the applicable vesting, forfeiture and / or
restriction periods, the Company (or such designee) shall deliver the
certificates no longer subject to such restrictions as well as any dividends or
other distributions to the Participant or if the Participant has died, to his or
her Designated Beneficiary. “Designated Beneficiary” means (i) the beneficiary
designated, in a manner determined by the Board, by a Participant to receive
amounts due or exercise rights of the Participant in the event of the
Participant’s death or (ii) in the absence of an effective designation by a
Participant, the Participant’s estate. (d) Additional Provisions Relating to
RSUs. (1) Settlement. Upon the vesting of and/or lapsing of any other
restrictions (i.e., settlement) with respect to each RSU, the Participant shall
be entitled to receive from the Company the number of shares of Common Stock
specified in the Award agreement or (if so provided in the applicable Award
agreement or otherwise determined by the Board) an amount of cash equal to the
fair market value (valued in the manner determined by (or in a manner approved
by) the Board) of such number of shares or a combination thereof. The Board may
provide that settlement of RSUs shall be deferred, on a mandatory basis or at
the election of the Participant, in a manner that complies with Section 409A of
the Code or any successor provision thereto, and the regulations thereunder
(“Section 409A”). -8-



--------------------------------------------------------------------------------



 
[exhibit103statestreet201009.jpg]
(2) Voting Rights. A Participant shall have no voting rights with respect to any
RSUs. 8. Other Stock-Based Awards (a) General. The Board may grant other Awards
of shares of Common Stock, and other Awards that are valued in whole or in part
by reference to, or are otherwise based on, shares of Common Stock or other
property (“Other Stock-Based Awards”). Such Other Stock- Based Awards shall also
be available as a form of payment in the settlement of other Awards granted
under the Plan or as payment in lieu of compensation to which a Participant is
otherwise entitled. Other Stock-Based Awards may be paid in shares of Common
Stock or cash, as the Board shall determine. (b) Terms and Conditions. Subject
to the provisions of the Plan, the Board shall determine the terms and
conditions of each Other Stock-Based Award, including any purchase price
applicable thereto. 9. Performance Awards. (a) Grants. Restricted Stock, RSUs
and Other Stock-Based Awards under the Plan may be made subject to the
achievement of performance goals pursuant to this Section 9 (“Performance
Awards”). (b) Committee. Grants of Performance Awards to any Covered Employee
(as defined below) intended to qualify as “performance-based compensation” under
Section 162(m) (“Performance-Based Compensation”) shall be made only by a
Committee (or a subcommittee of a Committee) comprised solely of two or more
directors eligible to serve on a committee making Awards qualifying as
“performance-based compensation” under Section 162(m). In the case of such
Awards granted to Covered Employees, references to the Board or to a Committee
shall be treated as referring to such Committee (or subcommittee). “Covered
Employee” shall mean any person who is, or whom the Committee, in its
discretion, determines may be, a “covered employee” under Section 162(m)(3) of
the Code. (c) Performance Measures. For any Award that is intended to qualify as
Performance-Based Compensation, the Committee shall specify that the degree of
granting, vesting and/or payout shall be subject to the achievement of one or
more objective performance measures established by the Committee, which shall be
based on the relative or absolute attainment of specified levels of one or any
combination of the following, which may be determined pursuant to generally
accepted accounting principles (“GAAP”) or on a non-GAAP basis, as determined by
the Committee (the “Performance Measures”): i) earnings or earnings per share
xii) risk control ii) return on equity xiii) expense iii) return on assets xiv)
operating leverage iv) return on capital xv) operating fee leverage v) cost of
capital xvi) capital ratios vi) total stockholder return xvii) liquidity ratios
-9-



--------------------------------------------------------------------------------



 
[exhibit103statestreet201010.jpg]
vii) revenue xviii) income viii) market share xix) comprehensive capital
analysis and ix) quality/service review (CCAR) x) organizational development xx)
other regulatory-related metric xi) strategic initiatives (including
acquisitions or dispositions) Such goals may reflect absolute entity or business
unit performance or a relative comparison to the performance of a peer group of
entities or other external measure of the selected performance criteria and may
be absolute in their terms or measured against or in relationship to other
companies comparably, similarly or otherwise situated. The Performance Measures:
(x) may vary by Participant and may be different for different Awards; (y) may
be particular to a Participant or the department, branch, line of business,
subsidiary or other unit in which the Participant works and may cover such
period as may be specified by the Committee; and (z) shall be set by the
Committee within the time period prescribed by, and shall otherwise comply with
the requirements of, Section 162(m). Awards that are not intended to qualify as
Performance-Based Compensation may be based on these or such other performance
measures as the Board may determine. (d) Adjustments to Performance Measures.
The Committee may provide, no later than the deadline for establishing the
Performance Measures for a year, that one or more of the Performance Measures
applicable to an Award or Awards for such year will be adjusted in an
objectively determinable manner to reflect events (for example, but without
limitation, acquisitions, dispositions, joint ventures or restructurings,
expenses associated with acquisitions, dispositions, joint ventures or
restructurings, amortization of purchased intangibles associated with
acquisitions, impact (dilution and expenses) of securities issuances (debt or
equity) to finance, or in contemplation of, acquisitions or ventures, merger and
integration expenses, changes in accounting principles or interpretations,
changes in tax law or financial regulatory law, impairment charges, fluctuations
in foreign currency exchange rates, charges for restructuring or rationalization
programs (e.g., cost of workforce reductions, facilities or lease abandonments,
asset impairments), one-time insurance claims payments, extraordinary and/or
non-recurring items, litigation, regulatory matter or tax rate changes)
occurring during the year that affect the applicable Performance Measure. (e)
Adjustments to Performance-Based Compensation. Notwithstanding any provision of
the Plan, with respect to any Performance Award that is intended to qualify as
Performance-Based Compensation, the Committee may adjust downwards, but not
upwards, the number of shares payable pursuant to such Award, and the Committee
may not waive the achievement of the applicable performance measures except in
the case of the death or disability of the Participant or a change in control of
the Company. (f) Other. The Committee shall have the power to impose such other
restrictions on Performance Awards as it may deem necessary or appropriate to
ensure that such Awards satisfy all requirements for Performance-Based
Compensation. With respect to any Performance Award that is intended to qualify
as Performance-Based Compensation, the Plan and such Award will be construed to
the maximum extent permitted by law in a manner consistent with qualifying such
Award for such exception. With respect to such Performance Awards, the Committee
will -10-



--------------------------------------------------------------------------------



 
[exhibit103statestreet201011.jpg]
preestablish, in writing, one or more specific performance measures no later
than 90 days after the commencement of the period of service to which the
performance relates (or at such earlier time as is required to qualify the
Performance Award as Performance-Based Compensation). Prior to grant, vesting or
payment of such Performance Award, as the case may be, the Committee will
certify whether the applicable performance measures have been attained and such
determination will be final and conclusive. No Performance Award that is
intended to qualify as Performance-Based Compensation may be granted after the
first meeting of the shareholders of the Company held in 2022 until the
performance measures set forth in Section 9(c) (as originally approved or as
subsequently amended) have been resubmitted to and reapproved by the
shareholders of the Company in accordance with the requirements of Section
162(m), unless such grant is made contingent upon such approval. 10. Adjustments
for Changes in Common Stock and Certain Other Events (a) Changes in
Capitalization. In the event of any stock split, reverse stock split, stock
dividend, recapitalization, combination of shares, reclassification of shares,
spin-off or other similar change in capitalization or event, or any dividend or
distribution to holders of Common Stock other than an ordinary cash dividend,
(i) the number and class of securities available under the Plan, (ii) the share
counting rules and sublimits set forth in Sections 4(a) and 4(b), (iii) the
number and class of securities and exercise price per share of each outstanding
Option, (iv) the share and per-share provisions and the measurement price of
each outstanding SAR, (v) the number of shares subject to and the repurchase
price per share subject to each outstanding award of Restricted Stock and (vi)
the share and per-share-related provisions and the purchase price, if any, of
each outstanding RSU and each Other Stock-Based Award, shall be equitably
adjusted by the Company (or substituted Awards may be made, if applicable) in
the manner determined by the Board. Without limiting the generality of the
foregoing, in the event the Company effects a split of the Common Stock by means
of a stock dividend and the exercise price of and the number of shares subject
to an outstanding Option are adjusted as of the date of the distribution of the
dividend (rather than as of the record date for such dividend), then an optionee
who exercises an Option between the record date and the distribution date for
such stock dividend shall be entitled to receive, on the distribution date, the
stock dividend with respect to the shares of Common Stock acquired upon such
Option exercise, notwithstanding the fact that such shares were not outstanding
as of the close of business on the record date for such stock dividend. (b)
Covered Transactions and Change in Control. (1) Definitions. (i) A “Covered
Transaction” shall mean: (A) a consolidation, merger, or similar transaction or
series of related transactions, including a sale or other disposition of stock,
in which the Company is not the surviving corporation or which results in the
acquisition of all or substantially all of the Company’s then outstanding Common
Stock by a -11-



--------------------------------------------------------------------------------



 
[exhibit103statestreet201012.jpg]
single person or entity or by a group of persons and/or entities acting in
concert; (B) a sale or transfer of all or substantially all the Company’s
assets; or (C) a dissolution or liquidation of the Company. Where a Covered
Transaction involves a tender offer that is reasonably expected to be followed
by a merger described in clause (A) (as determined by the Board), the Covered
Transaction shall be deemed to have occurred upon consummation of the tender
offer. (ii) A “Change in Control ” shall mean: (A) the acquisition by any
individual, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2)
of the Exchange Act) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 25% or more of either (I) the
then-outstanding shares of Common Stock (the “Outstanding Company Common Stock”)
or (II) the combined voting power of the then-outstanding voting securities of
the Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); excluding, however, the following
acquisitions of Outstanding Company Common Stock and Outstanding Company Voting
Securities: (W) any acquisition directly from the Company, (X) any acquisition
by the Company, (Y) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company, or (Z) any acquisition by any Person pursuant to a transaction
which complies with clauses (I), (II) and (III) of subsection (C) of this
definition; (B) individuals who, as of the effective date of the Plan,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual who
becomes a member of the Board subsequent to such effective date, whose election,
or nomination for election by the Company’s shareholders, was approved by a vote
of at least -12-



--------------------------------------------------------------------------------



 
[exhibit103statestreet201013.jpg]
a majority of directors then comprising the Incumbent Board shall be considered
as though such individual were a member of the Incumbent Board; but, provided
further, that any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest (as such terms are
used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or
other actual or threatened solicitation of proxies or consents by or on behalf
of a Person other than the Board shall not be so considered as a member of the
Incumbent Board; or (C) consummation by the Company of a reorganization, merger
or consolidation or sale or other disposition of all or substantially all of the
assets of the Company (“Business Combination”); excluding, however, such a
Business Combination pursuant to which (I) all or substantially all of the
individuals and entities who are the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination own, directly or indirectly, more
than 50% of, respectively, the outstanding shares of common stock, and the
combined voting power of the then- outstanding voting securities entitled to
vote generally in the election of directors, as the case may be, of the
corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (II) no Person (other than any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company or such corporation resulting from such Business Combination) will
beneficially own, directly or indirectly, 25% or more of, respectively, the
outstanding shares of common stock of the -13-



--------------------------------------------------------------------------------



 
[exhibit103statestreet201014.jpg]
corporation resulting from such Business Combination or the combined voting
power of the outstanding voting securities of such corporation entitled to vote
generally in the election of directors except to the extent that such ownership
existed with respect to the Company prior to the Business Combination and (III)
at least a majority of the members of the board of directors of the corporation
resulting from such Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement, or of the action of the
Board, providing for such Business Combination; or (D) the approval by the
shareholders of the Company of a complete liquidation or dissolution of the
Company; provided, that, to the extent necessary to ensure compliance with the
requirements of Section 409A, where applicable, an event described above shall
be treated as a Change in Control only if it also constitutes or results in a
change in ownership or control of the Company, or a change in ownership of
assets of the Company, described in Section 409A. (iii) “Cause” shall mean: (A)
If the Participant is party to an employment or similar agreement with the
Company that contains a definition of “Cause,” that definition shall apply for
purposes of the Plan. (B) Otherwise, “Cause” shall mean any (I) willful failure
by the Participant, which failure is not cured within 30 days of written notice
to the Participant from the Company, to perform his or her material
responsibilities to the Company or (II) willful misconduct by the Participant
which is materially injurious to the Company. For purposes of this definition of
“Cause,” reference to the “Company” shall include the acquiror or survivor (or
an affiliate of the acquiror or survivor) in the applicable Change in Control.
(iv) “Good Reason” shall mean: -14-



--------------------------------------------------------------------------------



 
[exhibit103statestreet201015.jpg]
(A) If the Participant is party to an employment or similar agreement with the
Company that contains a definition of “Good Reason,” that definition shall apply
for purposes of the Plan. (B) Otherwise, “Good Reason” shall mean any
significant diminution in the Participant’s duties, authority, or
responsibilities from and after such Change in Control, as the case may be, or
any material reduction in the base compensation payable to the Participant from
and after such Change in Control, as the case may be, or the relocation of the
place of business at which the Participant is principally located to a location
that is greater than 50 miles from its location immediately prior to such Change
in Control. Notwithstanding the occurrence of any such event or circumstance,
such occurrence shall not be deemed to constitute Good Reason unless (I) the
Participant gives the Company the notice of termination no more than 90 days
after the initial existence of such event or circumstance, (II) such event or
circumstance has not been fully corrected and the Participant has not been
reasonably compensated for any losses or damages resulting therefrom within 30
days of the Company’s receipt of such notice and (III) the Participant’s
termination of Employment occurs within six months following the Company’s
receipt of such notice. For purposes of this definition of “Good Reason,”
reference to the “Company” shall include the acquiror or survivor (or an
affiliate of the acquiror or survivor) in the applicable Change in Control. (v)
“Employment” shall mean a Participant’s employment or other service relationship
with the Company and its subsidiaries. Employment will be deemed to continue,
unless the Board expressly provides otherwise, so long as the Participant is
employed by, or otherwise is providing services in a capacity described in
Section 1 to the Company or its subsidiaries. If a Participant’s employment or
other service relationship is with a subsidiary of the Company and that entity
ceases to be a subsidiary, the Participant’s Employment will be deemed to have
terminated when the entity ceases to be subsidiary of the Company unless the
Participant transfers Employment to the Company or its remaining subsidiaries.
-15-



--------------------------------------------------------------------------------



 
[exhibit103statestreet201016.jpg]
(2) Effect on Awards. (i) Covered Transactions. Except as otherwise provided in
an Award, the following provisions shall apply in the event of a Covered
Transaction: (A) Assumption or Substitution. If the Covered Transaction is one
in which there is an acquiring or surviving entity, the Board may provide for
the assumption of some or all outstanding Awards or for the grant of new awards
in substitution therefor by the acquiror or survivor or an affiliate of the
acquiror or survivor. (B) Cash-Out of Awards. If the Covered Transaction is one
in which holders of C o m m o n Stock will receive upon consummation a payment
(whether cash, non-cash or a combination of the foregoing), the Board may
provide for payment (a “cash-out”), with respect to some or all Awards, equal in
the case of each affected Award to the excess, if any, of (A) the fair market
value of one share of Common Stock (as determined by the Board in its reasonable
discretion) times the number of shares of Common Stock subject to the Award,
over (B) the aggregate exercise or purchase price, if any, under the Award (in
the case of an SAR, the aggregate base price above which appreciation is
measured), in each case on such payment terms (which need not be the same as the
terms of payment to holders of Common Stock) and other terms, and subject to
such conditions, as the Board determines. (C) Acceleration of Certain Awards. If
the Covered Transaction (whether or not there is an acquiring or surviving
entity) is one in which there is no assumption, substitution or cash-out, each
Award requiring exercise will become fully exercisable, each Award of Restricted
Stock will become fully vested and the delivery of shares of Common Stock
deliverable under each outstanding award of RSUs, Performance Awards (to the
extent consisting of RSUs) and Other Stock-Based Awards will be accelerated and
such shares will be delivered, prior to the Covered Transaction, in each case on
a basis that gives the holder of the Award a reasonable opportunity, as
determined by -16-



--------------------------------------------------------------------------------



 
[exhibit103statestreet201017.jpg]
the Board, following exercise of the Award or the delivery of the shares, as the
case may be, to participate as a shareholder in the Covered Transaction. (D)
Termination of Awards Upon Consummation of Covered Transaction. Each Award
(unless assumed or substituted pursuant to Section 10(b)(2)(i)(A) above), other
than outstanding shares of Restricted Stock (which shall be treated in the same
manner as other shares of Common Stock, subject to Section 10(b)(2)(i)(E)
below), will terminate upon consummation of the Covered Transaction. (E)
Additional Limitations. Any share of Common Stock delivered pursuant to Section
10(b)(2)(i)(A) or Section 10(b)(2)(i)(C) above with respect to an Award may, in
the discretion of the Board, contain such restrictions, if any, as the Board
deems appropriate to reflect any performance or other vesting conditions to
which the Award was subject. In the case of Restricted Stock, the Board may
require that any amounts delivered, exchanged or otherwise paid in respect of
such Common Stock in connection with the Covered Transaction be placed in escrow
or otherwise made subject to such restrictions as the Board deems appropriate to
carry out the intent of the Plan. (ii) Change in Control. Notwithstanding any
other provision of the Plan to the contrary, in the event of a Change in
Control: (A) Acceleration of Options and SARs; Effect on Other Awards. If, on or
prior to the first anniversary of the consummation of the Change in Control, the
Participant’s Employment with the Company is terminated for Good Reason by the
Participant or is terminated without Cause by the Company, all Options and SARs
outstanding as of the date such Change in Control is consummated and which are
not then exercisable shall become exercisable to the full extent of the original
grant, all shares of Restricted Stock which are not otherwise vested shall vest,
and Performance Awards granted hereunder shall vest to the extent set forth in
the applicable Award agreement. -17-



--------------------------------------------------------------------------------



 
[exhibit103statestreet201018.jpg]
(B) Restriction on Application of Plan Provisions Applicable in the Event of
Termination of Employment. After a Change of Control, Options and SARs granted
under Section 10(b)(2)(i)(A) as substitution for existing Awards shall remain
exercisable following a termination of Employment (other than termination by
reason of death, disability (as determined by the Company) or retirement (as
defined in the Award)) for the lesser of (I) a period of seven (7) months, or
(II) the period ending on the latest date on which such Option or SAR could
otherwise have been exercised. (C) Restriction on Amendment. In connection with
or following a Change in Control, the Board may not impose additional conditions
upon exercise or otherwise amend or restrict any Award, or amend the terms of
the Plan in any manner adverse to the holder thereof, without the written
consent of such holder. 11. General Provisions Applicable to Awards (a)
Transferability of Awards. Awards shall not be sold, assigned, transferred,
pledged or otherwise encumbered by a Participant, either voluntarily or by
operation of law, except by will or the laws of descent and distribution or,
other than in the case of an Incentive Stock Option, pursuant to a qualified
domestic relations order, and, during the life of the Participant, shall be
exercisable only by the Participant; provided, however, that, except with
respect to Awards subject to Section 409A, the Board may permit or provide in an
Award for the gratuitous transfer of the Award by the Participant to or for the
benefit of any immediate family member, family trust or other entity established
for the benefit of the Participant and/or an immediate family member thereof if
the Company would be eligible to use a Form S-8 under the Securities Act for the
registration of the sale of the Common Stock subject to such Award to such
proposed transferee; provided further, that the Company shall not be required to
recognize any such permitted transfer until such time as such permitted
transferee shall, as a condition to such transfer, deliver to the Company a
written instrument in form and substance satisfactory to the Company confirming
that such transferee shall be bound by all of the terms and conditions of the
Award. References to a Participant, to the extent relevant in the context, shall
include references to authorized transferees. For the avoidance of doubt,
nothing contained in this Section 11(a) shall be deemed to restrict a transfer
to the Company. (b) Documentation. Each Award shall be evidenced in such form
(written, electronic or otherwise) as the Board shall determine. Each Award may
contain terms and conditions in addition to those set forth in the Plan. (c)
Termination of Status. Unless the Board expressly provides otherwise,
immediately upon the cessation of a Participant’s Employment (as defined in
Section -18-



--------------------------------------------------------------------------------



 
[exhibit103statestreet201019.jpg]
10(b)(1)(v)), (i) each Award requiring exercise that is then held by the
Participant or by the Participant’s permitted transferees, if any, will cease to
be exercisable and will terminate, and (ii) all other Awards that are then held
by the Participant or by the Participant’s permitted transferees, if any, to the
extent not already vested will be forfeited, except that: (1) subject to (2) and
(3) below, all Options and SARs held by the Participant or the Participant’s
permitted transferees, if any, immediately prior to the cessation of the
Participant’s Employment with the Company, to the extent then exercisable, will
remain exercisable for the lesser of (i) a period of three months and (ii) the
period ending on the latest date on which such Option or SAR could have been
exercised without regard to this Section 11(c), and will thereupon terminate;
(2) all Options and SARs held by a Participant or the Participant’s permitted
transferees, if any, immediately prior to the Participant’s death, to the extent
then exercisable, will remain exercisable for the lesser of (i) the one year
period ending with the first anniversary of the Participant’s death and (ii) the
period ending on the latest date on which such Option or SAR could have been
exercised without regard to this Section 11(c), and will thereupon terminate;
and (3) all Options and SARs held by a Participant or the Participant’s
permitted transferees, if any, immediately prior to the cessation of the
Participant’s Employment with the Company will immediately terminate upon such
cessation if the Board in its sole discretion determines that such cessation of
Employment has resulted for reasons which cast such discredit on the Participant
as to justify immediate termination of the Award. (d) Withholding. The
Participant must satisfy all applicable federal, state, and local or other
income and employment tax withholding obligations before the Company will
deliver stock certificates or otherwise recognize ownership of Common Stock
under an Award. The Company may elect to satisfy the withholding obligations
through additional withholding on salary or wages. If the Company elects not to
or cannot withhold from other compensation, the Participant must pay the Company
the full amount, if any, required for withholding or have a broker tender to the
Company cash equal to the withholding obligations. Payment of withholding
obligations is due before the Company will issue any shares on exercise, vesting
or release from forfeiture of an Award or at the same time as payment of the
exercise or purchase price, unless the Company determines otherwise. If provided
for in an Award or approved by the Board, a Participant may satisfy the tax
obligations in whole or in part by delivery (either by actual delivery or
attestation) of shares of Common Stock, including shares retained from the Award
creating the tax obligation, valued at their fair market value (valued in the
manner determined by (or in a manner approved by) the Company); provided,
however, except as otherwise provided by the Board, that the total tax
withholding where stock is being used to satisfy such tax obligations cannot
exceed the Company’s minimum statutory withholding obligations (based on minimum
statutory withholding rates for federal and state tax purposes, including
payroll taxes, that are applicable to such supplemental taxable income), except
that, to the extent that the Company is able to retain shares of Common Stock
having a fair market value (determined by (or in a manner approved by) the
Company) that exceeds the statutory minimum applicable withholding tax without
material financial accounting implications or the Company is withholding in a
jurisdiction that does not have a statutory minimum withholding tax, the -19-



--------------------------------------------------------------------------------



 
[exhibit103statestreet201020.jpg]
Company may retain such number of shares of Common Stock (up to the number of
shares having a fair market value equal to the maximum individual statutory rate
of tax (determined by (or in a manner approved by) the Company)) as the Company
shall determine in its sole discretion to satisfy the tax liability associated
with any Award. Shares used to satisfy tax withholding requirements cannot be
subject to any repurchase, forfeiture, unfulfilled vesting or other similar
requirements. (e) Amendment of Award. Except as otherwise provided in Section
5(g) and 6(e), the Board may amend, modify or terminate any outstanding Award,
including but not limited to, substituting therefor another Award of the same or
a different type, changing the date of exercise or realization, and converting
an Incentive Stock Option to a Nonstatutory Stock Option. The The Board may at
any time accelerate the vesting or exercisability of an Award, regardless of any
adverse or potentially adverse tax consequences resulting from such
acceleration. The Participant’s consent to such action shall be required unless
(i) the Board determines that the action, taking into account any related
action, does not materially and adversely affect the Participant’s rights under
the Plan or (ii) the change is permitted under Section 10 or the foregoing
sentence. (f) Conditions on Delivery of Stock. The Company will not be obligated
to deliver any shares of Common Stock pursuant to the Plan or to remove
restrictions from shares previously issued or delivered under the Plan until (i)
all conditions of the Award have been met or removed to the satisfaction of the
Company, (ii) in the opinion of the Company’s counsel, all other legal matters
in connection with the issuance and delivery of such shares have been satisfied,
including any applicable securities laws and regulations and any applicable
stock exchange or stock market rules and regulations, and (iii) the Participant
has executed and delivered to the Company such representations or agreements as
the Company may consider appropriate to satisfy the requirements of any
applicable laws, rules or regulations.. (g) Dividend Equivalents. The Board may
provide for the payment of amounts in lieu of cash dividends or other cash
distributions (“Dividend Equivalents”) with respect to shares of Common Stock
subject to an Award, provided that such Dividend Equivalents shall be subject to
the same vesting and forfeiture provisions as the Award with respect to which
they may be paid. Any entitlement to dividend equivalents or similar
entitlements shall be established and administered consistent either with
exemption from, or compliance with the requirements of Section 409A to the
extent applicable. 12. Miscellaneous (a) No Right To Employment or Other Status.
No person shall have any claim or right to be granted an Award by virtue of the
adoption of the Plan, and the grant of an Award shall not be construed as giving
a Participant the right to continued Employment. The Company expressly reserves
the right at any time to dismiss or otherwise terminate its relationship with a
Participant free from any liability or claim under the Plan, except as expressly
provided in the applicable Award. (b) No Rights As Shareholder; Clawback.
Subject to the provisions of the applicable Award, no Participant or Designated
Beneficiary shall have any rights as a shareholder with -20-



--------------------------------------------------------------------------------



 
[exhibit103statestreet201021.jpg]
respect to any shares of Common Stock to be issued with respect to an Award
until becoming the record holder of such shares. In accepting an Award under the
Plan, a Participant shall agree to be bound by any clawback policy the Company
has adopted or may adopt in the future, or any other compensation recovery
requirements that the Company determines are necessary or appropriate to be
applicable to an Award. (c) Effective Date and Term of Plan. The Plan shall
become effective on the date the Plan is approved by the Company’s shareholders
(the “Effective Date”). No Awards shall be granted under the Plan after the
expiration of 10 years from the Effective Date, but Awards previously granted
may extend beyond that date. (d) Amendment of Plan. The Board may amend, suspend
or terminate the Plan or any portion thereof at any time provided that (i) to
the extent required by Section 162(m), no Award granted to a Participant that is
intended to comply with Section 162(m) after the date of such amendment shall
become exercisable, realizable or vested, as applicable to such Award, unless
and until the Company’s shareholders approve such amendment in the manner
required by Section 162(m); (ii) no amendment that would require shareholder
approval under the rules of the national securities exchange on which the
Company then maintains its primary listing may be made effective unless and
until the Company’s shareholders approve such amendment; and (iii) if the
national securities exchange on which the Company then maintains its primary
listing does not have rules regarding when shareholder approval of amendments to
equity compensation plans is required (or if the Common Stock is not then listed
on any national securities exchange), then no amendment to the Plan (A)
materially increasing the number of shares authorized under the Plan (other than
pursuant to Section 4(c) or 10), (B) expanding the types of Awards that may be
granted under the Plan, or (C) materially expanding the class of participants
eligible to participate in the Plan shall be effective unless and until the
Company’s shareholders approve such amendment. In addition, if at any time the
approval of the Company’s shareholders is required as to any other modification
or amendment under Section 422 of the Code or any successor provision with
respect to Incentive Stock Options, the Board may not effect such modification
or amendment without such approval. Unless otherwise specified in the amendment,
any amendment to the Plan adopted in accordance with this Section 12(d) shall
apply to, and be binding on the holders of, all Awards outstanding under the
Plan at the time the amendment is adopted, provided the Board determines that
such amendment, taking into account any related action, does not materially and
adversely affect the rights of Participants under the Plan. No Award shall be
made that is conditioned upon shareholder approval of any amendment to the Plan
unless the Award provides that (i) it will terminate or be forfeited if
shareholder approval of such amendment is not obtained within no more than 12
months from the date of grant and (2) it may not be exercised or settled (or
otherwise result in the issuance of Common Stock) prior to such shareholder
approval. (e) Authorization of Sub-Plans (including for Grants to non-U.S.
Employees). The Board may from time to time establish one or more sub-plans
under the Plan for purposes of satisfying applicable securities, tax or other
laws of various jurisdictions. The Board shall establish such sub-plans by
adopting supplements to the Plan containing (i) such limitations on the Board’s
discretion under the Plan as the Board deems necessary or desirable or (ii) such
additional terms and conditions not otherwise inconsistent with the Plan as the
Board shall deem necessary or desirable. All supplements adopted by the Board
shall be deemed to be part of the -21-



--------------------------------------------------------------------------------



 
[exhibit103statestreet201022.jpg]
Plan, but each supplement shall apply only to Participants within the affected
jurisdiction and the Company shall not be required to provide copies of any
supplement to Participants in any jurisdiction which is not the subject of such
supplement. (f) Compliance with Section 409A of the Code. Except as provided in
individual Award agreements initially or by amendment, if and to the extent (i)
any portion of any payment, compensation or other benefit provided to a
Participant pursuant to the Plan in connection with his or her employment
termination constitutes “nonqualified deferred compensation” within the meaning
of Section 409A and (ii) the Participant is a specified employee as defined in
Section 409A(a)(2)(B)(i) of the Code, in each case as determined by the Company
in accordance with its procedures, by which determinations the Participant
(through accepting the Award) agrees that he or she is bound, such portion of
the payment, compensation or other benefit shall not be paid before the day that
is six months plus one day after the date of “separation from service” (as
determined under Section 409A) (the “New Payment Date”), except as Section 409A
may then permit. The aggregate of any payments that otherwise would have been
paid to the Participant during the period between the date of separation from
service and the New Payment Date shall be paid to the Participant in a lump sum
on such New Payment Date, and any remaining payments will be paid on their
original schedule. The Company makes no representations or warranty and shall
have no liability to the Participant or any other person if any provisions of or
payments, compensation or other benefits under the Plan are determined to
constitute nonqualified deferred compensation subject to Section 409A but do not
to satisfy the conditions of that section. (g) Limitations on Liability.
Notwithstanding any other provisions of the Plan, no individual acting as a
director, officer, employee or agent of the Company will be liable to any
Participant, former Participant, spouse, beneficiary, or any other person for
any claim, loss, liability, or expense incurred in connection with the Plan, nor
will such individual be personally liable with respect to the Plan because of
any contract or other instrument he or she executes in his or her capacity as a
director, officer, employee or agent of the Company. The Company will indemnify
and hold harmless each director, officer, employee or agent of the Company to
whom any duty or power relating to the administration or interpretation of the
Plan has been or will be delegated, against any cost or expense (including
attorneys’ fees) or liability (including any sum paid in settlement of a claim
with the Board’s approval) arising out of any act or omission to act concerning
the Plan unless arising out of such person’s own fraud or bad faith. (h)
Governing Law. The provisions of the Plan and all Awards made hereunder shall be
governed by and interpreted in accordance with the laws of the Commonwealth of
Massachusetts, excluding choice-of-law principles of the law of such state that
would require the application of the laws of a jurisdiction other than the
Commonwealth of Massachusetts. In accepting an Award under the Plan, a
Participant shall agree that the Award is granted by the Company, with respect
to Common Stock issued by the Company, and that any claim with respect to the
Award may only be raised against the Company in a court of competent
jurisdiction in the Commonwealth of Massachusetts, regardless of whether the
Participant is or was employed by the Company or a Subsidiary. -22-



--------------------------------------------------------------------------------



 
[exhibit103statestreet201023.jpg]
STATE STREET CORPORATION 2017 STOCK INCENTIVE PLAN [____] Restricted Stock Unit
Award Agreement with Performance Criteria Subject to your acceptance of the
terms set forth in this agreement and the addendum attached hereto
(“Agreement”), State Street Corporation (“Company”) has awarded you, under the
State Street Corporation 2017 Stock Incentive Plan (“Plan”), and pursuant to
this Agreement and the terms set forth herein, a contingent right to receive the
number of shares of Common Stock (the right to receive such Common Stock,
“Restricted Stock Units”) (“Award”) as set forth in the statement pertaining to
this Award (“Statement”) on the website (“Website”) maintained by Fidelity Stock
Plan Services LLC, an independent service provider based in the United States,
or another party designated by the Company (“Equity Administrator”). Copies of
the Plan, the Company’s Prospectus for the Plan and any employee information
supplement to the Prospectus for your country of Employment (“Tax Supplement”)
are located on the Website for your reference. Your acceptance of this Award
constitutes your acknowledgement that you have read and understood this
Agreement, the Plan, the Prospectus for the Plan and the Tax Supplement. The
provisions of the Plan are incorporated herein by reference, and all terms used
herein shall have the meaning given to them in the Plan, except as otherwise
expressly provided herein. In the event of any conflict between the provisions
of this Agreement and the provisions of the Plan, the provisions of the Plan
shall control. As used herein, “State Street” means the Company and each
Subsidiary. “Subsidiary” means the Company’s consolidated subsidiaries. You may
consider this Agreement for up to thirty (30) days from the date it was first
made available to you on the Website. The terms of your Award are as follows: 1.
Grant of Restricted Stock Units. To be entitled to any payment under this Award,
you must accept your Award and in so doing agree to comply with the terms and
conditions of this Agreement and the applicable provisions of the Countries
Addendum outlined in Appendix A (which is incorporated into, and forms a
material and integral part of, this Agreement). Failure to accept this Award
within thirty (30) days following the posting of this Agreement on the Website
will result in forfeiture of this Award. Subject to the terms and conditions of
this Agreement, Restricted Stock Units shall vest on the vesting and payment
date described in Section 2. The term “vest” as used herein means the lapsing of
certain (but not all) restrictions described herein and in the Plan with respect
to one or more Restricted Stock Units. To vest in all or any portion of this
Award as of any date, you must have been continuously employed with the Company
or a Subsidiary from and after the date hereof and until (and including) the
applicable vesting date, except as otherwise provided herein. By accepting this
Award, you acknowledge and agree that with respect to any claim you may
undertake to raise in the future with respect to this Award of Restricted Stock
Units or Common Stock issued by the Company with respect to this Agreement may
only be raised against the Company in a court of competent jurisdiction in the
Commonwealth of 1



--------------------------------------------------------------------------------



 
[exhibit103statestreet201024.jpg]
Massachusetts, regardless of where or whether you are employed by the Company or
a Subsidiary. This Award is subject to any forfeiture, compensation recovery or
similar requirements set forth in this Agreement, as well as any other
forfeiture, compensation recovery or similar requirements under applicable law
and related implementing regulations and guidance, and to other forfeiture,
compensation recovery or similar requirements under plans, policies and
practices of the Company or its relevant Subsidiaries in effect from time to
time, including those set forth in your offer letter. In the event pursuant to
this Agreement or pursuant to any applicable law or related implementing
regulations or guidance, or pursuant to any Company or its relevant Subsidiaries
plans, policies or practices, the Board or State Street is required or permitted
to reduce, forfeit or cancel any amount remaining to be paid, or to recover any
amount previously paid, with respect to this Award, or to otherwise impose or
apply restrictions on this Award or shares of Common Stock subject hereto, it
shall, in its sole discretion, be authorized to do so. By accepting this Award,
you consent to making payment to the Subsidiary that legally employs you
(“Employer”) in the event of a compensation recovery determination by the Board
or State Street. 2. Performance Targets; Board Certification; Form of Payment.
Whether your Award will be paid and in what amounts will depend on achievement
of average return on equity and average pre-tax margin, both as defined in the
attached Exhibit I (which is incorporated into, and forms a material and
integral part of, this Agreement), during the three (3) calendar years during
the Performance Period, as defined in the attached Exhibit I, and the other
terms and conditions as set forth herein. Payment under this Award will only be
made if the Board certifies, following the close of the Performance Period, that
the pre-established threshold performance targets have been met or exceeded, and
then only to the extent of the level of performance so certified as having been
achieved. Any portion of this Award earned by reason of the Board’s
certification as described above will vest and be paid in Common Stock to you
(or your Designated Beneficiary, in the case of your death) in one single
installment between February 15 and March 15 of the calendar year beginning
after the end of the Performance Period (unless you have been notified by the
Company or any Subsidiary that you have been designated as a Risk Manager or a
Senior Manager for the purposes of Article 15.17(1)(b) or (c) of the Rulebook of
the UK Prudential Regulation Authority (“PRA”) in which case different terms and
conditions relating to vesting and payment of this Award shall apply to you).
The total number of shares of Common Stock to be paid will be determined by
multiplying the number of Restricted Stock Units referred to in your Statement
by the Total Vesting Percentage, as defined and set forth on the attached
Exhibit I and certified by the Board. Notwithstanding the foregoing, the Company
may, in its sole discretion, settle any vested Award in the form of: (i) a cash
payment to the extent settlement in shares of Common Stock (1) is prohibited
under local law, rules or regulations, (2) would require you, the Company or
your Employer to obtain the approval of any governmental and/or regulatory body
in your country of residence (or 2



--------------------------------------------------------------------------------



 
[exhibit103statestreet201025.jpg]
country of Employment, if different), or (3) is administratively burdensome; or
(ii) shares of Common Stock, but require you to immediately sell such shares of
Common Stock (in which case, you hereby expressly authorize the Company to issue
sales instructions on your behalf). 3. Identified Staff Holding Requirement.
Notwithstanding anything herein to the contrary, you agree and covenant that, as
a condition to the receipt of this Award and the settlement of the Restricted
Stock Units in the form of shares of Common Stock hereunder, in the event the
Company or any Subsidiary notifies you at any time before or after this Award is
made that you have been designated Identified Staff for purposes of the Capital
Requirements Directive IV (or any implementing or successor rule, regulation or
guidance, including the rules and regulations of the United Kingdom Financial
Conduct Authority (“FCA”), Prudential Regulation Authority (“PRA”), German
Federal Financial Supervisory Authority (“BaFin”) or any other applicable
regulatory authority), you will not sell or otherwise transfer any shares of
Common Stock issued and transferred to you pursuant to this Award until the date
that is at least twelve (12) months for UK and State Street Bank International
GmbH (“SSB Intl GmbH”) Identified Staff (or such longer period as is stipulated
by the FCA, the PRA, BaFin or any other applicable regulatory authority) after
the vesting date of the shares of Common Stock paid in connection with this
Award (“Release Date”), except that (a) you shall be permitted to sell, prior to
the Release Date, a number of shares of Common Stock sufficient to pay
applicable tax and social security withholding, if any, with respect to such
vesting (or, alternatively, if the Company withholds such shares pursuant to
Section 12 of this Agreement, the requirements in this Section 3 not to sell or
otherwise transfer any shares shall only apply to the number of such shares
delivered to you (i.e., after such withholding of shares)), (b) transfers by
will or pursuant to the laws of descent or distribution are permitted and (c)
this holding requirement shall not apply to such portion of the shares of Common
Stock, if any, that were awarded with respect to a period of time, as determined
by the Company in its discretion, during which you were not subject to such
holding requirement. Any attempt by you (or in the case of your death, by your
Designated Beneficiary) to assign or transfer shares of Common Stock subject to
this Award, either voluntarily or involuntarily, contrary to the provisions
hereof, shall be null and void and without effect. The Company may, in its sole
discretion, impose restrictions on the assignment or transfer of shares of
Common Stock consistent with the provisions hereof, including, without
limitation, by or through the transfer agent for such shares or by means of
legending Common Stock certificates or otherwise. This provision applies in
addition to, and not to the exclusion of, any other holding, forfeiture and/or
clawback provisions contained in this Agreement. 4. General Circumstances of
Forfeiture. (a) You will immediately forfeit any and all rights to receive
shares of Common Stock under this Agreement not previously vested, issued and
transferred to you in the event: (i) you cease to be employed by the Company and
its Subsidiaries due to Circumstances of Forfeiture; (ii) your Employer, in its
sole discretion, determines that circumstances prior to the date on which you
ceased to be employed by 3



--------------------------------------------------------------------------------



 
[exhibit103statestreet201026.jpg]
the Company and its Subsidiaries for any reason constituted grounds for an
involuntary termination constituting Circumstances of Forfeiture; or (iii) you
fail to comply with the terms of the applicable Countries Addendum attached to
this Award or the terms of any other Restrictive Covenant (as defined in the
Countries Addendum) you agree to or have agreed to with the Company or your
Employer. (b) If your Employment terminates by reason of [Retirement or]
Disability or any reason other than for Circumstances of Forfeiture, then you
shall be eligible to receive a payment under this Award subject to the
certification of the Board in accordance with Section 2, subject to the terms
and conditions of this Agreement. Unless accelerated as provided in Section 9,
any amount payable pursuant to this Section 4 shall be paid in accordance with
Section 2. (c) For purposes hereof: (i) “Circumstances of Forfeiture” means the
termination of your Employment with the Company and its Subsidiaries either (A)
voluntarily (other than [(x) Retirement or (y)] for Good Reason on or prior to
the first anniversary of a Change in Control) or (B) involuntarily for reasons
determined by the Company or the relevant Subsidiary in its sole discretion to
constitute “gross misconduct” [(including while you are Retirement eligible)].
(ii) [“Retirement” means your attainment of age 55 and completion of 5 years of
continuous service with the Company and its Subsidiaries. (iii) ]“Disability”
means your inability to engage in any substantially gainful activity by reason
of any medically determinable physical or mental impairment that can be expected
to result in your death or can be expected to last for a continuous period of
not less than 12 months. (d) If you are a local national of and employed in a
country that is a member of the European Union (“EU”), the grant of this Award
and the terms and conditions governing this Award are intended to comply with
the age discrimination provisions of the EU Equal Treatment Framework Directive,
as implemented into local law (the “Age Discrimination Rules”). To the extent a
court or tribunal of competent jurisdiction determines that any provision of
this Award is invalid or unenforceable, in whole or in part, under the Age
Discrimination Rules, the Company, in its sole discretion, shall have the power
and authority to revise or strike such provision to the minimum extent necessary
to make it valid and enforceable to the full extent permitted under applicable
local law. (e) This Section 4 applies in addition to, and not to the exclusion
of, any other holding, forfeiture and/or clawback provisions contained in this
Agreement. 5. Material Risk Taker Malus-Based Forfeiture. In the event you hold
a title of Senior Vice President or higher during the calendar year in which
this Award is made, or you hold the status of “material risk taker” at the time
this Award is made or any time thereafter, you acknowledge and agree that this
Award is subject to the provisions of this Section 5. In respect of any Award
remaining to be issued and transferred to you in Common Stock or otherwise paid
may, in the sole discretion of the Board, be reduced, forfeited or cancelled, in
the event that it is determined by the Board, in its sole discretion, that your
actions, whether discovered 4



--------------------------------------------------------------------------------



 
[exhibit103statestreet201027.jpg]
during or after your employment with the Employer, exposed The Business to any
inappropriate risk or risks (including where you failed to timely identify,
analyze, assess or raise concerns about such risk or risks, including in a
supervisory capacity, where it was reasonable to expect you to do so), and such
exposure has resulted or could reasonably be expected to result in a material
loss or losses that are or would be substantial in relation to the revenues,
capital and overall risk tolerance of The Business. “The Business” shall mean
State Street, or, to the extent you devote substantially all of your business
time to a particular business unit (e.g., Global Services Americas, Global
Services International, State Street Global Exchange or State Street Sector
Solutions) or business division (e.g., Alternative Investment Solutions,
Securities Lending), “Business” shall refer to such business unit or business
line. This provision applies in addition to, and not to the exclusion of, any
other holding, forfeiture and/or clawback provisions contained in this
Agreement. 6. Identified Staff Malus-Based Forfeiture and Clawback. (a) In the
event the Company or any Subsidiary notifies you at any time before or after
this Award is made that you have been designated Identified Staff for purposes
of the PRA Remuneration Code, you acknowledge and agree that this Award is
subject to the provisions of this Section 6 for a period of seven (7) years from
the date this Award is granted. The seven (7)-year period may be extended to ten
(10) years in certain circumstances where (i) the Company has commenced an
investigation into facts or events which it considers could potentially lead to
the application of a clawback under this Section 6 were it not for the
expiration of the seven (7)-year period; or (ii) the Company has been notified
by a regulatory authority that an investigation has commenced into facts or
events which the Company considers could potentially lead to the application of
clawback by the Company under this Section 6 were it not for the expiration of
the seven (7)-year period. (b) If the Company determines that a PRA Forfeiture
Event has occurred it may elect to reduce, forfeit or cancel all or part of any
amount remaining to be issued and transferred to you in Common Stock or
otherwise paid in respect of this Award (“PRA Malus-Based Forfeiture”). (c) If
the Company determines that a PRA Clawback Event has occurred it may require the
repayment by you (or otherwise seek to recover from you) of all or part of any
compensation paid to you in respect of this Award. (d) The Company may produce
guidelines from time to time in respect of its operation of the provisions of
this Section 6. The Company intends to apply such guidelines in deciding whether
and when to effect any reduction, cancellation, forfeiture or recovery of
compensation but, in the event of any inconsistency between the provisions of
this Section 6 and any such guidelines, this Section 6 shall prevail. Such
guidelines do not form part of any employee’s contract of Employment, and the
Company may amend such guidelines and their application at any time. (e) By
accepting this Award on the Website, you expressly and explicitly (i) consent to
making the required payment to the Company (or to your Employer on behalf of the
Company)upon a PRA Clawback Event; and 5



--------------------------------------------------------------------------------



 
[exhibit103statestreet201028.jpg]
(ii) authorize the Company to issue related instructions, on your behalf, to the
Equity Administrator and any brokerage firm and/or third party administrator
engaged by the Company to hold your shares of Common Stock and other amounts
acquired under the Plan and to re-convey, transfer or otherwise return such
shares of Common Stock and/or other amounts to the Company. (f) For the purposes
of this Section 6: (i) A “PRA Forfeiture Event” means a determination by the
Company, in its sole discretion, that (A) there is reasonable evidence of your
misbehavior or material error; or (B) the Company, one of its Subsidiaries or a
relevant business unit has suffered a material downturn in its financial
performance; or (C) the Company, one of its Subsidiaries or a relevant business
unit has suffered a material failure of risk management. (ii) A “PRA Clawback
Event” means a determination by the Company, in its sole discretion, that either
(A) there is reasonable evidence of your misbehavior or material error or (B)
the Company, one of its Subsidiaries or a relevant business unit has suffered a
material failure of risk management. (g) This Section 6 applies in addition to,
and not to the exclusion of, any other holding, forfeiture and/or clawback
provisions contained in this Agreement. 7. SSB Intl GmbH and SSGA GmbH
Affordability Limitations, and Malus- Based Forfeiture and Clawback. (a) Awards
issued to SSB Intl GmbH or State Street Global Advisors GmbH staff may be
impacted by the financial situation of the bank and/or regulatory group, as
prescribed by regulatory requirements in its applicable version (e.g. the
Remuneration Ordinance for Institutions and/or German Banking Act). Awards may
also be limited to the extent ordered by the competent supervisory authority
according to sec. 45 para. 2 sentence 1 no. 5a, 6 German Banking Act. Further,
entitlement to an Award may lapse if the competent supervisory authority issues
a corresponding definitive order according to sec. 45 para. 5 sentence 5 to 8
German Banking Act. (b) In the event the Company or any Subsidiary notifies you
at any time before or after this Award is made that you have been designated SSB
Intl GmbH Identified Staff for purposes of the German Remuneration Ordinance,
you acknowledge and agree that this Award is subject to forfeiture and clawback
for a period from the date the Award is granted until two (2) years from the
date that the final tranche of this Award vests. A clawback applies if you, as
SSB Intl GmbH Identified Staff, (i) contributed significantly to, or was
responsible for, conduct that resulted in significant losses or regulatory
sanctions for SSB Intl GmbH, or (ii) is responsible for a serious breach of
relevant external or internal rules on good conduct (“SSB Intl GmbH Identified
Staff Clawback Event”). (c) Section 7 applies in addition to, and not to the
exclusion of, any other holding, forfeiture and/or clawback provisions contained
in this Agreement. 6



--------------------------------------------------------------------------------



 
[exhibit103statestreet201029.jpg]
8. Management Committee/Executive Vice President Forfeiture and Clawback. (a)
If, at the time the Award is made, you are a member of the State Street
Corporation Management Committee or any successor committee or body (“Management
Committee” or “MC”) or hold the title Executive Vice President (“EVP”) or
higher, any amount remaining to be paid in respect of this Award may, in the
sole discretion of the Board, be reduced, forfeited or cancelled, in whole or in
part, in the event that it is determined by the Board, in its sole discretion,
that: (i) you engaged in fraud, gross negligence or any misconduct, including in
a supervisory capacity, that was materially detrimental to the interests or
business reputation of State Street or any of its businesses; or (ii) you
engaged in conduct that constituted a violation of State Street policies and
procedures or State Street Standard of Conduct in a manner which either caused
or could have caused reputational harm that is material to State Street or
placed or could have placed State Street at material legal or financial risk; or
(iii) as a result of a material financial restatement by State Street contained
in a filing with the U.S. Securities and Exchange Commission (“SEC”), or
miscalculation or inaccuracy in the determination of performance metrics,
financial results or other criteria used in determining the amount of this
Award, you would have received a smaller or no Award hereunder. (b) If, at the
time the Award is made, you are a member of the Management Committee or hold the
title EVP or higher, this Award also is subject to compensation recovery as
provided herein. Upon the occurrence of an MC/EVP Clawback Event within four (4)
years after the date of grant of this Award or within one (1) year of the
vesting and payment date of this Award, the Board may, in its sole discretion,
determine to recover the MC/EVP Clawback Amount, in whole or in part. Following
such a determination, you agree to immediately repay such compensation, in no
event later than sixty (60) days following such determination, in the form of
any shares of Common Stock delivered to you previously by the Company or cash
(or a combination of such shares and cash). For purposes of calculating the
value of both: (i) the amount of the MC/EVP Clawback Amount determined by the
Board to be recovered; and (ii) the amount of such compensation repaid, shares
of Common Stock will be valued in an amount equal to the market value of the
shares of Common Stock delivered to you under this Award by the Company as
determined at the time of such delivery. To the extent not prohibited by
applicable law and subject to Section 16 (if applicable), if you fail to comply
with any requirement to repay compensation under this Section 8(b), the Board
may determine, in its sole discretion, in addition to any other remedies
available to the Company, that you will satisfy your repayment obligation
through an offset to any future payments owed by the Company or any of its
Subsidiaries to you. (c) For purposes of this Section 8: 7



--------------------------------------------------------------------------------



 
[exhibit103statestreet201030.jpg]
(i) “MC/EVP Clawback Event” means a determination by the Board, in its sole
discretion, (A) with respect to any event or series of related events, that you
engaged in fraud or willful misconduct, including in a supervisory capacity,
that resulted in financial or reputational harm that is material to State Street
and resulted in the termination of your Employment by the Company and its
Subsidiaries (or, following a cessation of your Employment for any other reason,
such circumstances constituting grounds for termination are determined
applicable) or (B) a material financial restatement or miscalculation or
inaccuracy in financial results, performance metrics, or other criteria used in
determining this Award by State Street occurred. For the avoidance of doubt and
as applicable, an MC/EVP Clawback Event includes any determination by the Board
that is based on circumstances prior to the date on which you cease to be
employed by the Company and its Subsidiaries for any reason, even if the
determination by the Board occurs after such cessation of Employment. (ii)
“MC/EVP Clawback Amount” means (A) with respect to an MC/EVP Clawback Event
described in Section 8(c)(i)(A), the value of the shares of Common Stock,
determined under Section 8(b) above, that were delivered to you under this Award
by the Company prior to such MC/EVP Clawback Event or (B) with respect to an
MC/EVP Clawback Event described in Section 8(c)(i)(B), the value of the shares
of Common Stock, determined under Section 8(b) above, that were delivered to you
under this Award by the Company (x) prior to an associated date designated by
the Board and (y) that represents an amount that, in the sole discretion of the
Board, exceeds the amount you would have been awarded under this Award had the
financial statements or other applicable records of State Street been accurate
(reduced, in the case of both of the immediately preceding clauses (A) and (B),
taking into account any portion of this Award that was previously recovered by
the Company under Section 8(b) to avoid a greater than 100% recovery). (d) In
connection with any MC/EVP Clawback Event, you hereby expressly and explicitly
authorize the Company to issue instructions, on your behalf, to the Equity
Administrator and any brokerage firm and/or third party administrator engaged by
the Company to hold your shares of Common Stock and other amounts acquired under
the Plan to re-convey, transfer or otherwise return such shares of Common Stock
and/or other amounts to the Company. (e) This Section 8 applies in addition to,
and not to the exclusion of, any other holding, forfeiture and/or clawback
provisions contained in this Agreement. 9. Change in Control; Acceleration of
Performance Award. Subject to applicable law and regulation (including the rules
and regulations of any applicable regulatory authority): (a) in the case of a
Change in Control occurring (i) in [the first calendar year], the Total Vesting
Percentage shall be 100%, 8



--------------------------------------------------------------------------------



 
[exhibit103statestreet201031.jpg]
(ii) in [the second calendar year], the Total Vesting Percentage shall be based
upon (A) the simple average of the actual return on equity results for the
[first] calendar year, adjusted in accordance with the Plan, and [applicable %]
for each of [the first and second calendar years] and (B) the simple average of
pre-tax margin results for the [first] calendar year, adjusted in accordance
with the Plan, and [applicable %] for each of [first and second calendar years],
and (iii) in [the third calendar year], the Total Vesting Percentage shall be
based upon (A) the simple average of the actual return on equity results,
adjusted in accordance with the Plan, for each of the [first and second]
calendar years and [applicable %] for [the third calendar year] and (B) the
simple average of pre-tax margin results, adjusted in accordance with the Plan,
for each of the [first and second] calendar years and [applicable %] for [the
third calendar year]. (b) If, prior to the full settlement of your Award, your
employment with the Company and its Subsidiaries is terminated by the Company or
the applicable Subsidiary without Cause (as defined in the Plan) or by you for
Good Reason (as defined in the Plan) [or on account of your Retirement], in each
case, during the one- year period following a Change in Control, you shall be
entitled within 30 days of such termination to receive a cash payment equal to
the adjusted fair market value of a share of the Common Stock (1) multiplied by
the number of units referred to in your Statement and (2) further multiplied by
the Total Vesting Percentage (which shall be calculated in accordance with
clause (a) above in the case of a Change in Control occurring prior to the end
of the Performance Period); provided, to the extent an Award or any portion
thereof constitutes “nonqualified deferred compensation” within the meaning of
Section 409A of the Code, that such Change in Control constitutes a “change in
control event” as that term is defined under Section 409A of the U.S. Internal
Revenue Code of 1986, as amended, (“Code”) and Treasury Regulation
1.409A-3(i)(5). For purposes of the preceding sentence, “adjusted fair market
value” shall mean the higher of the (i) the highest average of the reported
daily high and low prices per share of the Common Stock during the sixty
(60)-day period prior to the first date of actual knowledge by the Board of the
circumstances that resulted in a Change in Control, and (ii) if the Change in
Control is the result of a transaction or series of transactions described in
paragraph 1 or 2 of the definition of Change in Control in the Plan, the highest
price per share of the Common Stock paid in such transaction or series of
transactions (which in the case of a transaction described in paragraph 1 of
such definition in the Plan shall be the highest price per share of the Common
Stock as reflected in a Schedule 13D filed by the person having made the
acquisition). For purposes of this Section 9, termination of employment shall
mean a “separation from service” as determined in accordance with Treasury
Regulation Section 1.409A-1(h). 10. Amendments to Restricted Stock Units.
Subject to the specific limitations set forth in the Plan, the Board may at any
time suspend or terminate any rights or obligations relating to this Award prior
to the full settlement of your Award without your consent. 9



--------------------------------------------------------------------------------



 
[exhibit103statestreet201032.jpg]
11. Shareholder Rights. You are not entitled to any rights as a shareholder with
respect to any shares of Common Stock subject to this Award until they are
transferred to you. Without limiting the foregoing, prior to the issuance and
transfer to you of shares of Common Stock pursuant to this Agreement, you will
have no right to receive dividends or amounts in lieu of dividends with respect
to the shares of Common Stock subject to this Award nor any right to vote the
shares of Common Stock prior to any shares being transferred to you. 12.
Withholding of Tax-Related Items. Regardless of any action your Employer takes
with respect to any or all income tax (including U.S. federal, state and local
taxes and/or non-U.S. taxes), social insurance, payroll tax, payment on account
of other tax-related withholding (“Tax-Related Items”), you acknowledge and
agree that the ultimate liability for all Tax-Related Items legally due from you
is and remains your responsibility. Furthermore, neither the Company nor your
Employer (a) makes any representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of this Award, including
the grant of this Award, the vesting of this Award and the issuance of shares of
Common Stock in settlement of this Award, the subsequent sale of any shares of
Common Stock delivered upon settlement of this Award, the cancellation,
forfeiture or repayment of any shares of Common Stock (or cash in lieu thereof)
or the receipt of any dividends or dividend equivalents; or (b) commits to
structure the terms of the grant, vesting, settlement, cancellation, forfeiture,
repayment or any other aspect of this Award to reduce or eliminate your
liability for Tax-Related Items. Prior to the delivery of shares of Common Stock
upon the vesting of this Award, if any taxing jurisdiction requires withholding
of Tax-Related Items in connection with the Award, the Company may withhold a
sufficient number of whole shares of Common Stock that have an aggregate fair
market value sufficient to pay the Tax-Related Items required to be withheld
with respect to this Award; provided, however, that the total tax withholding
cannot exceed the Employer’s minimum statutory withholding obligations (based on
minimum statutory withholding rates for federal and state tax purposes,
including payroll taxes, that are applicable to such supplemental taxable
income). The cash equivalent of the shares of Common Stock withheld will be used
to settle the obligation to withhold the Tax-Related Items (determined in the
Company’s reasonable discretion). No fractional shares of Common Stock will be
withheld or issued pursuant to the issuance of Common Stock hereunder.
Alternatively, the Company and/or your Employer may, in its discretion, withhold
any amount necessary to pay the Tax-Related Items from your salary, wages or
other amounts payable to you, with no withholding in shares of Common Stock. In
the event the withholding requirements are not satisfied through the withholding
of shares or through your salary, wages or other amounts payable to you, no
shares of Common Stock will be issued upon vesting of this Award unless and
until satisfactory arrangements (as determined by the Company or your Employer)
have been made by you with respect to the payment of any Tax-Related Items which
the Company or your Employer determines, in its sole discretion, must be
withheld or collected with respect to such Award. Depending on the withholding
method, the Company may withhold for Tax-Related Items by considering any
applicable statutory withholding amounts or other applicable withholding rates,
including maximum applicable rates. If you are subject to taxation in more than
one jurisdiction, you hereby expressly acknowledge that the Company, your 10



--------------------------------------------------------------------------------



 
[exhibit103statestreet201033.jpg]
Employer or another Subsidiary may be required to withhold and/or account for
Tax- Related Items in more than one jurisdiction. By accepting this Award, you
hereby expressly consent to the withholding of shares of Common Stock and/or
cash as provided for hereunder. All other Tax-Related Items related to this
Award and any Common Stock delivered in payment thereof, including the extent to
which the Company or your Employer does not so-withhold shares of Common Stock
and/or cash, are your sole responsibility. 13. Changes in Capitalization or
Corporate Structure. This Award is subject to adjustment pursuant to Section
10(a) of the Plan in the circumstances therein described. 14. Employee Rights.
Nothing in this Award shall be construed to guarantee you any right of
Employment with the Company, your Employer or any Subsidiary or to limit the
discretion of any of them to terminate your Employment at any time, with or
without cause, to the maximum extent permitted under local law. In consideration
of the grant of the Award, you acknowledge and agree that you will have no
entitlement to compensation or damages in consequence of the termination of your
Employment (for any reason whatsoever and whether or not in breach of contract
or local labor laws), insofar as such entitlement arises or may arise from your
ceasing to have rights under or to be entitled to the Award as a result of such
termination, or from the loss or diminution in value of the Award. By accepting
this Award, you shall be deemed irrevocably to have waived any such claim or
entitlement against the Company, your Employer and all Subsidiaries that may
arise; if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, then, by accepting this Agreement, you
shall be deemed irrevocably to have waived your entitlement to pursue such
claim. In the event your Employment ends and you are subsequently rehired by the
Company or any Subsidiary, no Award previously forfeited or recovered will be
reinstated. 15. Non - Transferability, Etc. This Award shall not be transferable
other than (1) by will or the laws of descent and distribution or (2) pursuant
to the terms of a court-approved domestic relations order, official marital
settlement agreement or other divorce or settlement instrument satisfactory to
State Street, in its sole discretion. In the case of transfer pursuant to (2)
above, this Award shall remain subject to all the terms and conditions contained
in the Plan and this Agreement, including vesting, forfeiture and clawback terms
and conditions. Any attempt by you (or in the case of your death, by your
Designated Beneficiary) to assign or transfer this Award, either voluntarily or
involuntarily, contrary to the provisions hereof, shall be null, void and
without effect and shall render this Award itself null and void. 16. Compliance
with Section 409A of the Code. (a) The provisions of this Award are intended to
be exempt from, or compliant with, Section 409A of the Code, and shall be
construed and interpreted consistently therewith. Notwithstanding the foregoing,
neither the Company nor any 11



--------------------------------------------------------------------------------



 
[exhibit103statestreet201034.jpg]
Subsidiary shall have any liability to you or to any other person if this Award
is not so exempt or compliant. (b) If and to the extent (i) any portion of any
payment, compensation or other benefit provided to you pursuant to the Plan in
connection with your Employment termination constitutes “nonqualified deferred
compensation” within the meaning of Section 409A of the Code, and (ii) you are a
specified employee as defined in Section 409A(a)(2)(B)(i) of the Code, in each
case as determined by the Company in accordance with its procedures, by which
determinations you (through accepting this Award) agree that you are bound, such
portion of the payment, compensation or other benefit shall not be paid before
the day that is six months plus one day after the date of “separation from
service” (as determined under Section 409A of the Code) (the “New Payment
Date”), except as Section 409A of the Code may then permit. The aggregate of any
payments that otherwise would have been paid to you during the period between
the date of separation from service and the New Payment Date shall be paid to
you in a lump sum on such New Payment Date, and any remaining payments will be
paid on their original deferral schedule. 17. Miscellaneous. (a) Awards
Discretionary. By accepting this Award, you acknowledge and agree that the Plan
is discretionary in nature and limited in duration, and may be amended,
cancelled, forfeited, or terminated by the Company, in its sole discretion, at
any time. The grant of this Award is a one-time benefit and does not create any
contractual or other right to receive an award, compensation or benefits in lieu
of an award in the future. Future awards, if any, will be at the sole discretion
of the Company, including, but not limited to, the form and timing of an award,
the number of shares of Common Stock subject to an award, performance criteria,
and forfeiture, clawback and vesting provisions. (b) Company and Committee
Discretion. Sections 3, 4, 5, 6, 7 and 8 of this Agreement are intended to
comply with and meet the requirements of applicable law and related implementing
regulations regarding incentive compensation and will be interpreted and
administered accordingly as well as in accordance with any implementing policies
and practices of the Company or its relevant Subsidiaries in effect from time to
time. In making determinations under such Sections, the Company, the relevant
Subsidiary or the Board, as applicable, may take into account, in its sole
discretion, all factors that it deems appropriate or relevant. Furthermore, the
Company, the relevant Subsidiary or the Board may, as applicable, take any and
all actions it deems necessary or appropriate in its sole discretion, as
permitted by applicable law, to implement the intent of Sections 4, 5, 6, 7 and
8, including suspension of vesting and payment pending an investigation or the
determination by the Company, the relevant Subsidiary or the Board, as
applicable. Each such Section is without prejudice to the provisions of the
other Sections, and the Company, the relevant Subsidiary or the Board as
applicable, may elect or be required to apply any or all of the provisions of
Sections 3, 4, 5, 6, 7 and 8 to this Award. Sections 3, 4, 5, 6, 7 and 8 of this
Agreement shall cease to apply upon your death at any time provided, however, if
a PRA Clawback Event, SSB 12



--------------------------------------------------------------------------------



 
[exhibit103statestreet201035.jpg]
Intl GmbH Identified Staff Clawback Event or an MC/EVP Clawback Event has
occurred pursuant to Section 6, 7 or 8, respectively, at or prior to your death,
any amount that the Board has made a determination to recover under either such
Section shall continue to be payable to the Company. (c) Voluntary
Participation. Your participation in the Plan is voluntary. The value of this
Award is an extraordinary item of compensation, is outside the scope of your
employment contract, if any, and is not part of your normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension, or retirement
benefits or similar payments. (d) Electronic Delivery. The Company or any of its
Subsidiaries may, in its sole discretion, decide to deliver any documents
related to this Award by electronic means. You hereby consent to receive such
documents by electronic delivery and agree to participate in the Plan through an
on-line or electronic system, including the Website, established and maintained
by the Company, any of its Subsidiaries, the Equity Administrator or another
party designated by the Company. (e) Electronic Acceptance. By accepting this
Award electronically, (i) you acknowledge and agree that you are bound by the
terms of this Agreement and the Plan and that you and this Award are subject to
all of the rights, power and discretion of the Company, its Subsidiaries and the
Board set forth in this Agreement and the Plan; and (ii) this Award is deemed
accepted by the Company and the Company shall be deemed to be bound by the terms
of this Agreement. (f) Language. You acknowledge and agree that it is your
express intent that this Agreement, the Plan and all other documents, notices
and legal proceedings entered into, given or instituted pursuant to this Award,
be drawn up in English. If you have received this Agreement, the Plan or any
other documents related to this Award translated into a language other than
English, and if the meaning of the translated version is different than the
English version, the English version will prevail to the extent permitted under
local law. (g) Additional Requirements. The Company reserves the right to impose
other requirements on this Award, any shares of Common Stock acquired pursuant
to this Award, and your participation in the Plan, to the extent the Company
determines, in its sole discretion, that such other requirements are necessary
or advisable in order to comply with local laws, rules and regulations or to
facilitate the operation and administration of this Award and the Plan. Such
requirements may include (but are not limited to) requiring you to sign any
agreements or undertakings that may be necessary to accomplish the foregoing.
Further, issuance of Common Stock hereunder is subject to compliance by the
Company and you with all legal requirements applicable thereto, including
compliance with the requirements of 12 C.F.R. Part 359, and with all applicable
regulations of any stock exchange on which the Common Stock may be listed at the
time of issuance. (h) Public Offering. If you are a resident and/or employed
outside the United States, the grant of this Award is not intended to be a
public offering of securities in your country of residence (and country of
Employment, if different). The Company has not submitted any registration
statement, prospectus or other filings with the local 13



--------------------------------------------------------------------------------



 
[exhibit103statestreet201036.jpg]
securities authorities (unless otherwise required under local law), and the
grant of this Award is not subject to the supervision of the local securities
authorities. (i) Limitation of Liability. No individual acting as a director,
officer, employee or agent of the Company or any of its Subsidiaries will be
liable to you or any other person for any action, including any Award
forfeiture, Award recovery or other discretionary action taken pursuant to this
Agreement or any related implementing policy or procedure of the Company. (j)
Insider Trading. By participating in the Plan, you agree to comply with the
Company’s policy on insider trading (to the extent that it is applicable to
you). You further acknowledge that, depending on your country of residence (and
country of Employment, if different) or your broker’s country of residence or
where the shares of Common Stock are listed, you may be subject to insider
trading restrictions and/or market abuse laws which may affect your ability to
accept, acquire, sell or otherwise dispose of the shares of Common Stock, rights
to shares of Common Stock (e.g., this Award) or rights linked to the value of
shares of Common Stock, during such times you are considered to have “inside
information” regarding the Company (as defined by the laws or regulations in
your country of residence (and country of Employment, if different). Local
insider trading laws and regulations may prohibit the cancellation, forfeiture
or amendment of orders you place before you possess inside information.
Furthermore, you could be prohibited from (i) disclosing the inside information
to any third party (other than on a “need to know” basis) and (ii) “tipping”
third parties or causing them otherwise to buy or sell securities. You
understand that third parties include fellow employees. Any restriction under
these laws or regulations is separate from and in addition to any restrictions
that may be imposed under any applicable Company insider trading policy. You
hereby expressly acknowledge that it is your responsibility to be informed of
and compliant with such regulations, and should consult with your personal
advisor for additional information. (k) Exchange Rates. Neither the Company,
your Employer or any Subsidiary shall be liable for any foreign exchange rate
fluctuation, where applicable, between your local currency and the United States
dollar that may affect the value of an Award or of any amounts due to you
pursuant to the settlement of this Award or the subsequent sale of any shares of
Common Stock acquired under the Plan. (l) Applicable Law. This Agreement shall
be subject to and governed by the laws of the Commonwealth of Massachusetts,
United States of America without regard to that Commonwealth’s conflicts of law
principles. 18. Application of Local Law and Countries Addendum. (a)
Notwithstanding Section 17(l), this Award shall be subject to all applicable
laws, rules and regulations of your country of residence (and country of
Employment, if different) and any special terms and conditions for your country
of residence (and country of Employment, if different), including as set forth
in the addendum that follows this Agreement (“Countries Addendum”), but limited
to the extent required by local law. The Company reserves the right, in its sole
discretion, to add to or amend the terms and conditions set out in the Countries
Addendum as necessary or advisable in order to comply with applicable laws,
rules and regulations or to facilitate the operation and administration of this
Award and the Plan, including (but not limited to) circumstances where you
transfer residence and/or Employment to another country. 14



--------------------------------------------------------------------------------



 
[exhibit103statestreet201037.jpg]
(b) As a condition to this Award, you agree to repatriate all payments
attributable to the Common Stock acquired under the Plan in accordance with
local foreign exchange rules and regulations in your country of residence (and
country of Employment, if different). In addition, you also agree to take any
and all actions, and consent to any and all actions taken by the Company and its
Subsidiaries, as may be required to allow the Company and its Subsidiaries to
comply with local laws, rules and regulations in your country of residence (and
country of Employment, if different). Finally, you agree to take any and all
actions as may be required to comply with your personal legal, tax and other
obligations under local laws, rules and regulations in your country of residence
(and country of Employment, if different). 19. Data Privacy. The Company is
located at One Lincoln Street, Boston, Massachusetts, U.S.A. and grants Awards
under the Plan to employees of the Company and its Subsidiaries in its sole
discretion. You should carefully review the following information about the
Company’s data privacy practices in relation to your Award. (a) Data Collection,
Processing and Usage. Pursuant to applicable data protection laws, you are
hereby notified that the Company and your Employer collect, process and use
certain personal data about you for the legitimate interest of implementing,
administering and managing the Plan and generally administering Awards;
specifically, including your name, home address, email address and telephone
number, date of birth, social security number, social insurance number or other
identification number, salary, citizenship, job title, any shares of Common
Stock or directorships held in the Company, and details of all Awards or any
other incentive compensation awards granted, canceled, forfeited, exercised,
vested, or outstanding in your favor, which the Company receives from you or
your Employer. In granting Awards under the Plan, the Company will collect your
personal data for purposes of allocating Awards and implementing, administering
and managing the Plan. The Company’s collection, processing and use of your
personal data is necessary for the performance of the Company’s contractual
obligations under the Plan and pursuant to the Company’s legitimate interest of
managing and generally administering employee incentive compensation awards.
Your refusal to provide personal data would make it impossible for the Company
to perform its contractual obligations and may affect your ability to
participate in the Plan. As such, by participating in the Plan, you voluntarily
acknowledge the collection, processing and use of your personal data as
described herein. (b) Equity Administrator. The Company transfers your personal
data to the Equity Administrator, which assists the Company with the
implementation, administration and management of the Plan. In the future, the
Company may select a different Equity Administrator and share your personal data
with another company that serves in a similar manner. The Equity Administrator
will open an account for you to track your Award and to ultimately receive and
trade shares of Common Stock acquired under the Plan. You will be asked to agree
on separate terms and acknowledge data processing practices with the Equity
Administrator, which is a condition to your ability to participate in the Plan.
(c) Data Retention. The Company will use your personal data only as long as is
necessary to implement, administer and manage your participation in the Plan or
as required to comply with legal or regulatory obligations, including under tax
and 15



--------------------------------------------------------------------------------



 
[exhibit103statestreet201038.jpg]
security laws. When the Company no longer needs your personal data, the Company
will remove it from its systems. If the Company keeps your data longer, it would
be to satisfy legal or regulatory obligations and the Company’s legal basis
would be for compliance with relevant laws or regulations. For further
information about the processing of your personal data, please see the GHR
Privacy Notice. * * * * * 16



--------------------------------------------------------------------------------



 
[exhibit103statestreet201039.jpg]
Exhibit I [____] Performance-Based Restricted Stock Unit Awards o Performance
Period: The three (3) calendar years commencing January 1, [____] and ending on
December 31, [____]. o The number of Restricted Stock Units eligible to vest is
based 50% on the three- year simple average of the return on equity (“Average
ROE”) and 50% on the three-year simple average of pre-tax margin (“Average
Margin”), each as determined under Generally Accepted Accounting Principles for
each calendar year of the period from January 1, [___] to December 31, [___]
(the “Performance Period”), adjusted to reflect events or items identified by
the Board (“Calculation Adjustments”) such as (i) any formally adopted change
in, or elimination or addition of, an accounting standard or principle, or any
change in the interpretation thereof, whether identified as a change, error,
correction or otherwise denominated, by the Financial Accounting Standards
Board, the Securities Exchange Commission or its staff, the Public Company
Accounting Oversight Board, or any other competent accounting or regulatory
body, as determined by the Board based on objective information; (ii) any non-
discretionary change in tax or bank regulatory laws, rules, final regulations or
other binding interpretations or guidance issued by a competent regulatory body;
(iii) any acquisition, disposition, joint venture or restructuring by the
Company of a business or portion thereof, however structured in any year during
the Performance Period; (iv) any merger and integration expenses in any year
during the Performance Period; (v) any restructuring expenses (e.g., cost of
workforce reductions, facilities or lease abandonments, asset impairments) in
any year during the Performance Period; (vi) any impact (dilution and associated
initial and ongoing expenses) of share buybacks (or cancellations of share
buybacks) or securities issuances (debt or equity) to finance, or in
contemplation of, acquisitions or ventures in any year during the Performance
Period; and (vii) any settlement, charge or other payment made with respect to
any litigation or regulatory matter arising from events that occurred prior to
the Performance Period; provided, however, that for the avoidance of doubt, the
Board retains the discretionary right to disregard any Calculation Adjustment
that would result in an increase to Average ROE or to Average Margin and to
reduce any Award for any Performance Period for other material events or items
that affect performance. o The Total Vesting Percentage will be determined by
reference to the percentages listed in Tables 1 and 2 below opposite the Average
ROE and Average Margin, respectively (the “Vesting Percentage”). The Vesting
Percentage for the Average ROE and for the Average Margin will be determined
under Tables 1 and 2, respectively, using linear interpolation to adjust between
percentage points and rounding up to the nearest one-tenth of one percent, as
determined by the Board in its sole discretion. The Average ROE Vesting
Percentage and the Average Margin Vesting Percentage will be added together to
determine the Total Vesting Percentage. Table 1: Average ROE Vesting Percentage
17



--------------------------------------------------------------------------------



 
[exhibit103statestreet201040.jpg]
Three-year Average ROE Average ROE Vesting Percentage [applicable %] [applicable
%] [applicable %] [applicable %] [applicable %] [applicable %] [applicable %]
[applicable %] [applicable %] [applicable %] [applicable %] [applicable %]
[applicable %] [applicable %] [applicable %] [applicable %] [applicable %]
[applicable %] [applicable %] [applicable %] [applicable %] [applicable %]
[applicable %] [applicable %] Table 2: Average Margin Vesting Percentage
Three-year Average Margin Vesting Average Margin Percentage [applicable %]
[applicable %] [applicable %] [applicable %] [applicable %] [applicable %]
[applicable %] [applicable %] [applicable %] [applicable %] [applicable %]
[applicable %] [applicable %] [applicable %] [applicable %] [applicable %]
[applicable %] [applicable %] [applicable %] [applicable %] [applicable %]
[applicable %] [applicable %] [applicable %] APPENDIX A COUNTRIES ADDENDUM TO
[____] RESTRICTED STOCK UNIT AWARD AGREEMENT 18



--------------------------------------------------------------------------------



 
[exhibit103statestreet201041.jpg]
STATE STREET CORPORATION 2017 STOCK INCENTIVE PLAN A. United States B. Australia
C. Austria D. Belgium E. Brazil F. Canada G. Cayman Islands H. China I. Denmark
J. France K. Germany L. Hong Kong M. India N. Ireland O. Italy P. Japan Q.
Jersey R. Luxembourg S. Netherlands T. Norway U. Poland V. Singapore W. South
Africa X. Switzerland Y. Taiwan Z. United Arab Emirates AA. United Kingdom A.
UNITED STATES
______________________________________________________________________ In
consideration of your receipt of this Award, you expressly agree to comply with
the terms and conditions below without regard to whether or not any amount has
been forfeited, paid, delivered or repaid, under this Award at any time,
including the time you separate from service with the Company and its
Subsidiaries. Failure to comply with the terms and conditions of this Countries
Addendum A may result in the sole determination of the Company in the forfeiture
of any or all of the amounts remaining to be paid under this Award. In addition,
your eligibility to participate in the Plan in the future, including any
potential future grants of awards under the Plan (or any successor incentive
plan of the Company), is subject to and conditioned on your compliance with the
terms and conditions of this Countries Addendum A. 19



--------------------------------------------------------------------------------



 
[exhibit103statestreet201042.jpg]
This Countries Addendum A contains a covenant not to compete in Paragraph 5
which shall apply to you at any time that you hold the title of Executive Vice
President or higher. You should review it carefully. You may consult with an
attorney before accepting the Award. You may consider whether you wish to accept
the Award for up to 30 days from the date it was first made available to you on
the Website. By accepting the Award, you acknowledge and agree that it is fair
and adequate consideration for the covenant not to compete and other promises
you make in this Countries Addendum A. All terms used herein shall have the
meaning given to them in the Plan or this Award, except as otherwise expressly
provided herein. 1. Confidentiality. (a) You acknowledge that you have access to
Confidential Information which is not generally known or made available to the
general public and that such Confidential Information is the property of the
Company, its Subsidiaries or its or their licensors, suppliers or customers.
Subject to Paragraph 17, below, you agree specifically as follows, in each case
whether during your Employment or following the termination thereof: (i) You
will always preserve as confidential all Confidential Information, and will
never use it for your own benefit or for the benefit of others; this includes
that you will not use the knowledge of activities or positions in clients’
securities portfolio accounts or cash accounts for your own personal gain or for
the gain of others. (ii) You will not disclose, divulge, or communicate
Confidential Information to any unauthorized person, business or corporation
during or after the termination of your Employment with the Company and its
Subsidiaries. You will use your best efforts and exercise due diligence to
protect, to not disclose and to keep as confidential all Confidential
Information. (iii) You will not initiate or facilitate any unauthorized attempts
to intercept data in transmission or attempt entry into data systems or files.
You will not intentionally affect the integrity of any data or systems of the
Company or any of its Subsidiaries through the introduction of unauthorized code
or data, or through unauthorized deletion or addition. You will abide by all
applicable Corporate Information Security procedures. (iv) Upon the earlier of
request or termination of Employment, you agree to return to the Company or the
relevant Subsidiaries, or if so directed by the Company or the relevant
Subsidiaries, destroy any and all copies of materials in your possession
containing Confidential Information. (b) The terms of this Countries Addendum A
do not apply to any information which is previously known to you without an
obligation of confidence or without breach of this Countries Addendum A, is
publicly disclosed (other than by a violation by you of the terms of this
Countries Addendum A) either prior to or subsequent to your receipt of such
information, or is rightfully received by you from a third party without
obligation of confidence and other than in relation to your Employment with the
Company or any of its Subsidiaries. 20



--------------------------------------------------------------------------------



 
[exhibit103statestreet201043.jpg]
State Street recognizes that certain disclosures of confidential information to
appropriate government authorities or other designated persons are protected by
“whistleblower” and other laws. Nothing in this Countries Addendum A is intended
to or should be understood or construed to prohibit or otherwise discourage such
disclosures. State Street will not tolerate any discipline or other retaliation
against employees who properly make such legally-protected disclosures. 2.
Assignment and Disclosure. (a) You acknowledge that, by reason of being employed
by your Employer, to the extent permitted by law, all works, deliverables,
products, methodologies and other work product conceived, created and/or reduced
to practice by you, individually or jointly with others, during the period of
your Employment by your Employer and relating to the Company or any of its
Subsidiaries or demonstrably anticipated business, products, activities,
research or development of the Company or any of its Subsidiaries or resulting
from any work performed by you for the Company or any of its Subsidiaries,
including, without limitation, any track record with which you may be associated
as an investment manager or fund manager (collectively, “Work Product”), that
consists of copyrightable subject matter is "work made for hire" as defined in
the Copyright Act of 1976 (17 U.S.C. § 101), and such copyrights are therefore
owned, upon creation, exclusively by State Street. To the extent the foregoing
does not apply and to the extent permitted by law, you hereby assign and agree
to assign, for no additional consideration, all of your rights, title and
interest in any Work Product and any intellectual property rights therein to
State Street. You hereby waive in favor of State Street any and all artist’s or
moral rights (including without limitation, all rights of integrity and
attribution) you may have pursuant to any state, federal or foreign laws, rules
or regulations in respect of any Work Product and all similar rights thereto.
You will not pursue any ownership or other interest in such Work Product,
including, without limitation, any intellectual property rights. (b) You will
disclose promptly and in writing to the Company or your Employer all Work
Product, whether or not patentable or copyrightable. You agree to reasonably
cooperate with State Street (i) to transfer to State Street the Work Product and
any intellectual property rights therein, (ii) to obtain or perfect such rights,
(iii) to execute all papers, at State Street’s expense, that State Street shall
deem necessary to apply for and obtain domestic and foreign patents, copyright
and other registrations, and (iv) to protect and enforce State Street’s interest
in them. (c) These obligations shall continue beyond the period of your
Employment with respect to inventions or creations conceived or made by you
during the period of your Employment. 3. Non-Solicitation. (a) This Paragraph 3
shall apply to you at any time that you hold the title of Vice President or
higher. (b) You agree that, during your Employment and for a period of six (6)
months from the date your Employment terminates for any reason you will not,
without the prior written consent of the Company or your Employer: 21



--------------------------------------------------------------------------------



 
[exhibit103statestreet201044.jpg]
(i) solicit, directly or indirectly (other than through a general solicitation
of employment not specifically directed to employees of the Company or any of
its Subsidiaries), the employment of, hire or employ, recruit, or in any way
assist another in soliciting or recruiting the employment of, or otherwise
induce the termination of the employment of, any person who then or within the
preceding twelve (12) months was an officer of the Company or any of its
Subsidiaries (excluding any such officer whose employment was involuntarily
terminated); or (ii) engage in the Solicitation of Business from any Client on
behalf of any person or entity other than the Company or any of its
Subsidiaries. (c) Paragraph 3(b)(i) above shall be deemed to exclude the words
“hire or employ” if your work location is in California or New York, and shall
be construed and administered accordingly. (i) For purposes of this Paragraph 3,
“officer” shall include any person holding a position title of Assistant Vice
President or SSGA Principal 4 or higher. Notwithstanding the foregoing, this
Paragraph 3 shall be inapplicable following a Change in Control. 4. Notice
Period Upon Resignation. (a) This Paragraph 4 shall apply to you at any time
that you hold the title of Managing Director or higher (or, any time that you
hold the title of Vice President or higher in State Street Global Markets
(“SSGM”)). If you are subject to an employment agreement that requires a longer
notice period, that employment agreement shall govern. (b) In order to permit
the Company and its Subsidiaries to safeguard their business interests and
goodwill in the event of your resignation from Employment for any reason, you
agree to give your Employer advance notice of your resignation. The duration of
the advance notice you provide (the “Notice Period”) will be determined by your
title at the time you deliver such notice, as follows: (i) if you are a member
of the Management Committee, you will give 180 days’ advance notice; (ii) if you
are an Executive Vice President or higher, you will give ninety (90) days’
advance notice; (iii) if you are a Vice President in SSGM, you will give thirty
(30) days’ advance notice; and (iv) otherwise, you will give sixty (60) days’
advance notice. (c) During the Notice Period, you will cooperate with your
Employer, as well as the Company and its Subsidiaries, and provide them with any
requested information to assist with transitioning your duties, accomplishing
its or their business, and/or preserving its or their client relationships. (d)
In its sole discretion, during the Notice Period, your Employer or the Company
may place you on a partial or complete leave of absence and relieve you of some
or all of your duties and responsibilities. Except as provided otherwise in (e)
below, at all times during the Notice Period you shall continue to be an
employee of your Employer, shall continue to receive your regular salary and
benefits (although you may not be eligible for any new incentive compensation
awards or, subject to applicable law, 22



--------------------------------------------------------------------------------



 
[exhibit103statestreet201045.jpg]
to accrue any paid vacation time), and shall continue to comply with the
applicable policies of your Employer, the Company and its Subsidiaries. (e) You
agree that should you fail to provide advance notice of your resignation as
required in this Paragraph 4, your Employer, the Company or any of its
Subsidiaries shall be entitled to seek injunctive relief restricting you from
employment for a period equal to the period for which notice of resignation was
required but not provided, and for the period of restriction under Paragraph 5,
if applicable, in addition to any other remedies available under law. (f) If you
have sixty (60) or fewer days’ notice remaining in your required Notice Period
under this Paragraph 4, your Employer, or the Company, or any of its
Subsidiaries may, at any time during the remainder of your Notice Period,
release you from your obligations under this Paragraph 4 and give immediate
effect to your resignation; provided that such action shall not affect your
other obligations under this Countries Addendum A. (g) Notwithstanding the
foregoing, if you hold the title of Executive Vice President or higher this
Paragraph 4 shall not apply in the event you terminate your Employment for Good
Reason on or prior to the first anniversary of a Change in Control (each as
defined in the Plan). 5. Non-Competition. (a) This Paragraph 5 shall apply to
you at any time that you hold the title of Executive Vice President or higher,
except as provided below. You should review it carefully and may, if you wish,
consult with an attorney before accepting this Award. (b) During your Employment
and for the twelve (12) months following its termination for any reason the
“Non-Compete Period”), you will not, anywhere in the Restricted Area, for
yourself or any other person or entity, directly or indirectly, in any
Restricted Capacity, engage in, provide services to, consult for, or be employed
by a business that provides products or services competitive with any products
or services of your Employer, the Company or any of its Subsidiaries with
respect to which you were involved at any time during your Employment or, with
respect to the portion of the Non- Compete Period that follows termination of
your Employment, within the two years preceding the date of the termination of
your Employment. (c) If you reside in or have a primary reporting location in
California, then this Paragraph 5 applies only during your Employment, but has
no effect after the termination of your Employment for any reason. (d) If you
reside in or are employed in Massachusetts and State Street terminates your
employment involuntarily not for cause, then this Paragraph 5 applies only
during your Employment, but has no effect after such termination. Here, “cause”
means (i) your Employer’s or the Company’s good faith determination that it has
a reasonable basis for dissatisfaction with your Employment for reasons such as
lack of capacity or diligence, failure to conform to usual standards of conduct,
or other culpable or inappropriate behavior or (ii) other grounds for discharge
that are reasonably related, in your Employer’s or the Company’s honest
judgment, to the needs of the 23



--------------------------------------------------------------------------------



 
[exhibit103statestreet201046.jpg]
business of your Employer, the Company or any of its Subsidiaries. In addition,
if you violate a fiduciary duty to your Employer, the Company or any of its
Subsidiaries, then the post-employment portion of the Non- Compete Period shall
be extended by the time during which you engage in such activities, for up to a
total of 2 years following termination of your Employment. (e) “Restricted Area”
means anywhere that your Employer, the Company or any of its Subsidiaries
markets its products or services (which you acknowledge specifically includes
the entire world), or with respect to the portion of the Non-Compete Period that
follows termination of your Employment, anywhere in which you provided services
or had a material presence or influence on behalf of your Employer, the Company
or any of its Subsidiaries at any time within the 2-year period immediately
preceding such termination. (f) “Restricted Capacity” means any capacity, or
with respect to the portion of the Non-Compete Period that follows termination
of your Employment, any capacity that is the same or similar to the capacity in
which you were employed by your Employer, the Company or any of its Subsidiaries
at any time within the 2-year period immediately preceding such termination
and/or involves any services that you provided to your Employer, the Company or
any of its Subsidiaries at any time within such 2-year period. 6. Definitions –
Countries Addendum. For the purpose of this Countries Addendum A, the following
terms are defined as follows: (a) “Client” means a prospective, present or
former customer or client of the Company or any of its Subsidiaries with whom
you have had, or with whom persons you have supervised have had, substantive and
recurring personal contact during your Employment with the Company or any of its
Subsidiaries. A former customer or client means a customer or client for which
the Company or any of its Subsidiaries stopped providing all services within
twelve (12) months prior to the date your Employment with your Employer ends.
(b) “Confidential Information” includes but is not limited to all trade secrets,
trade knowledge, systems, software, code, data documentation, files, formulas,
processes, programs, training aids, printed materials, methods, books, records,
client files, policies and procedures, client and prospect lists, employee data
and other information relating to the operations of the Company or any of its
Subsidiaries and to its or any of their customers, and any and all discoveries,
inventions or improvements thereof made or conceived by you or others for the
Company or any of its Subsidiaries whether or not patented or copyrighted, as
well as cash and securities account transactions and position records of
clients, regardless of whether such information is stamped “confidential.” (c)
“Person” means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust and any other entity or
organization, other than your Employer, the Company or any of its Subsidiaries.
(d) “Solicitation of Business” means the attempt through direct or indirect
contact by you or by any other Person with your assistance to induce a Client
to: (i) transfer the Client’s business from the Company or any of its
Subsidiaries to any other person or entity; 24



--------------------------------------------------------------------------------



 
[exhibit103statestreet201047.jpg]
(ii) cease or curtail the Client’s business with the Company or any of its
Subsidiaries; or (iii) divert a business opportunity from the Company or any of
its Subsidiaries to any other person or entity, which business or business
opportunity concerns or relates to the business with which you were actively
connected during your Employment with the Company or any of its Subsidiaries.
(e) “Subsidiaries” means any entity controlling, controlled by or under common
control with the Company, including direct and indirect subsidiaries. 7.
Definition – Award Agreement. For the purpose of the Award Agreement,
Restrictive Covenant is defined as follows: “Restrictive Covenant” means any
confidentiality, non-solicitation, non-competition, non-disparagement,
post-employment cooperation or notice provision that you agree to or had agreed
to with your Employer, including but not limited to the restrictions contained
in the Award Agreement, any employment agreement or offer letter, deferred
compensation award agreement of any type, change in control employment agreement
or required as a condition to entitlement to payment under any executive
supplemental retirement plan. 8. Post-Employment Cooperation. You agree that,
following the termination of your Employment with the Company and its
Subsidiaries, you will reasonably cooperate with the Company or the relevant
Subsidiary with respect to any matters arising during or related to your
Employment, including but not limited to reasonable cooperation in connection
with any litigation, governmental investigation, or regulatory or other
proceeding (even if such litigation, governmental investigation, or regulatory
or other proceeding arises following the date of this Award to which this
Countries Addendum A is appended or following the termination of your
Employment). The Company or any of its Subsidiaries shall reimburse you for any
reasonable out-of-pocket and properly documented expenses you incur in
connection with such cooperation. 9. Non-Disparagement. Subject to Paragraph 17,
below, you agree that during your Employment and following the termination
thereof you shall not make any false, disparaging, or derogatory statements to
any media outlet (including Internet-based chat rooms, message boards, any and
all social media, and/or web pages), industry groups, financial institutions, or
to any current, former or prospective employees, consultants, clients, or
customers of the Company or its Subsidiaries regarding the Company, its
Subsidiaries or any of their respective directors, officers, employees, agents,
or representatives, or about the business affairs or financial condition of the
Company or any of its Subsidiaries. 10. Enforcement. You acknowledge and agree
that the promises contained in this Countries Addendum A are necessary to the
protection of the legitimate business interests of your Employer, the Company
and its Subsidiaries, including without limitation its and their Confidential
Information, trade secrets and goodwill, and are material and integral to the
undertakings of the Company under this Award to which this Countries Addendum A
is appended. You further agree that one or more of your Employer, the Company
and its Subsidiaries will be irreparably harmed in the event you do not perform
such promises in accordance with their specific terms or otherwise breach the
promises 25



--------------------------------------------------------------------------------



 
[exhibit103statestreet201048.jpg]
made herein. Accordingly, your Employer, the Company and any of its Subsidiaries
shall each be entitled to preliminary or permanent injunctive or other equitable
relief or remedy without the need to post bond, and to recover its or their
reasonable attorney’s fees and costs incurred in securing such relief, in
addition to, and not in lieu of, any other relief or remedy at law to which it
or they may be entitled. You further agree that, the periods of restriction
contained in this Countries Addendum A shall be tolled, and shall not run,
during any period in which you are in violation of the terms of this Countries
Addendum A, so that your Employer, the Company and its Subsidiaries shall have
the full protection of the periods agreed to herein. Should the Company
determine that any portion of the Deferred Shares granted to you in connection
with this Award are to be forfeited on account of your breach of the provisions
of this Countries Addendum A, any unvested portion of your Award will cease to
vest upon such determination. 11. No Waiver. No delay by your Employer, the
Company or any of its Subsidiaries in exercising any right under this Countries
Addendum A shall operate as a waiver of that right or of any other right. Any
waiver or consent as to any of the provisions herein provided by your Employer,
the Company or any of its Subsidiaries must be in writing, is effective only in
that instance, and may not be construed as a broader waiver of rights or as a
bar to enforcement of the provision(s) at issue on any other occasion. 12.
Relationship to Other Agreements. This Addendum A supplements and does not
limit, amend or replace any other obligations you may have under applicable law
or any other agreement or understanding you may have with your Employer, the
Company or any of its Subsidiaries or pursuant to the applicable policies of any
of them, whether such additional obligations have been agreed to in the past, or
are agreed to in the future. 13. Interpretation of Business Protections. The
agreements made by you in Paragraphs 1, 2, 3, 4 and 5 above shall be construed
and interpreted in any judicial or other adjudicatory proceeding to permit their
enforcement to the maximum extent permitted by law, and each of the provisions
to this Countries Addendum A is severable and independently enforceable without
reference to the enforcement of any other provision. If any restriction set
forth in this Countries Addendum A is found by any court of competent
jurisdiction to be unenforceable because it extends for too long a period of
time or over too great a range of activities or in too broad a geographic area,
it shall be interpreted to extend only over the maximum period of time, range of
activities or geographic area as to which it may be enforceable. 14. Assignment.
Except as provided otherwise herein, this Countries Addendum A shall be binding
upon and inure to the benefit of both parties and their respective successors
and assigns, including any person or entity which acquires the Company or its
assets or business; provided, however, that your obligations are personal and
may not be assigned by you. 15. Electronic Acceptance. By accepting this Award
electronically, you will be deemed to have acknowledged and agreed that you are
bound by the terms of this Countries Addendum A, and it shall be deemed to have
been accepted by the Company. You agree that this electronic acceptance by both
you and the Company shall be deemed equivalent to the Award having been signed
by both parties. 16. Notification Requirement. Until forty-five (45) days after
the period of 26



--------------------------------------------------------------------------------



 
[exhibit103statestreet201049.jpg]
restriction under Paragraph 5 expires, you shall give notice to the Company of
each new business activity you plan to undertake, at least five (5) business
days prior to beginning any such activity. Such notice shall state the name and
address of the Person for whom such activity is undertaken and the nature of
your business relationship(s) and position(s) with such Person. You shall
provide the Company with such other pertinent information concerning such
business activity as the Company may reasonably request in order to determine
your continued compliance with your obligations under this Countries Addendum A.
17. Certain Limitations. (a) Nothing in this Countries Addendum A prohibits you
from reporting possible violations of federal law or regulation to any
governmental agency or regulatory authority or from making other disclosures
that are protected under the whistleblower provisions of federal law or
regulation. Moreover, nothing in this Countries Addendum A requires you to
notify the Company that you have made any such report or disclosure. However, in
connection with any such activity, you acknowledge you must take reasonable
precautions to ensure that any Confidential Information that is disclosed to
such authority is not made generally available to the public, including by
informing such authority of the confidentiality of the same. You shall not be
held criminally or civilly liable under any Federal or State trade secret law if
you disclose a Company trade secret (i) in confidence to a Federal, State, or
local government official, either directly or indirectly, or to an attorney,
solely for the purposes of reporting or investigating a suspected violation of
law; or (ii) in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. (b) Despite the foregoing, you
also acknowledge that you are not permitted to disclose to any third-party,
including any governmental or regulatory authority, any information learned in
the course of your Employment that is protected from disclosure by any
applicable privilege, including but not limited to the attorney-client
privilege, attorney work product doctrine, the bank examiner’s privilege, and/or
privileges applicable to information covered by the Bank Secrecy Act (31 U.S.C.
§§ 5311-5330), including information that would reveal the existence or
contemplated filing of a suspicious activity report. Your Employer, the Company
and its Subsidiaries do not waive any applicable privileges or the right to
continue to protect its and their privileged attorney-client information,
attorney work product, and other privileged information. * * * * * * * Entire
Agreement. The Plan and the Agreement constitute the complete understanding and
agreement between the parties to the Agreement with respect to this Award, and
supersedes and cancels any previous oral or written discussions, agreements or
representations regarding this Award or the Common Stock. B. AUSTRALIA
______________________________________________________________________ 1. Award
Conditioned on Satisfaction of Regulatory Obligations. If you are (a) a director
of a Subsidiary incorporated in Australia, or (b) a person who is a 27



--------------------------------------------------------------------------------



 
[exhibit103statestreet201050.jpg]
management-level executive of a Subsidiary incorporated in Australia and who
also is a director of a Subsidiary incorporated outside of Australia, the grant
of this Award is conditioned upon satisfaction of the shareholder approval
provisions of section 200B of the Corporations Act 2001 (Cth) in Australia. 2.
Tax Deferral. This Award is intended to be subject to tax deferral under
Subdivision 83A-C of the Income Tax Assessment Act 1997 (subject to the
conditions and requirements thereunder). 3. Attached Offer Document. The terms
of your Award incorporate the rules of the Plan, the Agreement, this Countries
Addendum and the provisions of the attached Offer Document. The Offer Document
is hereby incorporated into, and forms an integral and material part of, the
Agreement and this Countries Addendum. By accepting your Award, you will be
bound by the rules of the Plan, the Agreement, this Countries Addendum and the
attached Offer Document. 4. Notice and Non-Compete. In consideration of your
receipt of this Award, you expressly agree to comply with the terms and
conditions below without regard to whether or not any amount has been forfeited,
paid, delivered or repaid, under this Award at any time, including the time you
separate from service with your Employer, the Company and its Subsidiaries. It
is a condition of this Award that, if you fail to comply with the terms and
conditions below, then the Company may in its absolute discretion determine that
any or all of the amounts remaining to be paid under this Award should be
forfeited. All terms used herein shall have the meaning given to them in the
Plan or the Award, except as otherwise expressly provided herein. (a) Notice
Period Upon Resignation. (i) In order to permit the Company and its Subsidiaries
to safeguard their business interests and goodwill in the event of your
resignation from Employment for any reason, if you hold the title of Executive
Vice President or higher immediately prior to termination of your Employment,
you agree to give your Employer advance notice of your resignation. The duration
of the advance notice you provide (the “Notice Period”) will be determined by
your title at the time you deliver such notice, as follows— (1) If you are a
member of the State Street Corporation Management Committee, you will give 180
days’ advance notice in writing; and (2) If you are an Executive Vice President
or higher, you will give 90 days’ advance notice in writing. For the avoidance
of doubt, the Notice Periods set out above shall be subject always to any
contractual obligation you have to give a longer period of notice of termination
of your Employment (whether such obligation is contained in your contract of
Employment or any other agreement to which you are a party). ii) During the
Notice Period, you will cooperate with your Employer, as well as the Company and
its Subsidiaries, and provide them with any requested information to assist with
transitioning your duties, accomplishing its or their business, and/or
preserving its or their client relationships. In its sole 28



--------------------------------------------------------------------------------



 
[exhibit103statestreet201051.jpg]
discretion, during the Notice Period, your Employer or the Company may place you
on a partial or complete leave of absence and relieve you of some or all of your
duties and responsibilities. Except as provided otherwise in (iii) below, at all
times during the Notice Period you shall continue to be an employee of your
Employer, shall continue to receive your regular salary and benefits and you
will continue to comply with the applicable policies of your Employer, the
Company, and its Subsidiaries. However, you will not be eligible for any
incentive compensation awards made on or after the first day of the Notice
Period or to accrue any vacation save as required by statute. iii) In its sole
discretion, at any time during the Notice Period, the Company or your Employer
may release you from your obligations under this Paragraph (a) by giving
immediate effect to your resignation and making a payment of basic salary in
lieu of any remaining portion of the Notice Period; provided that such action
shall not affect your other obligations under this Addendum. b) Non-Competition.
i) This Paragraph (b) shall apply to you at any time that you hold the title of
Executive Vice President or higher and following the termination of your
Employment where you held the title of Executive Vice President or higher
immediately prior to such termination. ii) During your Employment and for the 12
months following its termination for any reason, you will not within the
Restricted Territory, directly or indirectly, whether as owner, director,
partner, investor, consultant, agent, employee, co-venturer or otherwise and
whether alone or in conjunction with or on behalf of any other person: (1)
become engaged, employed, concerned or interested in or provide technical,
commercial or professional advice to, any Person which supplies or provides (or
intends to supply or provide) Products or Services in competition with such
parts of the business of the Employer or any Relevant Group Company with which
you were materially engaged or involved or for which you were responsible during
the Relevant Period; (2) compete with your Employer or any Relevant Group
Company, or undertake any planning for any business competitive with the
business of your Employer or any Relevant Group Company; (3) engage in any
manner in any activity that is directly or indirectly competitive or potentially
competitive with the business of your Employer, or any Relevant Group Company as
conducted or under consideration during the Relevant Period and further agree
not to work or provide services, in any capacity, whether as an employee,
independent contractor or otherwise, whether with or without compensation, to
any Person who is engaged in any business that is competitive with the business
of your Employer or any Relevant Group Company, as conducted or in planning
during the Relevant Period. iii) The period of 12 months referred to in
Paragraph 3(b)(ii) above will be reduced by one day for every day during which,
at the Employer’s direction, 29



--------------------------------------------------------------------------------



 
[exhibit103statestreet201052.jpg]
you are on a complete leave of absence pursuant to Paragraph 3(a)(ii) above. iv)
Nothing in this Paragraph (b) shall prevent your passive ownership of two
percent (2%) or less of the equity securities of any publicly traded company. c)
Definitions. For the purpose of this Clause 4, the following terms are defined
as follows: i) “Client” means a current or former customer or client of the
Company or any of its Subsidiaries with whom you have had, or with whom persons
you have supervised have had, substantive and recurring personal contact during
the Relevant Period. A former customer or client means a customer or client for
which the Company or any of its Subsidiaries stopped providing all services
within twelve months prior to the date your Employment with your Employer ends.
ii) “Products or Services” means any products or services which are the same as,
of the same kind as, of a materially similar kind to, or competitive with, any
products or services supplied or provided by your Employer or Relevant Group
Company and with which you were materially concerned or connected within the
Relevant Period. iii) “Person” means an individual, a corporation, a limited
liability company, an association, a partnership, a limited liability
partnership, an estate, a trust and any other entity or organization (whether
conducted on its own or as part of a wider entity), other than your Employer,
the Company or any of its Subsidiaries. iv) “Relevant Group Company” means the
Company and/or any Subsidiaries for which you have performed services or in
respect of which you have had operational or managerial responsibility at any
time during the Relevant Period. v) “Relevant Period” means the period of 24
months immediately before the date of termination of your Employment, or (where
such provision is applied) the date of commencement of any period of complete
leave of absence pursuant to Paragraph 3(a)(ii). vi) “Restricted Territory”
means any area or territory: (1) in which you worked during the Relevant Period;
and/or (2) in relation to which you were responsible for, or materially involved
in, the supply of Products or Services in the Relevant Period. vii)
“Subsidiaries” means any entity controlling, controlled by or under common
control with the Company, including direct and indirect subsidiaries. d)
Post-Employment Cooperation. You agree that, following the termination of your
Employment with the Company and its Subsidiaries, you will reasonably cooperate
with the Company or the relevant Subsidiary with respect to any matters arising
during or related to your Employment, including but not limited to reasonable
cooperation in connection with any litigation, governmental investigation, or
regulatory or other proceeding (even if such litigation, governmental
investigation, or regulatory or other proceeding arises following 30



--------------------------------------------------------------------------------



 
[exhibit103statestreet201053.jpg]
the date of this Award to which this Addendum is appended or following the
termination of your Employment). The Company or any of its Subsidiaries shall
reimburse you for any reasonable out-of-pocket and properly documented expenses
you incur in connection with such cooperation. e) Enforcement. You acknowledge
and agree that the promises contained in this Clause 3 are necessary to the
protection of the legitimate business interests of your Employer, the Company
and its Subsidiaries, including without limitation its and their confidential
information, trade secrets and goodwill, and are material and integral to the
undertakings of the Company under this Award to which this Addendum is appended.
You further agree that one or more of your Employer, the Company and its
Subsidiaries will be irreparably harmed in the event you do not perform such
provisions in accordance with their specific terms or otherwise breach the
promises made herein. Accordingly, your Employer, the Company and any of its
Subsidiaries shall each be entitled to preliminary or permanent injunctive or
other equitable relief or remedy without the need to post bond, and to recover
its or their reasonable attorney’s fees and costs incurred in securing such
relief, in addition to, and not in lieu of, any other relief or remedy at law to
which it or they may be entitled, including the immediate forfeiture of any
as-yet unvested portion of the Award. f) No Waiver. No delay by your Employer,
the Company or any of its Subsidiaries in exercising any right under this
Addendum shall operate as a waiver of that right or of any other right. Any
waiver or consent as to any of the provisions herein provided by your Employer,
the Company or any of its Subsidiaries must be in writing, is effective only in
that instance, and may not be construed as a broader waiver of rights or as a
bar to enforcement of the provision(s) at issue on any other occasion. g)
Relationship to Other Agreements. This Addendum supplements and does not limit,
amend or replace any other obligations you may have under applicable law or any
other agreement or understanding you may have with your Employer, the Company or
any of its Subsidiaries or pursuant to the applicable policies of any of them,
whether such additional obligations have been agreed to in the past, or are
agreed to in the future. h) Interpretation of Business Protections. The
agreements made by you in Paragraphs 3(a) and 3(b) above shall be construed and
interpreted in any judicial or other adjudicatory proceeding to permit their
enforcement to the maximum extent permitted by law, and each of the provisions
to this Addendum is severable and independently enforceable without reference to
the enforcement of any other provision. Consistent with the Restraint of Trade
Act 1976 (NSW), if any restriction set forth in this Clause 3 is found by any
court of competent jurisdiction to be unenforceable because it extends for too
long a period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area as to which it may be
enforceable. i) Assignment. Except as provided otherwise herein, this Addendum
shall be binding upon and inure to the benefit of both parties and their
respective successors and assigns, including any person or entity which acquires
the Company or its assets or business; provided, however, that your obligations
are personal and may not be assigned by you. 31



--------------------------------------------------------------------------------



 
[exhibit103statestreet201054.jpg]
j) Electronic Acceptance. By accepting this Award electronically, you will be
deemed to have acknowledged and agreed that you are bound by the terms of this
Addendum, and it shall be deemed to have been accepted by the Company. k)
Notification Requirement. During the period of restriction under Paragraph 3(b)
above and for a further 45 days after that period of restriction has expired,
you shall give notice to the Company of each new business activity you plan to
undertake, at least 5 business days prior to beginning any such activity. Such
notice shall state the name and address of the Person for whom such activity is
undertaken and the nature of your business relationship(s) and position(s) with
such Person. You shall provide the Company with such other pertinent information
concerning such business activity as the Company may reasonably request in order
to determine your continued compliance with your obligations under this
Addendum. l) Certain Limitations i) Nothing in this Addendum prohibits you from
reporting possible violations of United States federal law or regulation to any
governmental agency or regulatory authority or from making other disclosures
that are protected under the whistleblower provisions of United States federal
law or regulation. Moreover, nothing in this Addendum requires you to notify the
Company that you have made any such report or disclosure. However, in connection
with any such activity, you acknowledge you must take reasonable precautions to
ensure that any confidential information that is disclosed to such authority is
not made generally available to the public, including by informing such
authority of the confidentiality of the same. ii) Despite the foregoing, you
also acknowledge that you are not permitted to disclose to any third-party,
including any governmental or regulatory authority, any information learned in
the course of your Employment that is protected from disclosure by any
applicable privilege, including but not limited to the attorney-client
privilege, attorney work product doctrine, the bank examiner’s privilege, and/or
privileges applicable to information covered by the Bank Secrecy Act (31 U.S.C.
§§ 5311-5330), including information that would reveal the existence or
contemplated filing of a suspicious activity report. Your Employer, the Company
and its Subsidiaries do not waive any applicable privileges or the right to
continue to protect its and their privileged attorney-client information,
attorney work product, and other privileged information. C. AUSTRIA
______________________________________________________________________ No
country-specific provisions. D. BELGIUM 32



--------------------------------------------------------------------------------



 
[exhibit103statestreet201055.jpg]
______________________________________________________________________ No
country-specific provisions. E. BRAZIL
______________________________________________________________________ 1.
Compliance with Law. By accepting the Award, you expressly acknowledge and agree
to comply with applicable Brazilian laws and to pay any and all applicable taxes
associated with the vesting of the Award, the receipt of any dividends, and the
sale of shares of Common Stock acquired under the Plan. 2. Labor Law
Acknowledgment. You expressly acknowledge and agree that, for all legal
purposes, (a) the benefits provided pursuant to the Agreement and the Plan are
the result of commercial transactions unrelated to your Employment; (b) the
Agreement and the Plan are not a part of the terms and conditions of your
Employment; and (c) the income you realize from the Award, if any, is not part
of your remuneration from Employment. BY ELECTRONICALLY ACCEPTING THE AGREEMENT
AND THIS COUNTRIES ADDENDUM, YOU ACKNOWLEDGE, UNDERSTAND AND AGREE TO THE TERMS
AND CONDITIONS OF THE PLAN, YOUR AGREEMENT AND THIS COUNTRIES ADDENDUM. F.
CANADA ______________________________________________________________________ 1.
Settlement in Shares of Common Stock. Notwithstanding anything to the contrary
in the Agreement, this Countries Addendum or the Plan, your Award shall be
settled only in shares of Common Stock (and may not be settled in cash). 2. Use
of English Language. The following provision will apply if you are a resident of
Quebec: You acknowledge and agree that it is your express wish that the
Agreement, as well as all documents, notices and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be drawn up in English. In French: Vous reconnaissez et consentez que c’est
votre souhait exprès qui cet accord, de même que tous documents, toutes
notifications et tous procédés légaux est entré dans, donné ou instituté
conformément ci- 33



--------------------------------------------------------------------------------



 
[exhibit103statestreet201056.jpg]
annexé ou relatant directement ou indirectement ci-annexé, est formulé dans
l’anglais. Une version française de cet Accord peut être consultée sur
l’intranet. G. CAYMAN ISLANDS
______________________________________________________________________ No
country-specific provisions. H. CHINA
______________________________________________________________________ 1. Award
Conditioned on Satisfaction of Regulatory Obligations. If you are a national of
the Peoples’ Republic of China (“PRC”), this Award is conditioned upon the
Company securing all necessary approvals from the PRC State Administration of
Foreign Exchange (“SAFE”) to permit the operation of the Plan and the
participation of PRC nationals employed by the Company or a Subsidiary, as
determined by the Company in its sole discretion. 2. Common Stock Must Remain
With Equity Administrator. You agree to hold the shares of Common Stock received
upon settlement of this Award with the Equity Administrator until the shares are
sold. 3. Exchange Control Restrictions. You understand and agree that, if you
are subject to exchange control laws in China, you will be required immediately
to repatriate to China the proceeds from the sale of any shares of Common Stock
acquired under the Plan. You further understand that such repatriation of
proceeds shall be effected through a special bank account established by the
Company, and you hereby consent and agree that proceeds from the sale of shares
of Common Stock acquired under the Plan may be transferred to such account by
the Company on your behalf prior to being delivered to you and that no interest
shall be paid with respect to funds held in such account. The proceeds may be
paid to you in U.S. dollars or local currency at the Company’s discretion. If
the proceeds are paid to you in U.S. dollars, you understand that a U.S. dollar
bank account in China must be established and maintained so that the proceeds
may be deposited into such account. If the proceeds are paid to you in local
currency, you acknowledge that the Company is under no obligation to secure any
particular exchange conversion rate and that the Company may face delays in
converting the proceeds to local currency due to exchange control restrictions.
You agree to bear any currency fluctuation risk between the time the shares of
Common Stock are sold and the net proceeds are converted into local currency and
distributed to you. You further agree to comply with any other requirements that
may be imposed by the Company in the future in order to facilitate compliance
with exchange control requirements in China. 34



--------------------------------------------------------------------------------



 
[exhibit103statestreet201057.jpg]
4. Sale of Shares upon Termination of Employment. If you are a PRC national and
you cease to be employed by the Company and its Subsidiaries for any reason, you
will be required to sell all shares of Common Stock acquired upon vesting of
this Award within such time frame as may be required by the SAFE or the Company
(in which case, by accepting this Award, you hereby expressly authorize the
Company to issue sales instructions on your behalf). You agree to sign any
additional agreements, forms and/or consents that reasonably may be requested by
the Company (or the Company’s designated brokerage firm) to effectuate the sale
of the shares of Common Stock (including, without limitation, as to the transfer
of the sale proceeds and other exchange control matters noted above) and shall
otherwise cooperate with the Company with respect to such matters. You
acknowledge that neither the Company nor the designated brokerage firm is under
any obligation to arrange for such sale of shares of Common Stock at any
particular price (it being understood that the sale will occur in the market)
and that broker’s fees and similar expenses may be incurred in any such sale. In
any event, when the shares of Common Stock are sold, the sale proceeds, less any
withholding of Tax-Related Items, any broker’s fees or commissions, and any
similar expenses of the sale will be remitted to you in accordance with
applicable exchange control laws and regulations. 5. Administration. The Company
shall not be liable for any costs, fees, lost interest or dividends or other
losses you may incur or suffer resulting from the enforcement of the terms of
this Countries Addendum or otherwise from the Company’s operation and
enforcement of the Plan, the Agreement and this Award in accordance with Chinese
law including, without limitation, any applicable SAFE rules, regulations and
requirements. I. DENMARK
_____________________________________________________________________ _ 1.
Danish Stock Option Act. In accepting the Award, you acknowledge and agree that
the Award may be subject to additional terms and conditions, to the extent the
Danish Stock Option Act applies to the Award. J. FRANCE
______________________________________________________________________ 1. No
country-specific provisions. K. GERMANY
______________________________________________________________________
Subsection (a)(ii) of Section 4 General Circumstances of Forfeiture shall not
apply to an Award subject to this Agreement. 35



--------------------------------------------------------------------------------



 
[exhibit103statestreet201058.jpg]
L. HONG KONG
______________________________________________________________________ 1.
IMPORTANT NOTICE. WARNING: The contents of the Agreement, this Countries
Addendum, the Plan, and all other materials pertaining to this Award and/or the
Plan have not been reviewed by any regulatory authority in Hong Kong. You are
hereby advised to exercise caution in relation to the offer thereunder. If you
have any doubts about any of the contents of the aforesaid materials, you should
obtain independent professional advice. 2. Nature of the Plan. The Company
specifically intends that the Plan will not be treated as an occupational
retirement scheme for purposes of the Occupational Retirement Schemes Ordinance
(“ORSO”). To the extent any court, tribunal or legal/regulatory body in Hong
Kong determines that the Plan constitutes an occupational retirement scheme for
the purposes of ORSO, the grant of the Deferred Shares shall be null and void.
3. Settlement in Shares of Common Stock. Notwithstanding Section 2(b) of the
Agreement, this Award shall be paid in shares of Common Stock only and does not
provide any right for you to receive a cash payment. 4. Award Benefits Are Not
Wages. This Award and the shares of Common Stock underlying this Award do not
form part of your wages for purposes of calculating any statutory or contractual
payments under Hong Kong Law. 5. Notice and Non-Compete. In consideration of
your receipt of this Award, you expressly agree to comply with the terms and
conditions below without regard to whether or not any amount has been forfeited,
paid, delivered or repaid, under this Award at any time, including the time you
separate from service with your Employer, the Company and its Subsidiaries. It
is a condition of this Award that, if you fail to comply with the terms and
conditions below, then the Company may in its absolute discretion determine that
any or all of the amounts remaining to be paid under this Award should be
forfeited. All terms used herein shall have the meaning given to them in the
Plan or this Award, except as otherwise expressly provided herein. (a) Notice
Period Upon Resignation. (i) In order to permit your Employer, the Company and
its Subsidiaries to safeguard their business interests and goodwill in the event
of your resignation from Employment for any reason, you agree to give your
Employer advance notice of your resignation. The duration of the advance notice
you provide (the “Notice Period”) will be determined by your title at the time
you deliver such notice, as follows: (1) If you are a member of the State Street
Corporation Management Committee, you will give 180 days’ advance notice; and
(2) If you are an Executive Vice President or higher, you will give 90 days’
advance notice. 36



--------------------------------------------------------------------------------



 
[exhibit103statestreet201059.jpg]
(3) For the avoidance of doubt, the Notice Periods set out above shall be
subject always to any contractual obligation you have to give a longer period of
notice of termination of your Employment (whether such obligation is contained
in your contract of Employment or any other agreement to which you are a party).
(ii) During the Notice Period, you will cooperate with your Employer, as well as
the Company and its Subsidiaries, and provide them with any requested
information to assist with transitioning your duties, accomplishing its or their
business, and/or preserving its or their client relationships. In its sole
discretion, during the Notice Period, your Employer or the Company may place you
on a partial or complete leave of absence and relieve you of some or all of your
duties and responsibilities. Except as provided otherwise in (iii) below, at all
times during the Notice Period you shall continue to be an employee of your
Employer, shall continue to receive your regular salary and benefits and you
will continue to comply with the applicable policies of your Employer, the
Company, and its Subsidiaries. However, you will not be eligible for any
incentive compensation awards made on or after the first day of the Notice
Period or to accrue any vacation save as required by statute. (iii) In its sole
discretion, at any time during the Notice Period, the Company or your Employer
may release you from your obligations under this Section 5 by giving immediate
effect to your resignation and making a payment in lieu of any notice due;
provided that such action shall not affect your other obligation under this
Countries Addendum. (b) Non-Competition. (i) This Paragraph (b) shall apply to
you at any time that you hold the title of Executive Vice President or higher.
(ii) During your Employment and for the 6 months following its termination for
any reason, you will not within the Restricted Territory, directly or
indirectly, whether as owner, director, partner, investor, consultant, agent,
employee, co- venturer or otherwise and whether alone or in conjunction with or
on behalf of any other person: (1) become engaged, employed, concerned or
interested in or provide technical, commercial or professional advice to, any
Person which supplies or provides (or intends to supply or provide) Products or
Services in competition with such parts of the business of the Employer or any
Relevant Group Company with which you were materially engaged or involved or for
which you were responsible during the Relevant Period; (2) compete with your
Employer or any Relevant Group Company, or undertake any planning for any
business competitive with the business of your Employer or any Relevant Group
Company; (3) engage in any manner in any activity that is directly or indirectly
competitive or potentially competitive with the business of your Employer, or
any Relevant Group Company as conducted or under consideration during the
Relevant Period and further agree not to work or provide services, in any
capacity, whether as an employee, independent contractor or otherwise, whether
with or without compensation, to any Person who is engaged in any business that
is competitive with the 37



--------------------------------------------------------------------------------



 
[exhibit103statestreet201060.jpg]
business of your Employer or any Relevant Group Company, as conducted or in
planning during the Relevant Period. (iii) The period of 6 months referred to in
Paragraph (b)(ii) above will be reduced by one day for every day during which,
at the Employer’s direction, you are on a complete leave of absence pursuant to
Paragraph (ii) above. (iv) Nothing in this Paragraph 4 shall prevent your
passive ownership of two percent (2%) or less of the equity securities of any
publicly traded company. (c) Definitions. For the purpose of this Countries
Addendum, the following terms are defined as follows: (i) “Client” means a
present or former customer or client of your Employer, the Company or any of its
Subsidiaries with whom you have had, or with whom persons you have supervised
have had, substantive and recurring personal contact during the Relevant Period.
A former customer or client means a customer or client for which your Employer,
the Company or any of its Subsidiaries stopped providing all services within
twelve months prior to the date your Employment with your Employer ends. (ii)
“Products or Services” means any products or services which are the same as, of
the same kind as, of a materially similar kind to, or competitive with, any
products or services supplied or provided by your Employer or Relevant Group
Company and with which you were materially concerned or connected within the
Relevant Period. (iii) “Person” means an individual, a corporation, a limited
liability company, an association, a partnership, an estate, a trust and any
other entity or organization (whether conducted on its own or as part of a wider
entity), other than your Employer, the Company or any of its Subsidiaries. (iv)
“Relevant Group Company” means the Company and/or any Subsidiaries for which you
have performed services or in respect of which you have had operational or
managerial responsibility at any time during the Relevant Period. (v) “Relevant
Period” means the period of 24 months immediately before the date of termination
of your Employment, or (where such provision is applied) the date of
commencement of any period of complete leave of absence pursuant to Paragraph
4(a)(ii). (vi) “Restricted Territory” means any area or territory: (1) in which
you worked during the Relevant Period; and/or (2) in relation to which you were
responsible for, or materially involved in, the supply of Products or Services
in the Relevant Period. (vii) “Subsidiaries” means any entity controlling,
controlled by or under common control with the Company, including direct and
indirect subsidiaries. (d) Post-Employment Cooperation. You agree that,
following the termination of your Employment with your Employer, you will
reasonably cooperate with your Employer, the Company or the relevant Subsidiary
with respect to any matters arising during or related to your Employment,
including but not limited to reasonable cooperation in connection with any
litigation, governmental investigation, or regulatory or other proceeding (even
if such litigation, governmental investigation, or regulatory or other
proceeding arises following the date of this Award to which this 38



--------------------------------------------------------------------------------



 
[exhibit103statestreet201061.jpg]
Countries Addendum is appended or following the termination of your Employment).
Your Employer, the Company or any of its Subsidiaries shall reimburse you for
any reasonable out-of-pocket and properly documented expenses you incur in
connection with such cooperation. (e) Enforcement. You acknowledge and agree
that the promises contained in this Countries Addendum are necessary to the
protection of the legitimate business interests of your Employer, the Company
and its Subsidiaries, including without limitation its and their confidential
information, trade secrets and good will, and are material and integral to the
undertakings of the Company under this Award to which this Countries Addendum is
appended. You further agree that one or more of your Employer, the Company and
its Subsidiaries will be irreparably harmed in the event you do not perform such
provisions in accordance with their specific terms or otherwise breach the
promises made herein. Accordingly, your Employer, the Company and any of its
Subsidiaries shall each be entitled to preliminary or permanent injunctive or
other equitable relief or remedy without the need to post bond, and to recover
its or their reasonable attorney’s fees and costs incurred in securing such
relief, in addition to, and not in lieu of, any other relief or remedy at law to
which it or they may be entitled, including the immediate forfeiture of any
as-yet unvested portion of this Award. You further agree that, the periods of
restriction contained in this Countries Addendum shall be tolled, and shall not
run, during any period in which you are in violation of the terms of this
Countries Addendum, so that your Employer, the Company and its Subsidiaries
shall have the full protection of the periods agreed to herein. (f) No Waiver.
No delay by your Employer, the Company or any of its Subsidiaries in exercising
any right under this Countries Addendum shall operate as a waiver of that right
or of any other right. Any waiver or consent as to any of the provisions herein
provided by your Employer, the Company or any of its Subsidiaries must be in
writing, is effective only in that instance, and may not be construed as a
broader waiver of rights or as a bar to enforcement of the provision(s) at issue
on any other occasion. (g) Relationship to Other Agreements. This Addendum
supplements and does not limit, amend or replace any other obligations you may
have under applicable law or any other agreement or understanding you may have
with your Employer, the Company or any of its Subsidiaries or pursuant to the
applicable policies of any of them, whether such additional obligations have
been agreed to in the past, or are agreed to in the future. (h) Interpretation
of Business Protections. The agreements made by you in Paragraphs 4(a) and 4(b)
above shall be construed and interpreted in any judicial or other adjudicatory
proceeding to permit their enforcement to the maximum extent permitted by law,
and each of the provisions to this Countries Addendum is severable and
independently enforceable without reference to the enforcement of any other
provision. If any restriction set forth in this Countries Addendum is found by
any court of competent jurisdiction to be unenforceable because it extends for
too long a period of time or over too great a range of activities or in too
broad a geographic area, it shall be interpreted to extend only over the maximum
period of time, range of activities or geographic area as to which it may be
enforceable. (i) Assignment. Except as provided otherwise herein, this Countries
Addendum shall be binding upon and inure to the benefit of both parties and
their 39



--------------------------------------------------------------------------------



 
[exhibit103statestreet201062.jpg]
respective successors and assigns, including any person or entity which acquires
the Company or its assets or business; provided, however, that your obligations
are personal and may not be assigned by you. (j) Electronic Acceptance. By
accepting this Award electronically, you will be deemed to have acknowledged and
agreed that you are bound by the terms of this Countries Addendum, and it shall
be deemed to have been accepted by your Employer and the Company. (k)
Notification Requirement. Until 45 days after the period of restriction under
Paragraph (b) expires, you shall give notice to your Employer of each new
business activity you plan to undertake, at least 5 business days prior to
beginning any such activity. Such notice shall state the name and address of the
Person for whom such activity is undertaken and the nature of your business
relationship(s) and position(s) with such Person. You shall provide your
Employer with such other pertinent information concerning such business activity
as your Employer or the Company may reasonably request in order to determine
your continued compliance with your obligations under this Countries Addendum.
(l) Certain Limitations (i) Nothing this Countries Addendum prohibits you from
reporting possible violations of federal law or regulation to any governmental
agency or regulatory authority or from making other disclosures that are
protected under the whistleblower provisions of federal law or regulation.
Moreover, nothing in this Countries Addendum requires you to notify your
Employer or the Company that you have made any such report or disclosure.
However, in connection with any such activity, you acknowledge you must take
reasonable precautions to ensure that any confidential information that is
disclosed to such authority is not made generally available to the public,
including by informing such authority of the confidentiality of the same. (ii)
Despite the foregoing, you also acknowledge that you are not permitted to
disclose to any third-party, including any governmental or regulatory authority,
any information learned in the course of your Employment that is protected from
disclosure by any applicable privilege, including but not limited to the
attorney- client privilege, attorney work product doctrine, the bank examiner’s
privilege, and/or privileges applicable to information covered by the Bank
Secrecy Act (31 U.S.C. §§ 5311-5330), including information that would reveal
the existence or contemplated filing of a suspicious activity report. Your
Employer, the Company and its Subsidiaries do not waive any applicable
privileges or the right to continue to protect its and their privileged
attorney-client information, attorney work product, and other privileged
information. M. INDIA
____________________________________________________________________ No
country-specific provisions. 40



--------------------------------------------------------------------------------



 
[exhibit103statestreet201063.jpg]
N. IRELAND
______________________________________________________________________ In
consideration of your receipt of this Award, you expressly agree to comply with
the terms and conditions below without regard to whether or not any amount has
been forfeited, paid, delivered or repaid, under this Award at any time,
including the time you separate from service with your Employer, the Company and
its Subsidiaries. Your failure to comply with the terms and conditions below may
result in the sole determination of the Company in the forfeiture of any or all
of the amounts remaining to be paid under this Award. All terms and defined
terms used herein shall have the meaning given to them in the Plan or this
Award, except as otherwise expressly provided herein. 1. Notice Period Upon
Resignation. (a) In order to permit your Employer, the Company and its
Subsidiaries to safeguard their business interests and goodwill in the event of
your resignation from Employment for any reason, you agree to give your Employer
advance notice of your resignation. The duration of the advance notice you
provide (the “Notice Period”) will be determined by your title at the time you
deliver such notice, as follows— (i) If you are a member of the State Street
Corporation Management Committee, you will give 180 days’ advance written
notice; and (ii) If you are an Executive Vice President or higher, you will give
90 days’ advance written notice. (iii) For the avoidance of doubt, the Notice
Periods set out above shall be subject always to any contractual obligation you
have to give a longer period of notice of termination of your Employment
(whether such obligation is contained in your contract of Employment or any
other agreement to which you are a party). (b) During the Notice Period, you
will cooperate with your Employer, as well as the Company and its Subsidiaries,
and provide them with any requested information to assist with transitioning
your duties, accomplishing its or their business, and/or preserving its or their
client relationships. In its sole discretion, during the Notice Period, your
Employer or the Company may place you on a partial or complete leave of absence
otherwise known as “garden leave” and relieve you of some or all of your duties
and responsibilities and to cease attending your place of work and/or to cease
contact with the Employer’s employees and customers. During any period of garden
leave, you will remain subject to the provisions of this agreement and to your
obligation of fidelity to your Employer, the Company and its Subsidiaries.
Except as provided otherwise in Paragraph (d) below, at all times during the
Notice Period you shall continue to be an employee of your Employer, shall
continue to receive your regular salary and benefits and you will continue to
comply with the applicable policies of your Employer, the Company, and its
Subsidiaries. However, you will not be eligible for any incentive compensation
awards made on or after the first day of the Notice Period or, subject to
applicable law, to accrue any paid vacation time. (c) You agree that should you
fail to provide advance written notice of your resignation as required in this
Paragraph 1, your Employer, the Company or any of its 41



--------------------------------------------------------------------------------



 
[exhibit103statestreet201064.jpg]
Subsidiaries shall be entitled to seek injunctive relief restricting you from
employment for a period equal to the period for which notice of resignation was
required but not provided, in addition to any other remedies available under
law. (d) In its sole discretion, at any time during the Notice Period, the
Company or your Employer may release you from your obligations under this
Paragraph 1, and give immediate effect to your resignation and make a payment of
basic salary in lieu of any notice due; provided that such action shall not
affect your other obligation under this Countries Addendum. 2. Non-Competition.
(a) This Paragraph 2 shall apply to you at any time that you hold the title of
Executive Vice President or higher with the Employer and/or the Company or its
Subsidiaries. (b) During your Employment and for the six months (such period to
be reduced by the duration of the Notice Period as defined in Paragraph 1 above)
following its termination for any reason, you will not, directly or indirectly,
whether as owner, partner, investor, consultant, agent, employee, co-venturer or
otherwise, compete with your Employer, the Company or any of its Subsidiaries
within the island of Ireland or the United Kingdom, or undertake any planning
for any business competitive with the business of your Employer, the Company or
any of its Subsidiaries. Specifically, but without limiting the foregoing, you
agree not to engage in any manner in any activity that is directly or indirectly
competitive or potentially competitive with the business of your Employer, the
Company or any of its Subsidiaries as conducted or under consideration at any
time during your Employment and further agree not to work or provide services,
in any capacity, whether as an employee, independent contractor or otherwise,
whether with or without compensation, to any Person who is engaged in any
business that is competitive with the business of your Employer, the Company or
any of its Subsidiaries for which you have provided services, as conducted or in
planning during your Employment. The foregoing, however, shall not prevent your
passive ownership of two percent (2%) or less of the equity securities of any
publicly traded company. 3. Definitions. For the purpose of this Countries
Addendum, the following terms are defined as follows: (a) “Client” means a
present or former customer or client of the Company or any of its Subsidiaries
with whom you have had, or with whom persons you have supervised have had,
substantive and recurring personal contact during your Employment with the
Company or any of its Subsidiaries. A former customer or client means a customer
or client for which the Company or any of its Subsidiaries stopped providing all
services within twelve months prior to the date your Employment with your
Employer ends. (b) “Person” means an individual, a corporation, a limited
liability company, an association, a partnership, an estate, a trust and any
other entity or organization, other than your Employer, the Company or any of
its Subsidiaries. (c) “Subsidiaries” means any entity controlling, controlled by
or under common control with the Company, including direct and indirect
subsidiaries and has the meaning assigned to such by section 7 of the Companies
Act 2014. 4. Post-Employment Cooperation. You agree that, following the
termination of your Employment with the Company and its Subsidiaries, you will
make 42



--------------------------------------------------------------------------------



 
[exhibit103statestreet201065.jpg]
yourself available and reasonably cooperate with the Company or the relevant
Subsidiary or their advisers with respect to any matters arising during or
related to your Employment, including but not limited to reasonable cooperation
in connection with any litigation, governmental investigation, or regulatory or
other proceeding (even if such litigation, governmental investigation, or
regulatory or other proceeding arises following the date of this Award to which
this Countries Addendum is appended or following the termination of your
Employment). The Company or any of its Subsidiaries shall reimburse you for any
reasonable out-of-pocket and properly documented expenses you incur in
connection with such cooperation provided that such expenses are approved in
advance by the Company or Employer. 5. Enforcement. You acknowledge and agree
that the promises contained in this Countries Addendum are necessary to the
protection of the legitimate business interests of your Employer, the Company
and its Subsidiaries, including without limitation its and their Confidential
Information, trade secrets and good will, and are material and integral to the
undertakings of the Company under this Award to which this Countries Addendum is
appended. You further agree that one or more of your Employer, the Company and
its Subsidiaries will be irreparably harmed in the event you do not perform such
provisions in accordance with their specific terms or otherwise breach the
promises made herein. Accordingly, your Employer, the Company and any of its
Subsidiaries shall each be entitled to preliminary or permanent injunctive or
other equitable relief or remedy without the need to post bond, and to recover
its or their reasonable attorney’s/legal fees and costs incurred in securing
such relief, in addition to, and not in lieu of, any other relief or remedy at
law to which it or they may be entitled, including the immediate forfeiture of
any as-yet unvested portion of the Award. You further agree that, the periods of
restriction contained in this Countries Addendum shall be tolled, and shall not
run, during any period in which you are in violation of the terms of this
Countries Addendum, so that your Employer, the Company and its Subsidiaries
shall have the full protection of the periods agreed to herein. 6. No Waiver. No
delay by your Employer, the Company or any of its Subsidiaries in exercising any
right under this Countries Addendum shall operate as a waiver of that right or
of any other right. Any waiver or consent as to any of the provisions herein
provided by your Employer, the Company or any of its Subsidiaries must be in
writing, is effective only in that instance, and may not be construed as a
broader waiver of rights or as a bar to enforcement of the provision(s) at issue
on any other occasion. 7. Relationship to Other Agreements. This Addendum
supplements and does not limit, amend or replace any other obligations you may
have under applicable law or any other agreement or understanding you may have
with your Employer, the Company or any of its Subsidiaries or pursuant to the
applicable policies of any of them, whether such additional obligations have
been agreed to in the past, or are agreed to in the future. 8. Interpretation of
Business Protections. The agreements made by you in Paragraphs 1 and 2 above
shall be construed and interpreted in any judicial or other adjudicatory
proceeding to permit their enforcement to the maximum extent permitted by law,
and each of the provisions to this Countries Addendum is severable and
independently enforceable without reference to the enforcement of any other
provision. If any restriction set forth in this Countries Addendum is found by
any court of competent jurisdiction to be unenforceable because it extends for
too long a period of time or over too great a range of activities or in too
broad a geographic area, it shall be interpreted to 43



--------------------------------------------------------------------------------



 
[exhibit103statestreet201066.jpg]
extend only over the maximum period of time, range of activities or geographic
area as to which it may be enforceable. 9. Assignment. Except as provided
otherwise herein, this Countries Addendum shall be binding upon and inure to the
benefit of both parties and their respective successors and assigns, including
any person or entity which acquires the Company or its assets or business;
provided, however, that your obligations are personal and may not be assigned by
you. 10. Electronic Acceptance. By accepting this Award electronically, you will
be deemed to have acknowledged and agreed that you are bound by the terms of
this Countries Addendum, and it shall be deemed to have been accepted by the
Company. 11. Notification Requirement. Until 45 days after the period of
restriction under Paragraph 2 expires, you shall give notice to the Company of
each new business activity you plan to undertake, at least 5 business days prior
to beginning any such activity. Such notice shall state the name and address of
the Person for whom such activity is undertaken and the nature of your business
relationship(s) and position(s) with such Person. You shall provide the Company
with such other pertinent information concerning such business activity as the
Company may reasonably request in order to determine your continued compliance
with your obligations under this Countries Addendum. 12. Certain Limitations.
Nothing in this Countries Addendum prohibits you from reporting possible
violations of law or regulation to any governmental agency or regulatory
authority or from making other relevant disclosures that are protected under the
whistleblower provisions of federal law or regulation. Moreover, nothing in this
Countries Addendum requires you to notify the Company that you have made any
such report or disclosure. However, in connection with any such activity, you
acknowledge you must take reasonable precautions to ensure that any confidential
information that is disclosed to such authority is not made generally available
to the public, including by informing such authority of the confidentiality of
the same. O. ITALY
______________________________________________________________________ No
country-specific provisions. P. JAPAN
______________________________________________________________________ No
country-specific provisions. Q. JERSEY 44



--------------------------------------------------------------------------------



 
[exhibit103statestreet201067.jpg]
______________________________________________________________________ No
country-specific provisions. R. LUXEMBOURG
______________________________________________________________________ In
consideration of your receipt of this Award, you expressly agree to comply with
the terms and conditions below without regard to whether or not any amount has
been forfeited, paid, delivered or repaid, under this Award at any time,
including the time you separate from service with your Employer, the Company and
its Subsidiaries. Your failure to comply with the terms and conditions below may
result in the sole determination of the Company in the forfeiture of any or all
of the amounts remaining to be paid under this Award. All terms used herein
shall have the meaning given to them in the Plan or this Award, except as
otherwise expressly provided herein. 1. Notice Period Upon Resignation. (a) In
order to permit the Company and its Subsidiaries to safeguard their business
interests and goodwill in the event of your resignation from Employment for any
reason, if you hold the title Executive Vice President or higher you are
required to give your Employer advance notice of your resignation as per the
legal provisions. (b) During the Notice Period, you will cooperate with your
employer, as well as the Company and its Subsidiaries, and provide them with any
requested information to assist with transitioning your duties, accomplishing
its or their business, and/or preserving its or their client relationships. In
its sole discretion, during the Notice Period, your Employer or the Company may
place you on a partial or complete leave of absence and relieve you of some or
all of your duties and responsibilities. Except as provided otherwise in
Paragraph (d) below, at all times during the Notice Period you shall continue to
be an employee of your Employer, shall continue to receive your regular salary
and benefits and you will continue to comply with the applicable policies of
your Employer, the Company, and its Subsidiaries. However, you will not be
eligible for any incentive compensation awards made on or after the first day of
the Notice Period. (c) You agree that should you fail to provide advance notice
of your resignation as required in this Paragraph 1, your Employer, the Company
or any of its Subsidiaries shall be entitled to a compensatory payment in
addition to any other remedies available under law. (d) At any time during the
Notice Period and upon your request formulated in writing, the Company or your
Employer may release you from your obligations under this Section 1, and give
immediate effect to your resignation; provided that such action shall not affect
your other obligations under this Countries Addendum. 2. Non-Competition. (a)
This Paragraph 2 shall apply to you at any time that you hold the title of
Executive Vice President or higher. 45



--------------------------------------------------------------------------------



 
[exhibit103statestreet201068.jpg]
(b) During your Employment you will not, directly or indirectly, whether as
owner, partner, investor, consultant, agent, co-venturer or otherwise, compete
with your Employer, the Company or any of its Subsidiaries in any geographic
area in which it or they do business, or undertake any planning for any business
competitive with the business of your Employer, the Company or any of its
Subsidiaries. Specifically, but without limiting the foregoing, you agree not to
engage in any manner in any activity that is directly or indirectly competitive
or potentially competitive with the business of your Employer, the Company or
any of its Subsidiaries as conducted or under consideration at any time during
your Employment and further agree not to work or provide services, in any
capacity, whether as an employee, independent contractor or otherwise, whether
with or without compensation, to any Person who is engaged in any business that
is competitive with the business of your Employer, the Company or any of its
Subsidiaries for which you have provided services, as conducted or in planning
during your Employment. The foregoing, however, shall not prevent your passive
ownership of two percent (2%) or less of the equity securities of any publicly
traded company. (c) For the 12 months after you leave the company, whatever the
reason, you will not, directly or indirectly, as a self-employed person whether
as owner, co- venturer or otherwise, compete with your Employer, the Company or
any of its Subsidiaries in any geographic area in which it or they do business,
or undertake any planning for any business competitive with the business of your
Employer, the Company or any of its Subsidiaries, this area being in any case
limited to the Grand-Duchy of Luxembourg. Specifically, but without limiting the
foregoing, you agree not to engage in any manner as a self-employed person in
any activity that is directly or indirectly competitive or potentially
competitive with the business of your Employer, the Company or any of its
Subsidiaries as conducted or under consideration at any time during your
Employment. The foregoing, however, shall not prevent your passive ownership of
two percent (2%) or less of the equity securities of any publicly traded
company. 3. Definitions. For the purpose of this Countries Addendum, the
following terms are defined as follows: (a) “Client” means a present or former
customer or client of the Company or any of its Subsidiaries with whom you have
had, or with whom persons you have supervised have had, substantive and
recurring personal contact during your Employment with the Company or any of its
Subsidiaries. A former customer or client means a customer or client for which
the Company or any of its Subsidiaries stopped providing all services within
twelve months prior to the date your Employment with your Employer ends. (b)
“Person” means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust and any other entity or
organization, other than your Employer, the Company or any of its Subsidiaries.
(c) “Subsidiaries” means any entity controlling, controlled by or under common
control with the Company, including direct and indirect subsidiaries. 4.
Post-Employment Cooperation. You agree that, following the termination of your
Employment with the Company and its Subsidiaries, you will reasonably cooperate
with the Company or the relevant Subsidiary with respect to any matters arising
during or related to your Employment, including but not limited to reasonable
cooperation in connection with any litigation, governmental investigation, or
regulatory or other proceeding (even if such litigation, governmental
investigation, or regulatory or other proceeding arises following the date of
this Award to which this 46



--------------------------------------------------------------------------------



 
[exhibit103statestreet201069.jpg]
Countries Addendum is appended or following the termination of your Employment).
The Company or any of its Subsidiaries shall reimburse you for any reasonable
out-of- pocket and properly documented expenses you incur in connection with
such cooperation. 5. Enforcement. You acknowledge and agree that the promises
contained in this Countries Addendum are necessary to the protection of the
legitimate business interests of your Employer, the Company and its
Subsidiaries, including without limitation its and their confidential
information, trade secrets and good will, and are material and integral to the
undertakings of the Company under this Award to which this Countries Addendum is
appended. You further agree that one or more of your Employer, the Company and
its Subsidiaries will be irreparably harmed in the event you do not perform such
provisions in accordance with their specific terms or otherwise breach the
promises made herein. Accordingly, your Employer, the Company and any of its
Subsidiaries shall each be entitled to preliminary or permanent injunctive or
other equitable relief or remedy without the need to post bond, and to recover
its or their reasonable attorney’s fees and costs incurred in securing such
relief, in addition to, and not in lieu of, any other relief or remedy at law to
which it or they may be entitled, including the immediate forfeiture of any
as-yet unvested portion of the Award. 6. No Waiver. No delay by your Employer,
the Company or any of its Subsidiaries in exercising any right under this
Countries Addendum shall operate as a waiver of that right or of any other
right. Any waiver or consent as to any of the provisions herein provided by your
Employer, the Company or any of its Subsidiaries must be in writing, is
effective only in that instance, and may not be construed as a broader waiver of
rights or as a bar to enforcement of the provision(s) at issue on any other
occasion. 7. Relationship to Other Agreements. This Addendum supplements and
does not limit, amend or replace any other obligations you may have under
applicable law or any other agreement or understanding you may have with your
Employer, the Company or any of its Subsidiaries or pursuant to the applicable
policies of any of them, whether such additional obligations have been agreed to
in the past, or are agreed to in the future. 8. Interpretation of Business
Protections. The agreements made by you in Paragraphs 1 and 2 above shall be
construed and interpreted in any judicial or other adjudicatory proceeding to
permit their enforcement to the maximum extent permitted by law, and each of the
provisions to this Countries Addendum is severable and independently enforceable
without reference to the enforcement of any other provision. If any restriction
set forth in this Countries Addendum is found by any court of competent
jurisdiction to be unenforceable because it extends for too long a period of
time or over too great a range of activities or in too broad a geographic area,
it shall be interpreted to extend only over the maximum period of time, range of
activities or geographic area as to which it may be enforceable. 9. Assignment.
Except as provided otherwise herein, this Countries Addendum shall be binding
upon and inure to the benefit of both parties and their respective successors
and assigns, including any person or entity which acquires the Company or its
assets or business; provided, however, that your obligations are personal and
may not be assigned by you. 10. Electronic Acceptance. By accepting this Award
electronically, you will be deemed to have acknowledged and agreed that you are
bound by the terms of this 47



--------------------------------------------------------------------------------



 
[exhibit103statestreet201070.jpg]
Countries Addendum, and it shall be deemed to have been accepted by the Company.
11. Notification Requirement. Until 45 days after the period of restriction
under Paragraph 2 expires, you shall give notice to the Company of each new
business activity you plan to undertake, at least 5 business days prior to
beginning any such activity. Such notice shall state the name and address of the
Person for whom such activity is undertaken and the nature of your business
relationship(s) and position(s) with such Person. You shall provide the Company
with such other pertinent information concerning such business activity as the
Company may reasonably request in order to determine your continued compliance
with your obligations under this Countries Addendum. 12. Certain Limitations (a)
Nothing this Countries Addendum prohibits you from reporting possible violations
of federal law or regulation to any governmental agency or regulatory authority
or from making other disclosures that are protected under the whistleblower
provisions of federal law or regulation. Moreover, nothing in this Countries
Addendum requires you to notify the Company that you have made any such report
or disclosure. However, in connection with any such activity, you acknowledge
you must take reasonable precautions to ensure that any confidential information
that is disclosed to such authority is not made generally available to the
public, including by informing such authority of the confidentiality of the
same. (b) Despite the foregoing, you also acknowledge that you are not permitted
to disclose to any third-party, including any governmental or regulatory
authority, any information learned in the course of your Employment that is
protected from disclosure by any applicable privilege, including but not limited
to the attorney-client privilege, attorney work product doctrine, and/or
privileges applicable to information covered by the bank secrecy (Article 41 of
the Law on the financial sector dated April 5, 1993, as amended), including
information that would reveal the existence or contemplated filing of a
suspicious activity report. Your Employer, the Company and its Subsidiaries do
not waive any applicable privileges or the right to continue to protect its and
their privileged attorney-client information, attorney work product, and other
privileged information. S. NETHERLANDS
______________________________________________________________________ 1. Waiver
of Termination Rights. As a condition to the grant of this Award, you hereby
waive any and all rights to compensation or damages as a result of the
termination of Employment with the Company and the Subsidiary that employs you
in the Netherlands for any reason whatsoever, insofar as those rights result or
may result from (a) the loss or diminution in value of such rights or
entitlements under the Plan, or (b) your ceasing to have rights under, or
ceasing to be entitled to any awards under the Plan as a result of such
termination. T. NORWAY 48



--------------------------------------------------------------------------------



 
[exhibit103statestreet201071.jpg]
______________________________________________________________________ No
country-specific provisions. U. POLAND
______________________________________________________________________ No
country-specific provisions. V. SINGAPORE
______________________________________________________________________ 1.
Qualifying Person Exemption. The following provision shall replace Section 17(h)
of the Agreement: The grant of the Award under the Plan is being made pursuant
to the “Qualifying Person” exemption” under section 273(1)(f) of the Securities
and Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Plan has not been and will
not be lodged or registered as a prospectus with the Monetary Authority of
Singapore and is not regulated by any financial supervisory authority pursuant
to any legislation in Singapore. Accordingly, statutory liability under the SFA
in relation to the content of prospectuses shall not apply. You should note
that, as a result, the Award is subject to section 257 of the SFA and you will
not be able to make (i) any subsequent sale of shares of Common Stock in
Singapore or (ii) any offer of such subsequent sale of shares of Common Stock
subject to the Award in Singapore, unless such sale or offer is made pursuant to
the exemptions under Part XIII Division (1) Subdivision (4) (other than section
280) of the SFA (Chapter 289, 2006 Ed.). W. SOUTH AFRICA
______________________________________________________________________ No
country-specific provisions. X. SWITZERLAND
______________________________________________________________________
Securities Law Notice. The offer of the Award is not intended to be publicly
offered in Switzerland. Because the offer of the Award is considered a private
offering, it is not subject to registration in Switzerland. Neither this
document nor any other materials relating to the Award constitutes a prospectus
as such term is understood pursuant to article 652a of the Swiss Code of
Obligations, and neither this document nor any other 49



--------------------------------------------------------------------------------



 
[exhibit103statestreet201072.jpg]
materials relating to the Award may be publicly distributed nor otherwise made
publicly available in Switzerland. Neither this document nor any other offering
or marketing material relating to the Award have been or will be filed with,
approved or supervised by any Swiss regulatory authority (in particular, the
Swiss Financial Market Supervisory Authority (“FINMA”). Y. TAIWAN
______________________________________________________________________ No
country-specific provisions. Z. UNITED ARAB EMIRATES
______________________________________________________________________
Securities Law Notice. This document may not be distributed in the Kingdom
except to such persons as are permitted under the Rules on the Offer of
Securities and Continuing Obligations issued by the Capital Market Authority.
The Capital Market Authority does not make any representation as to the accuracy
or completeness of this document, and expressly disclaims any liability
whatsoever for any loss arising from, or incurred in reliance upon, any part of
this document. Prospective recipients of the securities offered hereby should
conduct their own due diligence on the accuracy of the information relating to
the securities. If you do not understand the contents of this document, you
should consult an authorized financial adviser. AA. UNITED KINGDOM
______________________________________________________________________ 1. Income
Tax and Social Insurance Contribution Withholding. Without limitation to Section
12 of the Agreement, you hereby agree that you are liable for all Tax-Related
Items and hereby consent to pay all such Tax-Related Items, as and when
requested by the Company and or your Employer (if different) or by HM Revenue &
Customs (“HMRC”) (or any other tax authority or any other relevant authority).
You also hereby agree to indemnify and keep indemnified the Company and your
Employer (if different) against any Tax-Related Items that they are required to
pay or withhold on your behalf or have paid or will pay to HMRC (or any other
tax authority or any other relevant authority). Notwithstanding the foregoing,
if you are a director or executive officer of the Company (within the meaning of
Section 13(k) of the Exchange Act), you understand that you may not be able to
indemnify the Company for the amount of any income tax not collected from or
paid by you within ninety (90) days of the end of the U.K. tax year in which the
event giving rise to the Tax-Related Items occurs as it may be considered to be
a loan and therefore, it may constitute a benefit to you on which additional
income tax and National Insurance contributions (“NICs”) may be payable. You
understand that you will be responsible for reporting and paying any income tax
due on this additional benefit directly to HMRC under the self-assessment regime
and for paying to the Company and/or your Employer (as appropriate) the amount
of any NICs 50



--------------------------------------------------------------------------------



 
[exhibit103statestreet201073.jpg]
due on this additional benefit, which may also be recovered from you by any of
the means referred to in Section 12 of the Agreement. 2. Exclusion of Claim. You
acknowledge and agree that you will have no entitlement to compensation or
damages insofar as such entitlement arises or may arise from your ceasing to
have rights under or to be entitled to the Deferred Shares, whether or not as a
result of such termination, (whether such termination is in breach of contract
or otherwise), or from the loss or diminution in value of the Deferred Shares.
Upon the grant of your Award, you shall be deemed irrevocably to have waived any
such entitlement. 3. Notice and Non-Compete. In consideration of your receipt of
this Award, you expressly agree to comply with the terms and conditions below
without regard to whether or not any amount has been forfeited, paid, delivered
or repaid, under this Award at any time, including the time you separate from
service with your Employer, the Company and its Subsidiaries. It is a condition
of this Award that, if you fail to comply with the terms and conditions below,
then the Company may in its absolute discretion determine that any or all of the
amounts remaining to be paid under this Award should be forfeited. All terms
used herein shall have the meaning given to them in the Plan or the Award,
except as otherwise expressly provided herein. (a) Notice Period Upon
Resignation. (i) In order to permit the Company and its Subsidiaries to
safeguard their business interests and goodwill in the event of your resignation
from Employment for any reason, you agree to give your Employer advance notice
of your resignation. The duration of the advance notice you provide (the “Notice
Period”) will be determined by your title at the time you deliver such notice,
as follows: (1) If you are a member of the State Street Corporation Management
Committee, you will give 180 days’ advance notice; and (2) If you are an
Executive Vice President or higher, you will give 90 days’ advance notice. For
the avoidance of doubt, the Notice Periods set out above shall be subject always
to any contractual obligation you have to give a longer period of notice of
termination of your Employment (whether such obligation is contained in your
contract of Employment or any other agreement to which you are a party). (ii)
During the Notice Period, you will cooperate with your Employer, as well as the
Company and its Subsidiaries, and provide them with any requested information to
assist with transitioning your duties, accomplishing its or their business,
and/or preserving its or their client relationships. In its sole discretion,
during the Notice Period, your Employer or the Company may place you on a
partial or complete leave of absence and relieve you of some or all of your
duties and responsibilities. Except as provided otherwise in (iii) below, at all
times during the Notice Period you shall continue to be an employee of your
Employer, shall continue to receive your regular salary and benefits and you
will continue to comply with the applicable policies of your Employer, the
Company, and its 51



--------------------------------------------------------------------------------



 
[exhibit103statestreet201074.jpg]
Subsidiaries. However, you will not be eligible for any incentive compensation
awards made on or after the first day of the Notice Period or to accrue any
vacation save as required by statute. (iii) In its sole discretion, at any time
during the Notice Period, the Company or your Employer may release you from your
obligations under this Paragraph (a) by giving immediate effect to your
resignation and making a payment of basic salary in lieu of any notice due;
provided that such action shall not affect your other obligations under this
Countries Addendum. (b) Non-Competition. (i) This Paragraph (b) shall apply to
you at any time that you hold the title of Executive Vice President or higher
and following the termination of your Employment where you held the title of
Executive Vice President or higher immediately prior to such termination. (ii)
During your Employment and for the 12 months following its termination for any
reason, you will not within the Restricted Territory, directly or indirectly,
whether as owner, director, partner, investor, consultant, agent, employee, co-
venturer or otherwise and whether alone or in conjunction with or on behalf of
any other person: (1) become engaged, employed, concerned or interested in or
provide technical, commercial or professional advice to, any Person which
supplies or provides (or intends to supply or provide) Products or Services in
competition with such parts of the business of the Employer or any Relevant
Group Company with which you were materially engaged or involved or for which
you were responsible during the Relevant Period; (2) compete with your Employer
or any Relevant Group Company, or undertake any planning for any business
competitive with the business of your Employer or any Relevant Group Company;
(3) engage in any manner in any activity that is directly or indirectly
competitive or potentially competitive with the business of your Employer, or
any Relevant Group Company as conducted or under consideration during the
Relevant Period and further agree not to work or provide services, in any
capacity, whether as an employee, independent contractor or otherwise, whether
with or without compensation, to any Person who is engaged in any business that
is competitive with the business of your Employer or any Relevant Group Company,
as conducted or in planning during the Relevant Period. (iii) The period of 12
months referred to in Paragraph (b)(ii) above will be reduced by one day for
every day during which, at the Employer’s direction, you are on a complete leave
of absence pursuant to Paragraph 3(a)(ii) above. (iv) Nothing in this Paragraph
(b) shall prevent your ownership for investment purposes only of shares or other
securities of two percent (2%) or less of the total issued capital of any
company whether or not its securities are publicly traded. (c) Definitions. For
the purpose of this Countries Addendum, the following terms are defined as
follows: (i) “Client” means a customer or client of the Company or any of its
Subsidiaries with whom you have had, or with whom persons you have 52



--------------------------------------------------------------------------------



 
[exhibit103statestreet201075.jpg]
supervised have had, substantive and recurring personal contact during the
Relevant Period. (ii) “Products or Services” means any products or services
which are of the same kind as, of a materially similar kind to, or competitive
with, any products or services supplied or provided by your Employer or Relevant
Group Company and with which you were materially concerned or connected within
the Relevant Period. (iii) “Person” means an individual, a corporation, a
limited liability company, an association, a partnership, a limited liability
partnership, an estate, a trust and any other entity or organization (whether
conducted on its own or as part of a wider entity), other than your Employer,
the Company or any of its Subsidiaries. (iv) “Relevant Group Company” means the
Company and/or any Subsidiaries for which you have performed services or in
respect of which you have had operational or managerial responsibility at any
time during the Relevant Period. (v) “Relevant Period” means the period of 24
months immediately before the date of termination of your Employment, or (where
such provision is applied) the date of commencement of any period of complete
leave of absence pursuant to Paragraph 3(a)(ii). (vi) “Restricted Territory”
means any area or territory: (1) in which you worked during the Relevant Period;
and/or (2) in relation to which you were responsible for, or materially involved
in, the supply of Products or Services in the Relevant Period. (vii)
“Subsidiaries” means any entity controlling, controlled by or under common
control with the Company, including direct and indirect subsidiaries. (d)
Post-Employment Cooperation. You agree that, following the termination of your
Employment with the Company and its Subsidiaries, you will reasonably cooperate
with the Company or the relevant Subsidiary with respect to any matters arising
during or related to your Employment, including but not limited to reasonable
cooperation in connection with any litigation, governmental investigation, or
regulatory or other proceeding (even if such litigation, governmental
investigation, or regulatory or other proceeding arises following the date of
this Award to which this Countries Addendum is appended or following the
termination of your Employment). The Company or any of its Subsidiaries shall
reimburse you for any reasonable out-of- pocket and properly documented expenses
you incur in connection with such cooperation. (e) Enforcement. You acknowledge
and agree that the promises contained in this Countries Addendum are necessary
to the protection of the legitimate business interests of your Employer, the
Company and its Subsidiaries, including without limitation its and their
confidential information, trade secrets and goodwill, and are material and
integral to the undertakings of the Company under this Award to which this
Countries Addendum is appended. You further agree that one or more of your
employer, the Company and its Subsidiaries will be irreparably harmed in the
event you do not perform such provisions in accordance with their specific terms
or otherwise breach the promises made herein. Accordingly, your Employer, the
Company and any of its Subsidiaries shall each be entitled to preliminary or
permanent injunctive or other equitable relief or remedy without the need to
post bond, and to 53



--------------------------------------------------------------------------------



 
[exhibit103statestreet201076.jpg]
recover its or their reasonable attorney’s fees and costs incurred in securing
such relief, in addition to, and not in lieu of, any other relief or remedy at
law to which it or they may be entitled, including the immediate forfeiture of
any as-yet unvested portion of the Award. You further agree that, the periods of
restriction contained in this Countries Addendum shall be tolled, and shall not
run, during any period in which you are in violation of the terms of this
Countries Addendum, so that your Employer, the Company and its Subsidiaries
shall have the full protection of the periods agreed to herein. (f) No Waiver.
No delay by your Employer, the Company or any of its Subsidiaries in exercising
any right under this Countries Addendum shall operate as a waiver of that right
or of any other right. Any waiver or consent as to any of the provisions herein
provided by your Employer, the Company or any of its Subsidiaries must be in
writing, is effective only in that instance, and may not be construed as a
broader waiver of rights or as a bar to enforcement of the provision(s) at issue
on any other occasion. (g) Relationship to Other Agreements. This Addendum
supplements and does not limit, amend or replace any other obligations you may
have under applicable law or any other agreement or understanding you may have
with your Employer, the Company or any of its Subsidiaries or pursuant to the
applicable policies of any of them, whether such additional obligations have
been agreed to in the past, or are agreed to in the future. (h) Interpretation
of Business Protections. The agreements made by you in Paragraphs (a) and (b)
above shall be construed and interpreted in any judicial or other adjudicatory
proceeding to permit their enforcement to the maximum extent permitted by law,
and each of the provisions to this Countries Addendum is severable and
independently enforceable without reference to the enforcement of any other
provision. If any restriction set forth in this Countries Addendum is found by
any court of competent jurisdiction to be unenforceable because it extends for
too long a period of time or over too great a range of activities or in too
broad a geographic area, it shall be interpreted to extend only over the maximum
period of time, range of activities or geographic area as to which it may be
enforceable. (i) Assignment. Except as provided otherwise herein, this Countries
Addendum shall be binding upon and inure to the benefit of both parties and
their respective successors and assigns, including any person or entity which
acquires the Company or its assets or business; provided, however, that your
obligations are personal and may not be assigned by you. (j) Electronic
Acceptance. By accepting this Award electronically, you will be deemed to have
acknowledged and agreed that you are bound by the terms of this Countries
Addendum, and it shall be deemed to have been accepted by the Company. (k)
Notification Requirement. Until 45 days after the period of restriction under
this Paragraph 3 (b) expires, you shall give notice to the Company of each new
business activity you plan to undertake, at least 5 business days prior to
beginning any such activity. Such notice shall state the name and address of the
Person for whom such activity is undertaken and the nature of your business
relationship(s) and position(s) with such Person. You shall provide the Company
with such other pertinent information concerning such business activity as the
Company may reasonably request in order to determine your continued compliance
with your obligations under this Countries Addendum. 54



--------------------------------------------------------------------------------



 
[exhibit103statestreet201077.jpg]
(l) Certain Limitations (i) Nothing this Countries Addendum prohibits you from
reporting possible violations of law or regulation to any governmental agency or
regulatory authority or from making other disclosures that are protected under
the whistleblower provisions of law or regulation. Moreover, nothing in this
Countries Addendum requires you to notify the Company that you have made any
such report or disclosure. However, in connection with any such activity, you
acknowledge you must take reasonable precautions to ensure that any confidential
information that is disclosed to such authority is not made generally available
to the public, including by informing such authority of the confidentiality of
the same. (ii) Despite the foregoing, you also acknowledge that you are not
permitted to disclose to any third-party, including any governmental or
regulatory authority, any information learned in the course of your Employment
that is protected from disclosure by any applicable privilege, including but not
limited to the attorney- client privilege, attorney work product doctrine, the
bank examiner’s privilege, and/or privileges applicable to information covered
by the Bank Secrecy Act (31 U.S.C. §§ 5311-5330), including information that
would reveal the existence or contemplated filing of a suspicious activity
report. Your Employer, the Company and its Subsidiaries do not waive any
applicable privileges or the right to continue to protect its and their
privileged attorney-client information, attorney work product, and other
privileged information. * * * * * 55



--------------------------------------------------------------------------------



 
[exhibit103statestreet201078.jpg]
OFFER DOCUMENT STATE STREET CORPORATION 2017 STOCK INCENTIVE PLAN OFFER OF
DEFERRED STOCK TO AUSTRALIAN RESIDENT EMPLOYEES GRANT DATE:
[_____________________] INVESTMENT IN SHARES INVOLVES A DEGREE OF RISK.
EMPLOYEES WHO ELECT TO PARTICIPATE IN THE PLAN SHOULD MONITOR THEIR
PARTICIPATION AND CONSIDER ALL RISK FACTORS RELEVANT TO THE PURCHASE OF COMMON
STOCK UNDER THE PLAN AS SET OUT IN THIS OFFER DOCUMENT AND THE ADDITIONAL
DOCUMENTS. ANY ADVICE CONTAINED IN THIS OFFER DOCUMENT IN RELATION TO THE
DEFERRED STOCK BEING OFFERED UNDER THE PLAN DOES NOT TAKE INTO ACCOUNT THE
OBJECTIVES, FINANCIAL SITUATION AND NEEDS OF ANY INDIVIDUAL EMPLOYEE. EMPLOYEES
SHOULD CONSIDER OBTAINING THEIR OWN FINANCIAL PRODUCT ADVICE FROM AN INDEPENDENT
PERSON LICENSED BY THE AUSTRALIAN SECURITIES AND INVESTMENTS COMMISSION TO GIVE
ADVICE ABOUT PARTICIPATING IN THE PLAN. 56



--------------------------------------------------------------------------------



 
[exhibit103statestreet201079.jpg]
OFFER OF DEFERRED STOCK TO AUSTRALIAN RESIDENT EMPLOYEES STATE STREET
CORPORATION 2017 STOCK INCENTIVE PLAN We are pleased to provide you with this
offer to participate in the State Street Corporation 2017 Stock Incentive Plan
(and any sub-plan established thereunder) (U.S. Plan) as supplemented for
implementation in Australia by the Australian Addendum to the State Street
Corporation 2017 Stock Incentive Plan (Australian Addendum). The U.S. Plan as
supplemented by the Australian Addendum is hereinafter referenced as the “Plan.”
This Offer Document sets out information about grants of Deferred Stock
(referenced as “Restricted Common Stock Units” in the U.S. Plan) (Awards) under
the Plan and the Deferred Stock Award Agreement (Agreement) to Australian
resident employees of subsidiaries of State Street Corporation (Company). The
purpose of the U.S. Plan is to advance the interests of the Company by providing
for the grant of Common Stock-based Awards. Terms defined in the U.S. Plan and
the Australian Addendum have the same meaning in this Offer Document. 1. OFFER
This is an Offer of Deferred Stock, as may be granted from time to time in
accordance with the Plan by the Company to selected eligible employees of
Australian Affiliates. The grant of Deferred Stock under the Plan is intended to
comply with the provisions of the Australian Corporations Act 2001 (Cth)
(Corporations Act 2001), Australian Securities and Investment Commission (ASIC)
Regulatory Guide 49 and ASIC Class Order 14/1000. 2. TERMS OF GRANT The terms of
your Award incorporate the rules of the Plan, this Offer Document and your
Agreement. By accepting your Award, you will be bound by the rules of this Offer
Document, the Plan and your Agreement. 3. ADDITIONAL DOCUMENTS In addition to
the information set out in this Offer Document, the following attached documents
provide further information necessary to make an informed decision about
participating in the Plan: (a) The U.S. Plan and related U.S. prospectus; (b)
the Agreement and the Countries Addendum; (c) the Australian Addendum; and (d)
the Employee Information Supplement. 57



--------------------------------------------------------------------------------



 
[exhibit103statestreet201080.jpg]
(collectively Additional Documents). The U.S. Plan document sets out, among
other details, the nature of your Award and the consequences of a change in the
nature or status of your Employment. To the extent of any inconsistency between
(a) this Offer Document or the Australian Addendum and (b) any Additional
Document (other than the Offer Document and Australian Addendum), the terms of
the Offer Document (and Australian Addendum) will apply. 4. RELIANCE ON
STATEMENTS You should not rely upon any oral statements made to you in relation
to this Offer. You should only rely upon the statements contained in this Offer
Document and the Additional Documents when considering your participation in the
Plan. 5. WHO IS ELIGIBLE TO PARTICIPATE You are eligible to participate in the
Plan if, at the time of the offer, you are an Australian resident employee,
officer, consultant, advisor or non-employee Director of the Company or an
Australian subsidiary and meet the eligibility requirements established under
the Plan. 6. ACCEPTING AN AWARD Your Agreement sets out the key details of your
Award. To accept your grant you must expressly accept the Award within the
period set out in your Agreement, and in any case no more than thirty (30) days
from the date on which the Board made the determination to grant the Award. 7.
WHAT ARE THE MATERIAL TERMS OF AN AWARD? (a) What is Deferred Stock? A Deferred
Stock Award represents the right to receive shares of Common Stock of the
Company on fulfilment of the time-based vesting conditions set out in your
Agreement. When your Deferred Stock vests, you will be issued shares of the
Company’s Common Stock at no monetary cost to you. The Deferred Stock is
considered “restricted” because it will be subject to forfeiture and
restrictions on transfer until it vests. The restrictions will be set forth in
the attached Agreement. (b) Do I have to pay any money to receive the Deferred
Stock Award? No. You do not pay any monetary consideration to receive this
Award, and you do not pay any monetary consideration to receive the shares of
Common Stock subject to your Award upon vesting. (c) How many shares of Common
Stock will I receive upon vesting of my Deferred Stock Award? Your Agreement
will indicate the number of shares of Common Stock subject to your Award. (d)
When do I become a Stockholder? 58



--------------------------------------------------------------------------------



 
[exhibit103statestreet201081.jpg]
You are not a stockholder merely as a result of holding an Award, and your Award
does not entitle you to vote or receive dividends, notices of meeting, proxy
statements or other materials provided to stockholders until the shares of
Common Stock are issued to you upon vesting. You should also refer to your
Agreement for details of the consequences of a change in the nature of your
Employment. (e) Can I transfer my Award to someone else? No. However, once
shares of Common Stock are issued to you upon vesting, the shares will be freely
tradeable and transferable. Please note, though, the possible disclosure
obligations included under clause 9. 8. WHAT IS A SHARE OF STOCK IN THE COMPANY?
Common stock of a U.S. corporation is analogous to ordinary shares of an
Australian company. Each holder of Common Stock is entitled to one vote for
every share of Common Stock held in the Company. Dividends may be paid on the
shares of Common Stock out of any funds of the Company legally available for
dividends at the discretion of the Board of Directors of the Company. The shares
of Common Stock are traded on the New York Common Stock Exchange and are traded
under the symbol STT. Shares of Common Stock are not liable to any further calls
for payment of capital or for other assessment by the Company and have no
sinking fund provisions, pre-emptive rights, conversion rights or redemption
provisions. 9. HOW CAN I OBTAIN UPDATED INDICATIVE EXAMPLES OF THE CURRENT
MARKET PRICE IN AUSTRALIAN DOLLARS? Within a reasonable period following your
request, the Company undertakes to provide you with the Australian dollar
equivalent of the current market price of a share of Common Stock, (calculated
as at the date of your request). The current market price for this purpose will
be the final sale price of a share of Common Stock on the New York Common Stock
Exchange on the trading day immediately preceding the date of your request. The
Australian dollar equivalent of these prices will be calculated using the
Australian/U.S. dollar exchange rate published by an Australian bank on the
business day immediately preceding the date of your request. Please note that
the Australian dollar equivalent of these prices is only provided as information
and not as a prediction of the Australian dollar equivalent of the fair market
value of a share of Common Stock at the time of vesting. The Australian dollar
equivalent at these times will depend on the exchange rate applied by your bank
in converting your Australian dollars to U.S. Dollars at the time of vesting.
The exchange rate is available at:
http://www.rba.gov.au/statistics/frequency/exchange-rates.html 59



--------------------------------------------------------------------------------



 
[exhibit103statestreet201082.jpg]
You should direct your request to: Name: John T. Sheehan Title: Compensation
Consultant, Global Benefits & Equity Australian Affiliate means State Street
Australia Limited; State Street Global Advisors Australia; State Street Bank and
Trust Company – Sydney Branch and any other Associated Body Corporate employing
Employees in Australia. Address: State Street Financial Center, 1 Lincoln
Street, Boston, MA 02116, USA Phone: +1 617-664-5455 Email:
jtsheehan@statestreet.com 10. WHAT ADDITIONAL RISK FACTORS APPLY TO AUSTRALIAN
RESIDENTS' PARTICIPATION IN THE PLAN? Employees should consider generally the
risk factors connected with investing in securities and, in particular, to
holding shares of Common Stock. You should be aware that the fair market value
of shares of Common Stock underlying your Award and the future value of shares
of Common Stock you acquire and the Australian dollar equivalent of these values
will be affected by: (a) fluctuations in the Company's performance; (b)
fluctuations in the U.S.$/A$ exchange rate; (c) factors identified from time to
time by the Company's filings with the U.S. Securities and Exchange Commission;
(d) fluctuations in the domestic and international market for listed stocks (e)
general economic conditions including interest rates, inflation rates, commodity
and oil prices; (f) changes to governmental fiscal, monetary and regulatory
policies; (g) legislation or regulation; (h) the nature of the markets in which
the Company operates; and (i) general operational business risks. Please note
that if you offer your shares of Common Stock for sale to a person or entity
resident in Australia, your offer may be subject to disclosure requirements
under Australian law. Please obtain legal advice on your disclosure obligations
before you make any such offer. 60



--------------------------------------------------------------------------------



 
[exhibit103statestreet201083.jpg]
11. PLAN MODIFICATION, TERMINATION, ETC. Subject to Section 9 of the U.S. Plan,
the Board may amend, alter, suspend, discontinue or terminate the Plan or any
part of it at any time. 12. WHAT ARE THE AUSTRALIAN TAXATION CONSEQUENCES OF
PARTICIPATION IN THE PLAN? Please see the Additional Document entitled "Employee
Information Supplement – Deferred Stock Awards" for information regarding the
Australian tax treatment of your Award. 13. WHAT ARE THE U.S. TAXATION
CONSEQUENCES OF PARTICIPATION IN THE PLAN? Employees (who are not U.S. citizens
or permanent residents) will not be subject to U.S. tax by reason only of the
grant and vesting of the Deferred Stock or the sale of shares of Common Stock,
except as described in the dividends section of the “Employee Information
Supplement - Deferred Stock”. However, liability for U.S. taxes may accrue if an
employee is otherwise subject to U.S. taxes. The above is an indication only of
the likely U.S. taxation consequences for Australian resident employees
receiving Awards under the Plan. Award recipients should seek their own advice
as to the U.S. taxation consequences of Plan participation. 14. RESTRICTION ON
CAPITAL RAISING 5% LIMIT In addition to any other limitations as identified in
this Offer Document, the Plan or as prescribed by the Board from time to time
under the terms of the Plan, there is an overall restriction on the number of
shares of Common Stock that can be issued to Australian employees. * * * * * We
urge you to carefully review the information contained in this Offer Document
and the Additional Documents. If you have any questions, please contact the
person listed in Section 9. Yours sincerely, State Street Corporation 61



--------------------------------------------------------------------------------



 
[exhibit103statestreet201084.jpg]
STATE STREET CORPORATION 2017 STOCK INCENTIVE PLAN [____] Deferred Stock Award
Agreement Subject to your acceptance of the terms set forth in this agreement
and the addendum attached hereto (“Agreement”), State Street Corporation
(“Company”) has awarded you, under the State Street Corporation 2017 Stock
Incentive Plan (“Plan”), and pursuant to this Agreement and the terms set forth
herein, a contingent right to receive the number of shares of Common Stock
(“Deferred Shares”) (“Award”) as set forth in the statement pertaining to this
Award (“Statement”) on the website (“Website”) maintained by Fidelity Stock Plan
Services LLC, an independent service provider based in the United States, or
another party designated by the Company (“Equity Administrator”). Copies of the
Plan, the Company’s Prospectus for the Plan and any employee information
supplement to the Prospectus for your country of Employment (“Tax Supplement”)
are located on the Website for your reference. Your acceptance of this Award
constitutes your acknowledgement that you have read and understood this
Agreement, the Plan, the Prospectus for the Plan and the Tax Supplement. The
provisions of the Plan are incorporated herein by reference, and all terms used
herein shall have the meaning given to them in the Plan, except as otherwise
expressly provided herein. In the event of any conflict between the provisions
of this Agreement and the provisions of the Plan, the provisions of the Plan
shall control. As used herein, “State Street” means the Company and each
Subsidiary. “Subsidiary” means the Company’s consolidated subsidiaries. You may
consider this Agreement for up to thirty (30) days from the date it was first
made available to you on the Website. The terms of your Award are as follows: 1.
Grant of Deferred Shares. To be entitled to any payment under this Award, you
must accept your Award and in so doing agree to comply with the terms and
conditions of this Agreement and the applicable provisions of the Countries
Addendum outlined in Appendix A (which is incorporated into, and forms a
material and integral part of, this Agreement). Failure to accept this Award
within thirty (30) days following the posting of this Agreement on the Website
will result in forfeiture of this Award. Subject to the terms and conditions of
this Agreement, Deferred Shares shall vest and be settled in the form of shares
of Common Stock according to the vesting schedule set forth in your Statement.
The term “vest” as used herein means the lapsing of certain (but not all)
restrictions described herein and in the Plan with respect to one or more
Deferred Shares as of each applicable vesting date. To vest in all or any
portion of this Award as of any date, you must have been continuously employed
with the Company or a Subsidiary, from and after the date hereof and until (and
including) the applicable vesting date, except as otherwise provided herein. By
accepting this Award, you acknowledge and agree that with respect to any claim
you may undertake to raise in the future with respect to this Award, of Deferred
Shares or Common Stock issued by the Company with respect to this Agreement may
only be 1



--------------------------------------------------------------------------------



 
[exhibit103statestreet201085.jpg]
raised against the Company in a court of competent jurisdiction in the
Commonwealth of Massachusetts, regardless of where or whether you are employed
by the Company or a Subsidiary. This Award is subject to any forfeiture,
compensation recovery or similar requirements set forth in this Agreement, as
well as any other forfeiture, compensation recovery or similar requirements
under applicable law and related implementing regulations and guidance, and to
other forfeiture, compensation recovery or similar requirements under plans,
policies and practices of the Company or its relevant Subsidiaries in effect
from time to time, including those set forth in your offer letter. In the event
pursuant to this Agreement or pursuant to any applicable law or related
implementing regulations or guidance, or pursuant to any Company or its relevant
Subsidiaries plans, policies or practices, the Board or State Street is required
or permitted to reduce, forfeit or cancel any amount remaining to be paid, or to
recover any amount previously paid, with respect to this Award, or to otherwise
impose or apply restrictions on this Award or shares of Common Stock subject
hereto, it shall, in its sole discretion, be authorized to do so. By accepting
this Award, you consent to making payment to the Subsidiary that legally employs
you (“Employer”) in the event of a compensation recovery determination by the
Board or State Street. 2. Payment of Common Stock. (a) The Company will issue
and transfer to you, no later than thirty (30) days following the applicable
vesting dates, the number of shares of Common Stock specified in the vesting
schedule in your Statement. The Company’s obligation to issue and transfer
Common Stock in the future pursuant to this Agreement is an unsecured and
unfunded contractual obligation. (b) Notwithstanding the foregoing, the Company
may, in its sole discretion, settle any vested Deferred Shares in the form of:
(i) a cash payment to the extent settlement in shares of Common Stock (1) is
prohibited under local law, rules or regulations, (2) would require you, the
Company or your Employer to obtain the approval of any governmental and/or
regulatory body in your country of residence (or country of Employment, if
different), or (3) is administratively burdensome; or (ii) shares of Common
Stock, but require you to immediately sell such shares of Common Stock (in which
case, you hereby expressly authorize the Company to issue sales instructions on
your behalf). 3. Identified Staff Holding Requirement. Notwithstanding anything
herein to the contrary, you agree and covenant that, as a condition to the
receipt of this Award and the settlement of the Deferred Shares in the form of
shares of Common Stock hereunder, in the event the Company or any Subsidiary
notifies you at any time before or after this Award is made that you have been
designated Identified Staff for purposes of the Capital Requirements Directive
IV (or any implementing or successor rule, regulation or guidance, including the
rules and regulations of the United Kingdom Financial Conduct Authority (“FCA”),
Prudential Regulation Authority (“PRA”), German Federal Financial Supervisory
Authority (“BaFin”) or any other applicable regulatory authority), you will not
sell or otherwise transfer any 2



--------------------------------------------------------------------------------



 
[exhibit103statestreet201086.jpg]
shares of Common Stock issued and transferred to you pursuant to this Award
until the date that is at least twelve (12) months for UK and State Street Bank
International GmbH (“SSB Intl GmbH”) Identified Staff (or such longer period as
is stipulated by the FCA, the PRA, BaFin or any other applicable regulatory
authority) after the vesting date of Deferred Shares paid in connection with
this Award, except that (a) you shall be permitted to sell, upon such vesting
date, a number of shares of Common Stock sufficient to pay applicable tax and
social security withholding, if any, with respect to such vesting (or,
alternatively, if the Company withholds such shares pursuant to Section 11 of
this Agreement, the requirements in this Section 3 not to sell or otherwise
transfer any shares shall only apply to the number of such shares delivered to
you (i.e., after such withholding of shares)), (b) transfers by will or pursuant
to the laws of descent or distribution are permitted and (c) this holding
requirement shall not apply to such portion of the Deferred Shares, if any, that
were awarded with respect to a period of time, as determined by the Company in
its discretion, during which you were not subject to such holding requirement.
Any attempt by you (or in the case of your death, by your Designated
Beneficiary) to assign or transfer shares of Common Stock subject to this Award,
either voluntarily or involuntarily, contrary to the provisions hereof, shall be
null and void and without effect. The Company may, in its sole discretion,
impose restrictions on the assignment or transfer of shares of Common Stock
consistent with the provisions hereof, including, without limitation, by or
through the transfer agent for such shares or by means of legending Common Stock
certificates or otherwise. This provision applies in addition to, and not to the
exclusion of, any other holding, forfeiture and/or clawback provisions contained
in this Agreement. 4. General Circumstances of Forfeiture. (a) You will
immediately forfeit any and all rights to receive shares of Common Stock under
this Agreement not previously vested, issued and transferred to you in the
event: (i) you cease to be employed by the Company and its Subsidiaries due to
Circumstances of Forfeiture; (ii) your Employer, in its sole discretion,
determines that circumstances prior to the date on which you ceased to be
employed by the Company and its Subsidiaries for any reason constituted grounds
for an involuntary termination constituting Circumstances of Forfeiture; or
(iii) you fail to comply with the terms of the applicable Countries Addendum
attached to this Award or the terms of any other Restrictive Covenant (as
defined in the Countries Addendum) you agree to or have agreed to with the
Company or your Employer. (b) If your Employment terminates by reason of
[Retirement or] Disability or for reasons other than for Circumstances of
Forfeiture, then unless accelerated as 3



--------------------------------------------------------------------------------



 
[exhibit103statestreet201087.jpg]
provided in Section 9, your unvested right to receive shares of Common Stock
hereunder shall continue to vest in accordance with the vesting schedule
detailed in your Statement, subject to the terms and conditions of this
Agreement. (c) For purposes hereof: (i) “Circumstances of Forfeiture” means the
termination of your Employment with the Company and its Subsidiaries either (A)
voluntarily (other than [(x) Retirement or (y)] for Good Reason on or prior to
the first anniversary of a Change in Control) or (B) involuntarily for reasons
determined by the Company or the relevant Subsidiary in its sole discretion to
constitute “gross misconduct” [(including while you are Retirement eligible)].
(ii) [“Retirement” means your attainment of age 55 and completion of 5 years of
continuous service with the Company and its Subsidiaries. (iii) ]“Disability”
means your inability to engage in any substantially gainful activity by reason
of any medically determinable physical or mental impairment that can be expected
to result in your death or can be expected to last for a continuous period of
not less than 12 months. (d) If you are a local national of and employed in a
country that is a member of the European Union (“EU”), the grant of this Award
and the terms and conditions governing this Award are intended to comply with
the age discrimination provisions of the EU Equal Treatment Framework Directive,
as implemented into local law (the “Age Discrimination Rules”). To the extent a
court or tribunal of competent jurisdiction determines that any provision of
this Award is invalid or unenforceable, in whole or in part, under the Age
Discrimination Rules, the Company, in its sole discretion, shall have the power
and authority to revise or strike such provision to the minimum extent necessary
to make it valid and enforceable to the full extent permitted under applicable
local law. (e) This Section 4 applies in addition to, and not to the exclusion
of, any other holding, forfeiture and/or clawback provisions contained in this
Agreement. 5. Material Risk Taker Malus-Based Forfeiture. In the event you hold
a title of Senior Vice President or higher during the calendar year in which
this Award is made, or you hold the status of “material risk taker” at the time
this Award is made or any time thereafter, you acknowledge and agree that this
Award is subject to the provisions of this Section 5. In respect of any Award
remaining to be issued and transferred to you in Common Stock or otherwise paid
may, in the sole discretion of the Board, be reduced, forfeited or cancelled, in
the event that it is determined by the Board, in its sole discretion, that your
actions, whether discovered during or after your employment with the Employer,
exposed The Business to any inappropriate risk or risks (including where you
failed to timely identify, analyze, assess or raise concerns about such risk or
risks, including in a supervisory capacity, where it was reasonable to expect
you to do so), and such exposure has resulted or could reasonably be expected to
result in a material loss or losses that are or would be substantial in relation
to the revenues, capital and overall risk tolerance of The Business. “The
Business” shall mean State Street, or, to the extent you devote substantially
all of your business time to a particular business unit (e.g., Global Services
Americas, Global Services International, State Street Global Exchange or State
Street Sector Solutions) 4



--------------------------------------------------------------------------------



 
[exhibit103statestreet201088.jpg]
or business division (e.g., Alternative Investment Solutions, Securities
Lending), “Business” shall refer to such business unit or business line. This
provision applies in addition to, and not to the exclusion of, any other
holding, forfeiture and/or clawback provisions contained in this Agreement. 6.
Identified Staff Malus-Based Forfeiture and Clawback. (a) In the event the
Company or any Subsidiary notifies you at any time before or after this Award is
made that you have been designated Identified Staff for purposes of the PRA
Remuneration Code, you acknowledge and agree that this Award is subject to the
provisions of this Section 6 for a period of seven (7) years from the date this
Award is granted. The seven (7)-year period may be extended to ten (10) years in
certain circumstances where: (i) the Company has commenced an investigation into
facts or events which it considers could potentially lead to the application of
a clawback under this Section 6 were it not for the expiration of the seven
(7)-year period; or (ii) the Company has been notified by a regulatory authority
that an investigation has commenced into facts or events which the Company
considers could potentially lead to the application of clawback by the Company
under this Section 6 were it not for the expiration of the seven (7)-year
period. (b) If the Company determines that a PRA Forfeiture Event has occurred
it may elect to reduce, forfeit or cancel all or part of any amount remaining to
be issued and transferred to you in Common Stock or otherwise paid in respect of
this Award (“PRA Malus-Based Forfeiture”). (c) If the Company determines that a
PRA Clawback Event has occurred it may require the repayment by you (or
otherwise seek to recover from you) of all or part of any compensation paid to
you in respect of this Award. (d) The Company may produce guidelines from time
to time in respect of its operation of the provisions of this Section 6. The
Company intends to apply such guidelines in deciding whether and when to effect
any reduction, cancellation, forfeiture or recovery of compensation but, in the
event of any inconsistency between the provisions of this Section 6 and any such
guidelines, this Section 6 shall prevail. Such guidelines do not form part of
any employee’s contract of Employment, and the Company may amend such guidelines
and their application at any time. (e) By accepting this Award on the Website,
you expressly and explicitly: (i) consent to making the required payment to the
Company (or to your Employer on behalf of the Company) upon a PRA Clawback
Event; and (ii) authorize the Company to issue related instructions, on your
behalf, to the Equity Administrator and any brokerage firm and/or third party
administrator engaged by the Company to hold your shares of Common Stock and
other amounts acquired under the Plan and to re-convey, transfer or otherwise
return such shares of Common Stock and/or other amounts to the Company. (f) For
the purposes of this Section 6: 5



--------------------------------------------------------------------------------



 
[exhibit103statestreet201089.jpg]
(i) A “PRA Forfeiture Event” means a determination by the Company, in its sole
discretion, that (A) there is reasonable evidence of your misbehavior or
material error; or (B) the Company, one of its Subsidiaries or a relevant
business unit has suffered a material downturn in its financial performance; or
(C) the Company, one of its Subsidiaries or a relevant business unit has
suffered a material failure of risk management. (ii) A “PRA Clawback Event”
means a determination by the Company, in its sole discretion, that either (A)
there is reasonable evidence of your misbehavior or material error or (B) the
Company, one of its Subsidiaries or a relevant business unit has suffered a
material failure of risk management. (g) This Section 6 applies in addition to,
and not to the exclusion of, any other holding, forfeiture and/or clawback
provisions contained in this Agreement. 7. SSB Intl GmbH and SSGA GmbH
Affordability Limitations, and Malus- Based Forfeiture and Clawback. (a) Awards
issued to SSB Intl GmbH or State Street Global Advisors GmbH staff may be
impacted by the financial situation of the bank and/or regulatory group, as
prescribed by regulatory requirements in its applicable version (e.g. the
Remuneration Ordinance for Institutions and/or German Banking Act). Awards may
also be limited to the extent ordered by the competent supervisory authority
according to sec. 45 para. 2 sentence 1 no. 5a, 6 German Banking Act. Further,
entitlement to an Award may lapse if the competent supervisory authority issues
a corresponding definitive order according to sec. 45 para. 5 sentence 5 to 8
German Banking Act. (b) In the event the Company or any Subsidiary notifies you
at any time before or after this Award is made that you have been designated SSB
Intl GmbH Identified Staff for purposes of the German Remuneration Ordinance,
you acknowledge and agree that this Award is subject to forfeiture and clawback
for a period from the date the Award is granted until two (2) years from the
date that the final tranche of this Award vests. A clawback applies if you, as
SSB Intl GmbH Identified Staff, (i) contributed significantly to, or was
responsible for, conduct that resulted in significant losses or regulatory
sanctions for SSB Intl GmbH, or (ii) is responsible for a serious breach of
relevant external or internal rules on good conduct (“SSB Intl GmbH Identified
Staff Clawback Event”). (c) Section 7 applies in addition to, and not to the
exclusion of, any other holding, forfeiture and/or clawback provisions contained
in this Agreement. 8. Management Committee/Executive Vice President Forfeiture
and Clawback. (a) If, at the time the Award is made, you are a member of the
State Street Corporation Management Committee or any successor committee or body
(“Management Committee” or “MC”) or hold the title Executive Vice President
(“EVP”) or higher, any amount remaining to be paid in respect of this Award may,
in the sole 6



--------------------------------------------------------------------------------



 
[exhibit103statestreet201090.jpg]
discretion of the Board, be reduced, forfeited or cancelled, in whole or in
part, in the event that it is determined by the Board, in its sole discretion,
that: (i) you engaged in fraud, gross negligence or any misconduct, including in
a supervisory capacity, that was materially detrimental to the interests or
business reputation of State Street or any of its businesses; or (ii) you
engaged in conduct that constituted a violation of State Street policies and
procedures or State Street Standard of Conduct in a manner which either caused
or could have caused reputational harm that is material to State Street or
placed or could have placed State Street at material legal or financial risk; or
(iii) as a result of a material financial restatement by State Street contained
in a filing with the U.S. Securities and Exchange Commission (“SEC”), or
miscalculation or inaccuracy in the determination of performance metrics,
financial results or other criteria used in determining the amount of this
Award, you would have received a smaller or no Award hereunder. (b) If, at the
time the Award is made, you are a member of the Management Committee or hold the
title EVP or higher, this Award also is subject to compensation recovery as
provided herein. Upon the occurrence of an MC/EVP Clawback Event within three
(3) years (within one (1) year for an EVP) after the date of grant of this
Award, the Board may, in its sole discretion, determine to recover the MC/EVP
Clawback Amount, in whole or in part. Following such a determination, you agree
to immediately repay such compensation, in no event later than sixty (60) days
following such determination, in the form of any shares of Common Stock
delivered to you previously by the Company or cash (or a combination of such
shares and cash). For purposes of calculating the value of both: (i) the amount
of the MC/EVP Clawback Amount determined by the Board to be recovered; and (ii)
the amount of such compensation repaid, shares of Common Stock will be valued in
an amount equal to the market value of the Deferred Shares delivered to you
under this Award by the Company as determined at the time of such delivery. To
the extent not prohibited by applicable law and subject to Section 15 (if
applicable), if you fail to comply with any requirement to repay compensation
under this Section 8(b), the Board may determine, in its sole discretion, in
addition to any other remedies available to the Company, that you will satisfy
your repayment obligation through an offset to any future payments owed by the
Company or any of its Subsidiaries to you. (c) For purposes of this Section 8:
(i) “MC/EVP Clawback Event” means a determination by the Board, in its sole
discretion, (A) with respect to any event or series of related events, that you
engaged in fraud or willful misconduct, including in a supervisory capacity,
that resulted in financial or reputational harm that is material to State Street
and resulted in the termination of your Employment by the Company and its
Subsidiaries (or, following a cessation of your Employment for any other reason,
such circumstances constituting grounds for termination are determined
applicable) or (B) a material financial restatement or miscalculation or
inaccuracy in financial results, performance metrics, or other criteria used in
determining this Award by State Street occurred. For the avoidance of doubt and
as applicable, 7



--------------------------------------------------------------------------------



 
[exhibit103statestreet201091.jpg]
an MC/EVP Clawback Event includes any determination by the Board that is based
on circumstances prior to the date on which you cease to be employed by the
Company and its Subsidiaries for any reason, even if the determination by the
Board occurs after such cessation of Employment. (ii) “MC/EVP Clawback Amount”
means (A) with respect to an MC/EVP Clawback Event described in Section
8(c)(i)(A), the value of the Deferred Shares, determined under Section 8(b)
above, that were delivered to you under this Award by the Company during the
period of three (3) years (one (1) year for an EVP) immediately prior to such
MC/EVP Clawback Event or (B) with respect to an MC/EVP Clawback Event described
in Section 8(c)(i)(B), the value of the Deferred Shares, determined under
Section 8(b) above, that were delivered to you under this Award by the Company
(x) during the period of three (3) years (one (1) year for an EVP) immediately
prior to an associated date designated by the Board and (y) that represents an
amount that, in the sole discretion of the Board, exceeds the amount you would
have been awarded under this Award had the financial statements or other
applicable records of State Street been accurate (reduced, in the case of both
of the immediately preceding clauses (A) and (B), taking into account any
portion of this Award that was previously recovered by the Company under Section
8(b) to avoid a greater than 100% recovery). (d) In connection with any MC/EVP
Clawback Event, you hereby expressly and explicitly authorize the Company to
issue instructions, on your behalf, to the Equity Administrator and any
brokerage firm and/or third party administrator engaged by the Company to hold
your shares of Common Stock and other amounts acquired under the Plan to
re-convey, transfer or otherwise return such shares of Common Stock and/or other
amounts to the Company. (e) This Section 8 applies in addition to, and not to
the exclusion of, any other holding, forfeiture and/or clawback provisions
contained in this Agreement. 9. Acceleration of Vesting upon Certain Events. (a)
Notwithstanding anything in this Agreement to the contrary, if you die while
employed by the Company or any of its Subsidiaries, or in the event that you die
after your Employment has terminated for a reason permitting continued vesting
pursuant to subparagraph 4(b) above, any unvested Deferred Shares shall vest on
the date of your death and the Company will issue and pay to your Designated
Beneficiary within sixty (60) days of your death the value of such Deferred
Shares under this Award in the form of a cash payment/issuance of shares of
Common Stock. In addition, Sections 5, 6, 7 and 8 of this Agreement shall cease
to apply upon your death at any time provided, however, if a PRA Clawback Event,
SSB Intl GmbH Identified Staff Clawback Event or an MC/EVP Clawback Event has
occurred pursuant to Section 6, 7 or 8, respectively, at or prior to your death,
any amount that the Board has made a determination to recover under either such
Sections shall continue to be payable to the Company. (b) Subject to applicable
law and regulation (including the rules and regulations of any applicable
regulatory authority), if your Employment with the Company and its Subsidiaries
is terminated by the Company or the applicable Subsidiary without Cause, [or] by
you for Good Reason [or on account of your Retirement], in each case, on 8



--------------------------------------------------------------------------------



 
[exhibit103statestreet201092.jpg]
or prior to the first anniversary of a Change in Control (and provided that such
Change in Control constitutes a “change in control event” as that term is
defined under Section 409A of the U.S. Internal Revenue Code of 1986, as
amended, (“Code”) and U.S. Treasury Regulation Section 1.409A-3(i)(5)) prior to
the full settlement of your Award, the unvested portion of this Award shall vest
on the date of such termination and the Company will promptly issue and pay to
you within thirty (30) days of such termination any such shares of Common Stock
under this Award. For purposes of this Section 9(b), termination of Employment
shall mean a “separation from service” as determined in accordance with U.S.
Treasury Regulation Section 1.409A-1(h). 10. Shareholder Rights. You are not
entitled to any rights as a shareholder with respect to any shares of Common
Stock subject to this Award until they are transferred to you. Without limiting
the foregoing, prior to the issuance and transfer to you of shares of Common
Stock pursuant to this Agreement, you will have no right to receive dividends or
amounts in lieu of dividends with respect to the shares of Common Stock subject
to this Award nor any right to vote the shares of Common Stock prior to any
shares being transferred to you. 11. Withholding of Tax-Related Items.
Regardless of any action your Employer takes with respect to any or all income
tax (including U.S. federal, state and local taxes and/or non-U.S. taxes),
social insurance, payroll tax, payment on account of other tax-related
withholding (“Tax-Related Items”), you acknowledge and agree that the ultimate
liability for all Tax-Related Items legally due from you is and remains your
responsibility. Furthermore, neither the Company nor your Employer (a) makes any
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of this Award, including the grant of this Award,
the vesting of this Award and the issuance of shares of Common Stock in
settlement of this Award, the subsequent sale of any shares of Common Stock
acquired upon vesting, the cancellation, forfeiture or repayment of any shares
of Common Stock (or cash in lieu thereof); or (b) commits to structure the terms
of the grant, vesting, settlement, cancellation, forfeiture, repayment or any
other aspect of this Award to reduce or eliminate your liability for Tax-Related
Items. Prior to the delivery of shares of Common Stock upon the vesting of this
Award, if any taxing jurisdiction requires withholding of Tax-Related Items in
connection with the Award, the Company may withhold a sufficient number of whole
shares of Common Stock that have an aggregate fair market value sufficient to
pay the Tax-Related Items required to be withheld with respect to this Award;
provided, however, that the total tax withholding cannot exceed the Employer’s
minimum statutory withholding obligations (based on minimum statutory
withholding rates for federal and state tax purposes, including payroll taxes,
that are applicable to such supplemental taxable income). The cash equivalent of
the shares of Common Stock withheld will be used to settle the obligation to
withhold the Tax-Related Items (determined in the Company’s reasonable
discretion). No fractional shares of Common Stock will be withheld or issued
pursuant to the grant of the Deferred Shares and the issuance of Common Stock
hereunder. Alternatively, the Company and/or your Employer may, in its
discretion, withhold any amount necessary to pay the Tax-Related Items from your
salary, wages or other amounts payable to you, with no withholding in shares of
Common Stock. In the event the withholding requirements are not satisfied
through the withholding of shares or 9



--------------------------------------------------------------------------------



 
[exhibit103statestreet201093.jpg]
through your salary, wages or other amounts payable to you, no shares of Common
Stock will be issued upon vesting of this Award unless and until satisfactory
arrangements (as determined by the Company or your Employer) have been made by
you with respect to the payment of any Tax-Related Items which the Company or
your Employer determines, in its sole discretion, must be withheld or collected
with respect to such Award. Depending on the withholding method, the Company may
withhold for Tax-Related Items by considering any applicable statutory
withholding amounts or other applicable withholding rates, including maximum
applicable rates. If you are subject to taxation in more than one jurisdiction,
you hereby expressly acknowledge that the Company, your Employer or another
Subsidiary may be required to withhold and/or account for Tax- Related Items in
more than one jurisdiction. By accepting this Award, you hereby expressly
consent to the withholding of shares of Common Stock and/or cash as provided for
hereunder. All other Tax-Related Items related to this Award and any Common
Stock delivered in payment thereof, including the extent to which the Company or
your Employer does not so-withhold shares of Common Stock and/or cash, are your
sole responsibility. 12. Changes in Capitalization or Corporate Structure. This
Award is subject to adjustment pursuant to Section 10(a) of the Plan in the
circumstances therein described. 13. Employee Rights. Nothing in this Award
shall be construed to guarantee you any right of Employment with the Company,
your Employer or any Subsidiary or to limit the discretion of any of them to
terminate your Employment at any time, with or without cause to the maximum
extent permitted under local law. In consideration of the grant of the Award,
you acknowledge and agree that you will have no entitlement to compensation or
damages in consequence of the termination of your Employment (for any reason
whatsoever and whether or not in breach of contract or local labor laws),
insofar as such entitlement arises or may arise from your ceasing to have rights
under or to be entitled to the Award as a result of such termination, or from
the loss or diminution in value of the Award. By accepting this Award, you shall
be deemed irrevocably to have waived any such claim or entitlement against the
Company, your Employer and all Subsidiaries that may arise; if, notwithstanding
the foregoing, any such claim is found by a court of competent jurisdiction to
have arisen, then, by accepting this Agreement, you shall be deemed irrevocably
to have waived your entitlement to pursue such claim. In the event your
Employment ends and you are subsequently rehired by the Company or any
Subsidiary, no Award previously forfeited or recovered will be reinstated. 14.
Non-Transferability, Etc. This Award shall not be transferable other than (1) by
will or the laws of descent and distribution or (2) pursuant to the terms of a
court-approved domestic relations order, official marital settlement agreement
or other divorce or settlement instrument 10



--------------------------------------------------------------------------------



 
[exhibit103statestreet201094.jpg]
satisfactory to State Street, in its sole discretion. In the case of transfer
pursuant to (2) above, this Award shall remain subject to all the terms and
conditions contained in the Plan and this Agreement, including vesting,
forfeiture and clawback terms and conditions. Any attempt by you (or in the case
of your death, by your Designated Beneficiary) to assign or transfer this Award,
either voluntarily or involuntarily, contrary to the provisions hereof, shall be
null, void and without effect and shall render this Award itself null and void.
15. Compliance with Section 409A of the Code. (a) The provisions of this Award
are intended to be exempt from, or compliant with, Section 409A of the Code, and
shall be construed and interpreted consistently therewith. Notwithstanding the
foregoing, neither the Company nor any Subsidiary shall have any liability to
you or to any other person if this Award is not so exempt or compliant. (b) If
and to the extent (i) any portion of any payment, compensation or other benefit
provided to you pursuant to the Plan in connection with your Employment
termination constitutes “nonqualified deferred compensation” within the meaning
of Section 409A of the Code, and (ii) you are a specified employee as defined in
Section 409A(a)(2)(B)(i) of the Code, in each case as determined by the Company
in accordance with its procedures, by which determinations you (through
accepting this Award) agree that you are bound, such portion of the payment,
compensation or other benefit shall not be paid before the day that is six
months plus one day after the date of “separation from service” (as determined
under Section 409A of the Code) (the “New Payment Date”), except as Section 409A
of the Code may then permit. The aggregate of any payments that otherwise would
have been paid to you during the period between the date of separation from
service and the New Payment Date shall be paid to you in a lump sum on such New
Payment Date, and any remaining payments will be paid on their original deferral
schedule. 16. Miscellaneous. (a) Awards Discretionary. By accepting this Award,
you acknowledge and agree that the Plan is discretionary in nature and limited
in duration, and may be amended, cancelled, forfeited, or terminated by the
Company, in its sole discretion, at any time. The grant of this Award is a
one-time benefit and does not create any contractual or other right to receive
an award, compensation or benefits in lieu of an award in the future. Future
awards, if any, will be at the sole discretion of the Company, including, but
not limited to, the form and timing of an award, the number of shares of Common
Stock subject to an award, and forfeiture, clawback and vesting provisions. (b)
Company and Committee Discretion. Sections 3, 4, 5, 6, 7 and 8 of this Agreement
are intended to comply with and meet the requirements of applicable law and
related implementing regulations regarding incentive compensation and will be
interpreted and administered accordingly as well as in accordance with any 11



--------------------------------------------------------------------------------



 
[exhibit103statestreet201095.jpg]
implementing policies and practices of the Company or its relevant Subsidiaries
in effect from time to time. In making determinations under such Sections, the
Company, the relevant Subsidiary or the Board, as applicable, may take into
account, in its sole discretion, all factors that it deems appropriate or
relevant. Furthermore, the Company, the relevant Subsidiary or the Board may, as
applicable, take any and all actions it deems necessary or appropriate in its
sole discretion, as permitted by applicable law, to implement the intent of
Sections 4, 5, 6, 7 and 8, including suspension of vesting and payment pending
an investigation or the determination by the Company, the relevant Subsidiary or
the Board as applicable. Each such Section is without prejudice to the
provisions of the other Sections, and the Company, the relevant Subsidiary or
the Board, as applicable, may elect or be required to apply any or all of the
provisions of Sections 3, 4, 5, 6, 7 and 8 to this Award. (c) Voluntary
Participation. Your participation in the Plan is voluntary. The value of this
Award is an extraordinary item of compensation, is outside the scope of your
employment contract, if any, and is not part of your normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments. (d) Electronic Delivery. The Company or any of its
Subsidiaries may, in its sole discretion, decide to deliver any documents
related to this Award by electronic means. You hereby consent to receive such
documents by electronic delivery and agree to participate in the Plan through an
on-line or electronic system, including the Website, established and maintained
by the Company, any of its Subsidiaries, the Equity Administrator or another
party designated by the Company. (e) Electronic Acceptance. By accepting this
Award electronically, (i) you acknowledge and agree that you are bound by the
terms of this Agreement and the Plan and that you and this Award are subject to
all of the rights, power and discretion of the Company, its Subsidiaries and the
Board set forth in this Agreement and the Plan; and (ii) this Award is deemed
accepted by the Company and the Company shall be deemed to be bound by the terms
of this Agreement. (f) Language. You acknowledge and agree that it is your
express intent that this Agreement, the Plan and all other documents, notices
and legal proceedings entered into, given or instituted pursuant to this Award,
be drawn up in English. If you have received this Agreement, the Plan or any
other documents related to this Award translated into a language other than
English, and if the meaning of the translated version is different than the
English version, the English version will prevail to the extent permitted under
local law. France: Une version française de cet Accord peut être consultée sur
l’intranet. Poland: Kopię tej Umowy w języku polskim może Pan/Pani otrzymać
wchodząc na Stronę. (g) Additional Requirements. The Company reserves the right
to impose other requirements on this Award, any shares of Common Stock acquired
pursuant to this Award, and your participation in the Plan, to the extent the
Company determines, in its sole discretion, that such other requirements are
necessary or advisable in order to 12



--------------------------------------------------------------------------------



 
[exhibit103statestreet201096.jpg]
comply with local laws, rules and regulations, or to facilitate the operation
and administration of this Award and the Plan. Such requirements may include
(but are not limited to) requiring you to sign any agreements or undertakings
that may be necessary to accomplish the foregoing. Further, issuance of Common
Stock hereunder is subject to compliance by the Company and you with all legal
requirements applicable thereto, including compliance with the requirements of
12 C.F.R. Part 359, and with all applicable regulations of any stock exchange on
which the Common Stock may be listed at the time of issuance. (h) Public
Offering. If you are a resident and/or employed outside the United States, the
grant of this Award is not intended to be a public offering of securities in
your country of residence (and country of Employment, if different). The Company
has not submitted any registration statement, prospectus or other filings with
the local securities authorities (unless otherwise required under local law),
and the grant of this Award is not subject to the supervision of the local
securities authorities. (i) Limitation of Liability. No individual acting as a
director, officer, employee or agent of the Company or any of its Subsidiaries
will be liable to you or any other person for any action, including any Award
forfeiture, Award recovery or other discretionary action taken pursuant to this
Agreement or any related implementing policy or procedure of the Company. (j)
Insider Trading. By participating in the Plan, you agree to comply with the
Company’s policy on insider trading (to the extent that it is applicable to
you). You further acknowledge that, depending on your country of residence (and
country of Employment, if different) or your broker’s country of residence or
where the shares of Common Stock are listed, you may be subject to insider
trading restrictions and/or market abuse laws which may affect your ability to
accept, acquire, sell or otherwise dispose of the shares of Common Stock, rights
to shares of Common Stock (e.g., this Award) or rights linked to the value of
shares of Common Stock, during such times you are considered to have “inside
information” regarding the Company (as defined by the laws or regulations in
your country of residence (and country of Employment, if different). Local
insider trading laws and regulations may prohibit the cancellation, forfeiture
or amendment of orders you place before you possess inside information.
Furthermore, you could be prohibited from (i) disclosing the inside information
to any third party (other than on a “need to know” basis) and (ii) “tipping”
third parties or causing them otherwise to buy or sell securities. You
understand that third parties include fellow employees. Any restriction under
these laws or regulations is separate from and in addition to any restrictions
that may be imposed under any applicable Company insider trading policy. You
hereby expressly acknowledge that it is your responsibility to be informed of
and compliant with such regulations, and should consult with your personal
advisor for additional information. (k) Exchange Rates. Neither the Company,
your Employer or any Subsidiary shall be liable for any foreign exchange rate
fluctuation, where applicable, between your local currency and the United States
dollar that may affect the value of an 13



--------------------------------------------------------------------------------



 
[exhibit103statestreet201097.jpg]
Award or of any amounts due to you pursuant to the settlement of this Award or
the subsequent sale of any shares of Common Stock acquired under the Plan. (l)
Applicable Law. This Agreement shall be subject to and governed by the laws of
the Commonwealth of Massachusetts, United States of America without regard to
that Commonwealth’s conflicts of law principles. 17. Application of Local Law
and Countries Addendum. (a) Notwithstanding Section 16(l), this Award shall be
subject to all applicable laws, rules and regulations of your country of
residence (and country of Employment, if different) and any special terms and
conditions for your country of residence (and country of Employment, if
different), including as set forth in the addendum that follows this Agreement
("Countries Addendum"), but limited to the extent required by local law. The
Company reserves the right, in its sole discretion, to add to or amend the terms
and conditions set out in the Countries Addendum as necessary or advisable in
order to comply with applicable laws, rules and regulations or to facilitate the
operation and administration of this Award and the Plan, including (but not
limited to) circumstances where you transfer residence and/or Employment to
another country. (b) As a condition to this Award, you agree to repatriate all
payments attributable to the Common Stock acquired under the Plan in accordance
with local foreign exchange rules and regulations in your country of residence
(and country of Employment, if different). In addition, you also agree to take
any and all actions, and consent to any and all actions taken by the Company and
its Subsidiaries, as may be required to allow the Company and its Subsidiaries
to comply with local laws, rules and regulations in your country of residence
(and country of Employment, if different). Finally, you agree to take any and
all actions as may be required to comply with your personal legal, tax and other
obligations under local laws, rules and regulations in your country of residence
(and country of Employment, if different). 18. Data Privacy. The Company is
located at One Lincoln Street, Boston, Massachusetts, U.S.A. and grants Awards
under the Plan to employees of the Company and its Subsidiaries in its sole
discretion. You should carefully review the following information about the
Company’s data privacy practices in relation to your Award. (a) Data Collection,
Processing and Usage. Pursuant to applicable data protection laws, you are
hereby notified that the Company and your Employer collect, process and use
certain personal data about you for the legitimate interest of implementing,
administering and managing the Plan and generally administering Awards;
specifically, including your name, home address, email address and telephone
number, date of birth, social security number, social insurance number or other
identification number, salary, citizenship, job title, any shares of Common
Stock or directorships held in the Company, and details of all Awards or any
other incentive compensation awards granted, canceled, forfeited, exercised,
vested, or outstanding in your favor, which the Company receives from you or
your Employer. In granting Awards under the Plan, the Company will collect your
personal data for purposes of allocating Awards and implementing, administering
and managing the Plan. The Company’s collection, processing and use of your
personal data is necessary for the performance of the Company’s contractual
obligations under the Plan and pursuant to the Company’s legitimate interest of
managing and generally administering employee incentive 14



--------------------------------------------------------------------------------



 
[exhibit103statestreet201098.jpg]
compensation awards. Your refusal to provide personal data would make it
impossible for the Company to perform its contractual obligations and may affect
your ability to participate in the Plan. As such, by participating in the Plan,
you voluntarily acknowledge the collection, processing and use of your personal
data as described herein. (b) Equity Administrator. The Company transfers your
personal data to the Equity Administrator, which assists the Company with the
implementation, administration and management of the Plan. In the future, the
Company may select a different Equity Administrator and share your personal data
with another company that serves in a similar manner. The Equity Administrator
will open an account for you to track your Award and to ultimately receive and
trade shares of Common Stock acquired under the Plan. You will be asked to agree
on separate terms and acknowledge data processing practices with the Equity
Administrator, which is a condition to your ability to participate in the Plan.
(c) Data Retention. The Company will use your personal data only as long as is
necessary to implement, administer and manage your participation in the Plan or
as required to comply with legal or regulatory obligations, including under tax
and security laws. When the Company no longer needs your personal data, the
Company will remove it from its systems. If the Company keeps your data longer,
it would be to satisfy legal or regulatory obligations and the Company’s legal
basis would be for compliance with relevant laws or regulations. For further
information about the processing of your personal data, please see the GHR
Privacy Notice. ********************************** 15



--------------------------------------------------------------------------------



 
[exhibit103statestreet201099.jpg]
APPENDIX A COUNTRIES ADDENDUM TO [____] DEFERRED STOCK AWARD AGREEMENT STATE
STREET CORPORATION 2017 STOCK INCENTIVE PLAN A. United States B. Australia C.
Austria D. Belgium E. Brazil F. Canada G. Cayman Islands H. China I. Denmark J.
France K. Germany L. Hong Kong M. India N. Ireland O. Italy P. Japan Q. Jersey
R. Luxembourg S. Netherlands T. Norway U. Poland V. Singapore W. South Africa X.
Switzerland Y. Taiwan Z. United Arab Emirates AA. United Kingdom A. UNITED
STATES ______________________________________________________________________ In
consideration of your receipt of this Award, you expressly agree to comply with
the terms and conditions below without regard to whether or not any amount has
been forfeited, paid, delivered or repaid, under this Award at any time,
including the time you separate from service with the Company and its
Subsidiaries. Failure to comply with the terms and conditions of this Countries
Addendum A may result in the sole determination of the Company in the forfeiture
of any or all of the amounts remaining to be paid under this Award. In addition,
your eligibility to participate in the Plan in the future, including any
potential future grants of awards under the Plan (or any successor incentive
plan of the 16



--------------------------------------------------------------------------------



 
[exhibit103statestreet201100.jpg]
Company), is subject to and conditioned on your compliance with the terms and
conditions of this Countries Addendum A. This Countries Addendum A contains a
covenant not to compete in Paragraph 5 which shall apply to you at any time that
you hold the title of Executive Vice President or higher. You should review it
carefully. You may consult with an attorney before accepting the Award. You may
consider whether you wish to accept the Award for up to 30 days from the date it
was first made available to you on the Website. By accepting the Award, you
acknowledge and agree that it is fair and adequate consideration for the
covenant not to compete and other promises you make in this Countries Addendum
A. All terms used herein shall have the meaning given to them in the Plan or
this Award, except as otherwise expressly provided herein. 1. Confidentiality.
(a) You acknowledge that you have access to Confidential Information which is
not generally known or made available to the general public and that such
Confidential Information is the property of the Company, its Subsidiaries or its
or their licensors, suppliers or customers. Subject to Paragraph 17, below, you
agree specifically as follows, in each case whether during your Employment or
following the termination thereof: (i) You will always preserve as confidential
all Confidential Information, and will never use it for your own benefit or for
the benefit of others; this includes that you will not use the knowledge of
activities or positions in clients’ securities portfolio accounts or cash
accounts for your own personal gain or for the gain of others. (ii) You will not
disclose, divulge, or communicate Confidential Information to any unauthorized
person, business or corporation during or after the termination of your
Employment with the Company and its Subsidiaries. You will use your best efforts
and exercise due diligence to protect, to not disclose and to keep as
confidential all Confidential Information. (iii) You will not initiate or
facilitate any unauthorized attempts to intercept data in transmission or
attempt entry into data systems or files. You will not intentionally affect the
integrity of any data or systems of the Company or any of its Subsidiaries
through the introduction of unauthorized code or data, or through unauthorized
deletion or addition. You will abide by all applicable Corporate Information
Security procedures. (iv) Upon the earlier of request or termination of
Employment, you agree to return to the Company or the relevant Subsidiaries, or
if so directed by the Company or the relevant Subsidiaries, destroy any and all
copies of materials in your possession containing Confidential Information. (b)
The terms of this Countries Addendum A do not apply to any information which is
previously known to you without an obligation of confidence or without breach of
this Countries Addendum A, is publicly disclosed (other than by a violation by
you of the terms of this Countries Addendum A) either prior to or subsequent to
your receipt of such information, or is rightfully received by you from a third
party without obligation of confidence and other than in relation to your
Employment with the Company or any of its Subsidiaries. 17



--------------------------------------------------------------------------------



 
[exhibit103statestreet201101.jpg]
State Street recognizes that certain disclosures of confidential information to
appropriate government authorities or other designated persons are protected by
“whistleblower” and other laws. Nothing in this Countries Addendum A is intended
to or should be understood or construed to prohibit or otherwise discourage such
disclosures. State Street will not tolerate any discipline or other retaliation
against employees who properly make such legally-protected disclosures. 2.
Assignment and Disclosure. (a) You acknowledge that, by reason of being employed
by your Employer, to the extent permitted by law, all works, deliverables,
products, methodologies and other work product conceived, created and/or reduced
to practice by you, individually or jointly with others, during the period of
your Employment by your Employer and relating to the Company or any of its
Subsidiaries or demonstrably anticipated business, products, activities,
research or development of the Company or any of its Subsidiaries or resulting
from any work performed by you for the Company or any of its Subsidiaries,
including, without limitation, any track record with which you may be associated
as an investment manager or fund manager (collectively, “Work Product”), that
consists of copyrightable subject matter is "work made for hire" as defined in
the Copyright Act of 1976 (17 U.S.C. § 101), and such copyrights are therefore
owned, upon creation, exclusively by State Street. To the extent the foregoing
does not apply and to the extent permitted by law, you hereby assign and agree
to assign, for no additional consideration, all of your rights, title and
interest in any Work Product and any intellectual property rights therein to
State Street. You hereby waive in favor of State Street any and all artist’s or
moral rights (including without limitation, all rights of integrity and
attribution) you may have pursuant to any state, federal or foreign laws, rules
or regulations in respect of any Work Product and all similar rights thereto.
You will not pursue any ownership or other interest in such Work Product,
including, without limitation, any intellectual property rights. (b) You will
disclose promptly and in writing to the Company or your Employer all Work
Product, whether or not patentable or copyrightable. You agree to reasonably
cooperate with State Street (i) to transfer to State Street the Work Product and
any intellectual property rights therein, (ii) to obtain or perfect such rights,
(iii) to execute all papers, at State Street’s expense, that State Street shall
deem necessary to apply for and obtain domestic and foreign patents, copyright
and other registrations, and (iv) to protect and enforce State Street’s interest
in them. (c) These obligations shall continue beyond the period of your
Employment with respect to inventions or creations conceived or made by you
during the period of your Employment. 3. Non-Solicitation. (a) This Paragraph 3
shall apply to you at any time that you hold the title of Vice President or
higher. (b) You agree that, during your Employment and for a period of six (6)
months from the date your Employment terminates for any reason you will not,
without the prior written consent of the Company or your Employer: 18



--------------------------------------------------------------------------------



 
[exhibit103statestreet201102.jpg]
(i) solicit, directly or indirectly (other than through a general solicitation
of employment not specifically directed to employees of the Company or any of
its Subsidiaries), the employment of, hire or employ, recruit, or in any way
assist another in soliciting or recruiting the employment of, or otherwise
induce the termination of the employment of, any person who then or within the
preceding twelve (12) months was an officer of the Company or any of its
Subsidiaries (excluding any such officer whose employment was involuntarily
terminated); or (ii) engage in the Solicitation of Business from any Client on
behalf of any person or entity other than the Company or any of its
Subsidiaries. (c) Paragraph 3(b)(i) above shall be deemed to exclude the words
“hire or employ” if your work location is in California or New York, and shall
be construed and administered accordingly. (i) For purposes of this Paragraph 3,
“officer” shall include any person holding a position title of Assistant Vice
President or SSGA Principal 4 or higher. Notwithstanding the foregoing, this
Paragraph 3 shall be inapplicable following a Change in Control. 4. Notice
Period Upon Resignation. (a) This Paragraph 4 shall apply to you at any time
that you hold the title of Managing Director or higher (or, any time that you
hold the title of Vice President or higher in State Street Global Markets
(“SSGM”)). If you are subject to an employment agreement that requires a longer
notice period, that employment agreement shall govern. (b) In order to permit
the Company and its Subsidiaries to safeguard their business interests and
goodwill in the event of your resignation from Employment for any reason, you
agree to give your Employer advance notice of your resignation. The duration of
the advance notice you provide (the “Notice Period”) will be determined by your
title at the time you deliver such notice, as follows: (i) if you are a member
of the Management Committee, you will give 180 days’ advance notice; (ii) if you
are an Executive Vice President or higher, you will give ninety (90) days’
advance notice; (iii) if you are a Vice President in SSGM, you will give thirty
(30) days’ advance notice; and (iv) otherwise, you will give sixty (60) days’
advance notice. (c) During the Notice Period, you will cooperate with your
Employer, as well as the Company and its Subsidiaries, and provide them with any
requested information to assist with transitioning your duties, accomplishing
its or their business, and/or preserving its or their client relationships. (d)
In its sole discretion, during the Notice Period, your Employer or the Company
may place you on a partial or complete leave of absence and relieve you of some
or all of your duties and responsibilities. Except as provided otherwise in (e)
below, at all times during the Notice Period you shall continue to be an
employee of your Employer, shall continue to receive your regular salary and
benefits (although you may not be eligible for any new incentive compensation
awards or, subject to applicable law, 19



--------------------------------------------------------------------------------



 
[exhibit103statestreet201103.jpg]
to accrue any paid vacation time), and shall continue to comply with the
applicable policies of your Employer, the Company and its Subsidiaries. (e) You
agree that should you fail to provide advance notice of your resignation as
required in this Paragraph 4, your Employer, the Company or any of its
Subsidiaries shall be entitled to seek injunctive relief restricting you from
employment for a period equal to the period for which notice of resignation was
required but not provided, and for the period of restriction under Paragraph 5,
if applicable, in addition to any other remedies available under law. (f) If you
have sixty (60) or fewer days’ notice remaining in your required Notice Period
under this Paragraph 4, your Employer, or the Company, or any of its
Subsidiaries may, at any time during the remainder of your Notice Period,
release you from your obligations under this Paragraph 4 and give immediate
effect to your resignation; provided that such action shall not affect your
other obligations under this Countries Addendum A. (g) Notwithstanding the
foregoing, if you hold the title of Executive Vice President or higher this
Paragraph 4 shall not apply in the event you terminate your Employment for Good
Reason on or prior to the first anniversary of a Change in Control (each as
defined in the Plan). 5. Non-Competition. (a) This Paragraph 5 shall apply to
you at any time that you hold the title of Executive Vice President or higher,
except as provided below. You should review it carefully and may, if you wish,
consult with an attorney before accepting this Award. (b) During your Employment
and for the twelve (12) months following its termination for any reason (the
“Non-Compete Period”), you will not, anywhere in the Restricted Area, for
yourself or any other person or entity, directly or indirectly, in any
Restricted Capacity, engage in, provide services to, consult for, or be employed
by a business that provides products or services competitive with any products
or services of your Employer, the Company or any of its Subsidiaries with
respect to which you were involved at any time during your Employment or, with
respect to the portion of the Non- Compete Period that follows termination of
your Employment, within the two years preceding the date of the termination of
your Employment. (c) If you reside in or have a primary reporting location in
California, then this Paragraph 5 applies only during your Employment, but has
no effect after the termination of your Employment for any reason. (d) If you
reside in or are employed in Massachusetts and State Street terminates your
employment involuntarily not for cause, then this Paragraph 5 applies only
during your Employment, but has no effect after such termination. Here, “cause”
means (i) your Employer’s or the Company’s good faith determination that it has
a reasonable basis for dissatisfaction with your Employment for reasons such as
lack of capacity or diligence, failure to conform to usual standards of conduct,
or other culpable or inappropriate behavior or (ii) other grounds for discharge
that are reasonably related, in your Employer’s or the Company’s honest
judgment, to the needs of the business of 20



--------------------------------------------------------------------------------



 
[exhibit103statestreet201104.jpg]
your Employer, the Company or any of its Subsidiaries. In addition, if you
violate a fiduciary duty to your Employer, the Company or any of its
Subsidiaries, then the post-employment portion of the Non-Compete Period shall
be extended by the time during which you engage in such activities, for up to a
total of 2 years following termination of your Employment. (e) “Restricted Area”
means anywhere that your Employer, the Company or any of its Subsidiaries
markets its products or services (which you acknowledge specifically includes
the entire world), or with respect to the portion of the Non-Compete Period that
follows termination of your Employment, anywhere in which you provided services
or had a material presence or influence on behalf of your Employer, the Company
or any of its Subsidiaries at any time within the 2-year period immediately
preceding such termination. (f) “Restricted Capacity” means any capacity, or
with respect to the portion of the Non-Compete Period that follows termination
of your Employment, any capacity that is the same or similar to the capacity in
which you were employed by your Employer, the Company or any of its Subsidiaries
at any time within the 2-year period immediately preceding such termination
and/or involves any services that you provided to your Employer, the Company or
any of its Subsidiaries at any time within such 2-year period. 6. Definitions –
Countries Addendum. For the purpose of this Countries Addendum A, the following
terms are defined as follows: (a) “Client” means a prospective, present or
former customer or client of the Company or any of its Subsidiaries with whom
you have had, or with whom persons you have supervised have had, substantive and
recurring personal contact during your Employment with the Company or any of its
Subsidiaries. A former customer or client means a customer or client for which
the Company or any of its Subsidiaries stopped providing all services within
twelve (12) months prior to the date your Employment with your Employer ends.
(b) “Confidential Information” includes but is not limited to all trade secrets,
trade knowledge, systems, software, code, data documentation, files, formulas,
processes, programs, training aids, printed materials, methods, books, records,
client files, policies and procedures, client and prospect lists, employee data
and other information relating to the operations of the Company or any of its
Subsidiaries and to its or any of their customers, and any and all discoveries,
inventions or improvements thereof made or conceived by you or others for the
Company or any of its Subsidiaries whether or not patented or copyrighted, as
well as cash and securities account transactions and position records of
clients, regardless of whether such information is stamped “confidential.” (c)
“Person” means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust and any other entity or
organization, other than your Employer, the Company or any of its Subsidiaries.
(d) “Solicitation of Business” means the attempt through direct or indirect
contact by you or by any other Person with your assistance to induce a Client
to: (i) transfer the Client’s business from the Company or any of its
Subsidiaries to any other person or entity; 21



--------------------------------------------------------------------------------



 
[exhibit103statestreet201105.jpg]
(ii) cease or curtail the Client’s business with the Company or any of its
Subsidiaries; or (iii) divert a business opportunity from the Company or any of
its Subsidiaries to any other person or entity, which business or business
opportunity concerns or relates to the business with which you were actively
connected during your Employment with the Company or any of its Subsidiaries.
(e) “Subsidiaries” means any entity controlling, controlled by or under common
control with the Company, including direct and indirect subsidiaries. 7.
Definition – Award Agreement. For the purpose of the Award Agreement,
Restrictive Covenant is defined as follows: “Restrictive Covenant” means any
confidentiality, non-solicitation, non-competition, non-disparagement,
post-employment cooperation or notice provision that you agree to or had agreed
to with your Employer, including but not limited to the restrictions contained
in the Award Agreement, any employment agreement or offer letter, deferred
compensation award agreement of any type, change in control employment agreement
or required as a condition to entitlement to payment under any executive
supplemental retirement plan. 8. Post-Employment Cooperation. You agree that,
following the termination of your Employment with the Company and its
Subsidiaries, you will reasonably cooperate with the Company or the relevant
Subsidiary with respect to any matters arising during or related to your
Employment, including but not limited to reasonable cooperation in connection
with any litigation, governmental investigation, or regulatory or other
proceeding (even if such litigation, governmental investigation, or regulatory
or other proceeding arises following the date of this Award to which this
Countries Addendum A is appended or following the termination of your
Employment). The Company or any of its Subsidiaries shall reimburse you for any
reasonable out-of-pocket and properly documented expenses you incur in
connection with such cooperation. 9. Non-Disparagement. Subject to Paragraph 17,
below, you agree that during your Employment and following the termination
thereof you shall not make any false, disparaging, or derogatory statements to
any media outlet (including Internet-based chat rooms, message boards, any and
all social media, and/or web pages), industry groups, financial institutions, or
to any current, former or prospective employees, consultants, clients, or
customers of the Company or its Subsidiaries regarding the Company, its
Subsidiaries or any of their respective directors, officers, employees, agents,
or representatives, or about the business affairs or financial condition of the
Company or any of its Subsidiaries. 10. Enforcement. You acknowledge and agree
that the promises contained in this Countries Addendum A are necessary to the
protection of the legitimate business interests of your Employer, the Company
and its Subsidiaries, including without limitation its and their Confidential
Information, trade secrets and goodwill, and are material and integral to the
undertakings of the Company under this Award to which this Countries Addendum A
is appended. You further agree that one or more of your Employer, the Company
and its Subsidiaries will be irreparably harmed in the event you do not perform
such promises in accordance with their specific terms or otherwise breach the
promises made herein. Accordingly, your Employer, the Company and any of its
Subsidiaries 22



--------------------------------------------------------------------------------



 
[exhibit103statestreet201106.jpg]
shall each be entitled to preliminary or permanent injunctive or other equitable
relief or remedy without the need to post bond, and to recover its or their
reasonable attorney’s fees and costs incurred in securing such relief, in
addition to, and not in lieu of, any other relief or remedy at law to which it
or they may be entitled. You further agree that, the periods of restriction
contained in this Countries Addendum A shall be tolled, and shall not run,
during any period in which you are in violation of the terms of this Countries
Addendum A, so that your Employer, the Company and its Subsidiaries shall have
the full protection of the periods agreed to herein. Should the Company
determine that any portion of the Deferred Shares granted to you in connection
with this Award are to be forfeited on account of your breach of the provisions
of this Countries Addendum A, any unvested portion of your Award will cease to
vest upon such determination. 11. No Waiver. No delay by your Employer, the
Company or any of its Subsidiaries in exercising any right under this Countries
Addendum A shall operate as a waiver of that right or of any other right. Any
waiver or consent as to any of the provisions herein provided by your Employer,
the Company or any of its Subsidiaries must be in writing, is effective only in
that instance, and may not be construed as a broader waiver of rights or as a
bar to enforcement of the provision(s) at issue on any other occasion. 12.
Relationship to Other Agreements. This Addendum A supplements and does not
limit, amend or replace any other obligations you may have under applicable law
or any other agreement or understanding you may have with your Employer, the
Company or any of its Subsidiaries or pursuant to the applicable policies of any
of them, whether such additional obligations have been agreed to in the past, or
are agreed to in the future. 13. Interpretation of Business Protections. The
agreements made by you in Paragraphs 1, 2, 3, 4 and 5 above shall be construed
and interpreted in any judicial or other adjudicatory proceeding to permit their
enforcement to the maximum extent permitted by law, and each of the provisions
to this Countries Addendum A is severable and independently enforceable without
reference to the enforcement of any other provision. If any restriction set
forth in this Countries Addendum A is found by any court of competent
jurisdiction to be unenforceable because it extends for too long a period of
time or over too great a range of activities or in too broad a geographic area,
it shall be interpreted to extend only over the maximum period of time, range of
activities or geographic area as to which it may be enforceable. 14. Assignment.
Except as provided otherwise herein, this Countries Addendum A shall be binding
upon and inure to the benefit of both parties and their respective successors
and assigns, including any person or entity which acquires the Company or its
assets or business; provided, however, that your obligations are personal and
may not be assigned by you. 15. Electronic Acceptance. By accepting this Award
electronically, you will be deemed to have acknowledged and agreed that you are
bound by the terms of this Countries Addendum A, and it shall be deemed to have
been accepted by the Company. You agree that this electronic acceptance by both
you and the Company shall be deemed equivalent to the Award having been signed
by both parties. 16. Notification Requirement. Until forty-five (45) days after
the period of restriction under Paragraph 5 expires, you shall give notice to
the Company of each new 23



--------------------------------------------------------------------------------



 
[exhibit103statestreet201107.jpg]
business activity you plan to undertake, at least five (5) business days prior
to beginning any such activity. Such notice shall state the name and address of
the Person for whom such activity is undertaken and the nature of your business
relationship(s) and position(s) with such Person. You shall provide the Company
with such other pertinent information concerning such business activity as the
Company may reasonably request in order to determine your continued compliance
with your obligations under this Countries Addendum A. 17. Certain Limitations.
(a) Nothing in this Countries Addendum A prohibits you from reporting possible
violations of federal law or regulation to any governmental agency or regulatory
authority or from making other disclosures that are protected under the
whistleblower provisions of federal law or regulation. Moreover, nothing in this
Countries Addendum A requires you to notify the Company that you have made any
such report or disclosure. However, in connection with any such activity, you
acknowledge you must take reasonable precautions to ensure that any Confidential
Information that is disclosed to such authority is not made generally available
to the public, including by informing such authority of the confidentiality of
the same. You shall not be held criminally or civilly liable under any Federal
or State trade secret law if you disclose a Company trade secret (i) in
confidence to a Federal, State, or local government official, either directly or
indirectly, or to an attorney, solely for the purposes of reporting or
investigating a suspected violation of law; or (ii) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal. (b) Despite the foregoing, you also acknowledge that you are not permitted
to disclose to any third-party, including any governmental or regulatory
authority, any information learned in the course of your Employment that is
protected from disclosure by any applicable privilege, including but not limited
to the attorney-client privilege, attorney work product doctrine, the bank
examiner’s privilege, and/or privileges applicable to information covered by the
Bank Secrecy Act (31 U.S.C. §§ 5311-5330), including information that would
reveal the existence or contemplated filing of a suspicious activity report.
Your Employer, the Company and its Subsidiaries do not waive any applicable
privileges or the right to continue to protect its and their privileged
attorney-client information, attorney work product, and other privileged
information. * * * * * * * Entire Agreement. The Plan and the Agreement
constitute the complete understanding and agreement between the parties to the
Agreement with respect to this Award, and supersedes and cancels any previous
oral or written discussions, agreements or representations regarding this Award
or the Common Stock. B. AUSTRALIA
______________________________________________________________________ 1. Award
Conditioned on Satisfaction of Regulatory Obligations. If you are (a) a director
of a Subsidiary incorporated in Australia, or (b) a person who is a
management-level executive of a Subsidiary incorporated in Australia and who
also is a 24



--------------------------------------------------------------------------------



 
[exhibit103statestreet201108.jpg]
director of a Subsidiary incorporated outside of Australia, the grant of this
Award is conditioned upon satisfaction of the shareholder approval provisions of
section 200B of the Corporations Act 2001 (Cth) in Australia. 2. Tax Deferral.
This Award is intended to be subject to tax deferral under Subdivision 83A-C of
the Income Tax Assessment Act 1997 (subject to the conditions and requirements
thereunder). 3. Attached Offer Document. The terms of your Award incorporate the
rules of the Plan, the Agreement, this Countries Addendum and the provisions of
the attached Offer Document. The Offer Document is hereby incorporated into, and
forms an integral and material part of, the Agreement and this Countries
Addendum. By accepting your Award, you will be bound by the rules of the Plan,
the Agreement, this Countries Addendum and the attached Offer Document. 4.
Notice and Non-Compete. In consideration of your receipt of this Award, you
expressly agree to comply with the terms and conditions below without regard to
whether or not any amount has been forfeited, paid, delivered or repaid, under
this Award at any time, including the time you separate from service with your
Employer, the Company and its Subsidiaries. It is a condition of this Award
that, if you fail to comply with the terms and conditions below, then the
Company may in its absolute discretion determine that any or all of the amounts
remaining to be paid under this Award should be forfeited. All terms used herein
shall have the meaning given to them in the Plan or the Award, except as
otherwise expressly provided herein. (a) Notice Period Upon Resignation. (i) In
order to permit the Company and its Subsidiaries to safeguard their business
interests and goodwill in the event of your resignation from Employment for any
reason, if you hold the title of Executive Vice President or higher immediately
prior to termination of your Employment, you agree to give your Employer advance
notice of your resignation. The duration of the advance notice you provide (the
“Notice Period”) will be determined by your title at the time you deliver such
notice, as follows— (1) If you are a member of the State Street Corporation
Management Committee, you will give 180 days’ advance notice in writing; and (2)
If you are an Executive Vice President or higher, you will give 90 days’ advance
notice in writing. For the avoidance of doubt, the Notice Periods set out above
shall be subject always to any contractual obligation you have to give a longer
period of notice of termination of your Employment (whether such obligation is
contained in your contract of Employment or any other agreement to which you are
a party). ii) During the Notice Period, you will cooperate with your Employer,
as well as the Company and its Subsidiaries, and provide them with any requested
information to assist with transitioning your duties, accomplishing its or their
business, and/or preserving its or their client relationships. In its sole
discretion, during the Notice Period, your Employer or the Company may place you
on a 25



--------------------------------------------------------------------------------



 
[exhibit103statestreet201109.jpg]
partial or complete leave of absence and relieve you of some or all of your
duties and responsibilities. Except as provided otherwise in (iii) below, at all
times during the Notice Period you shall continue to be an employee of your
Employer, shall continue to receive your regular salary and benefits and you
will continue to comply with the applicable policies of your Employer, the
Company, and its Subsidiaries. However, you will not be eligible for any
incentive compensation awards made on or after the first day of the Notice
Period or to accrue any vacation save as required by statute. iii) In its sole
discretion, at any time during the Notice Period, the Company or your Employer
may release you from your obligations under this Paragraph (a) by giving
immediate effect to your resignation and making a payment of basic salary in
lieu of any remaining portion of the Notice Period; provided that such action
shall not affect your other obligations under this Addendum. (b)
Non-Competition. i) This Paragraph (b) shall apply to you at any time that you
hold the title of Executive Vice President or higher and following the
termination of your Employment where you held the title of Executive Vice
President or higher immediately prior to such termination. ii) During your
Employment and for the 12 months following its termination for any reason, you
will not within the Restricted Territory, directly or indirectly, whether as
owner, director, partner, investor, consultant, agent, employee, co- venturer or
otherwise and whether alone or in conjunction with or on behalf of any other
person: (1) become engaged, employed, concerned or interested in or provide
technical, commercial or professional advice to, any Person which supplies or
provides (or intends to supply or provide) Products or Services in competition
with such parts of the business of the Employer or any Relevant Group Company
with which you were materially engaged or involved or for which you were
responsible during the Relevant Period; (2) compete with your Employer or any
Relevant Group Company, or undertake any planning for any business competitive
with the business of your Employer or any Relevant Group Company; (3) engage in
any manner in any activity that is directly or indirectly competitive or
potentially competitive with the business of your Employer, or any Relevant
Group Company as conducted or under consideration during the Relevant Period and
further agree not to work or provide services, in any capacity, whether as an
employee, independent contractor or otherwise, whether with or without
compensation, to any Person who is engaged in any business that is competitive
with the business of your Employer or any Relevant Group Company, as conducted
or in planning during the Relevant Period. iii) The period of 12 months referred
to in Paragraph 3(b)(ii) above will be reduced by one day for every day during
which, at the Employer’s direction, you are on a complete leave of absence
pursuant to Paragraph 3(a)(ii) above. 26



--------------------------------------------------------------------------------



 
[exhibit103statestreet201110.jpg]
iv) Nothing in this Paragraph (b) shall prevent your passive ownership of two
percent (2%) or less of the equity securities of any publicly traded company. c)
Definitions. For the purpose of this Clause 4, the following terms are defined
as follows: i) “Client” means a current or former customer or client of the
Company or any of its Subsidiaries with whom you have had, or with whom persons
you have supervised have had, substantive and recurring personal contact during
the Relevant Period. A former customer or client means a customer or client for
which the Company or any of its Subsidiaries stopped providing all services
within twelve months prior to the date your Employment with your Employer ends.
ii) “Products or Services” means any products or services which are the same as,
of the same kind as, of a materially similar kind to, or competitive with, any
products or services supplied or provided by your Employer or Relevant Group
Company and with which you were materially concerned or connected within the
Relevant Period. iii) “Person” means an individual, a corporation, a limited
liability company, an association, a partnership, a limited liability
partnership, an estate, a trust and any other entity or organization (whether
conducted on its own or as part of a wider entity), other than your Employer,
the Company or any of its Subsidiaries. iv) “Relevant Group Company” means the
Company and/or any Subsidiaries for which you have performed services or in
respect of which you have had operational or managerial responsibility at any
time during the Relevant Period. v) “Relevant Period” means the period of 24
months immediately before the date of termination of your Employment, or (where
such provision is applied) the date of commencement of any period of complete
leave of absence pursuant to Paragraph 3(a)(ii). vi) “Restricted Territory”
means any area or territory: (1) in which you worked during the Relevant Period;
and/or (2) in relation to which you were responsible for, or materially involved
in, the supply of Products or Services in the Relevant Period. vii)
“Subsidiaries” means any entity controlling, controlled by or under common
control with the Company, including direct and indirect subsidiaries. d)
Post-Employment Cooperation. You agree that, following the termination of your
Employment with the Company and its Subsidiaries, you will reasonably cooperate
with the Company or the relevant Subsidiary with respect to any matters arising
during or related to your Employment, including but not limited to reasonable
cooperation in connection with any litigation, governmental investigation, or
regulatory or other proceeding (even if such litigation, governmental
investigation, or regulatory or other proceeding arises following the date of
this Award to which this Addendum is appended or following the termination of
your Employment). The Company or any of its Subsidiaries shall reimburse you for
any reasonable out-of-pocket and properly documented 27



--------------------------------------------------------------------------------



 
[exhibit103statestreet201111.jpg]
expenses you incur in connection with such cooperation. e) Enforcement. You
acknowledge and agree that the promises contained in this Clause 3 are necessary
to the protection of the legitimate business interests of your Employer, the
Company and its Subsidiaries, including without limitation its and their
confidential information, trade secrets and goodwill, and are material and
integral to the undertakings of the Company under this Award to which this
Addendum is appended. You further agree that one or more of your Employer, the
Company and its Subsidiaries will be irreparably harmed in the event you do not
perform such provisions in accordance with their specific terms or otherwise
breach the promises made herein. Accordingly, your Employer, the Company and any
of its Subsidiaries shall each be entitled to preliminary or permanent
injunctive or other equitable relief or remedy without the need to post bond,
and to recover its or their reasonable attorney’s fees and costs incurred in
securing such relief, in addition to, and not in lieu of, any other relief or
remedy at law to which it or they may be entitled, including the immediate
forfeiture of any as-yet unvested portion of the Award. f) No Waiver. No delay
by your Employer, the Company or any of its Subsidiaries in exercising any right
under this Addendum shall operate as a waiver of that right or of any other
right. Any waiver or consent as to any of the provisions herein provided by your
Employer, the Company or any of its Subsidiaries must be in writing, is
effective only in that instance, and may not be construed as a broader waiver of
rights or as a bar to enforcement of the provision(s) at issue on any other
occasion. g) Relationship to Other Agreements. This Addendum supplements and
does not limit, amend or replace any other obligations you may have under
applicable law or any other agreement or understanding you may have with your
Employer, the Company or any of its Subsidiaries or pursuant to the applicable
policies of any of them, whether such additional obligations have been agreed to
in the past, or are agreed to in the future. h) Interpretation of Business
Protections. The agreements made by you in Paragraphs 3(a) and 3(b) above shall
be construed and interpreted in any judicial or other adjudicatory proceeding to
permit their enforcement to the maximum extent permitted by law, and each of the
provisions to this Addendum is severable and independently enforceable without
reference to the enforcement of any other provision. Consistent with the
Restraint of Trade Act 1976 (NSW), if any restriction set forth in this Clause 3
is found by any court of competent jurisdiction to be unenforceable because it
extends for too long a period of time or over too great a range of activities or
in too broad a geographic area, it shall be interpreted to extend only over the
maximum period of time, range of activities or geographic area as to which it
may be enforceable. i) Assignment. Except as provided otherwise herein, this
Addendum shall be binding upon and inure to the benefit of both parties and
their respective successors and assigns, including any person or entity which
acquires the Company or its assets or business; provided, however, that your
obligations are personal and may not be assigned by you. j) Electronic
Acceptance. By accepting this Award electronically, you will be deemed to have
acknowledged and agreed that you are bound by the terms of this Addendum, and it
shall be deemed to have been accepted by the Company. 28



--------------------------------------------------------------------------------



 
[exhibit103statestreet201112.jpg]
k) Notification Requirement. During the period of restriction under Paragraph
3(b) above and for a further 45 days after that period of restriction has
expired, you shall give notice to the Company of each new business activity you
plan to undertake, at least 5 business days prior to beginning any such
activity. Such notice shall state the name and address of the Person for whom
such activity is undertaken and the nature of your business relationship(s) and
position(s) with such Person. You shall provide the Company with such other
pertinent information concerning such business activity as the Company may
reasonably request in order to determine your continued compliance with your
obligations under this Addendum. l) Certain Limitations i) Nothing in this
Addendum prohibits you from reporting possible violations of United States
federal law or regulation to any governmental agency or regulatory authority or
from making other disclosures that are protected under the whistleblower
provisions of United States federal law or regulation. Moreover, nothing in this
Addendum requires you to notify the Company that you have made any such report
or disclosure. However, in connection with any such activity, you acknowledge
you must take reasonable precautions to ensure that any confidential information
that is disclosed to such authority is not made generally available to the
public, including by informing such authority of the confidentiality of the
same. ii) Despite the foregoing, you also acknowledge that you are not permitted
to disclose to any third-party, including any governmental or regulatory
authority, any information learned in the course of your Employment that is
protected from disclosure by any applicable privilege, including but not limited
to the attorney-client privilege, attorney work product doctrine, the bank
examiner’s privilege, and/or privileges applicable to information covered by the
Bank Secrecy Act (31 U.S.C. §§ 5311-5330), including information that would
reveal the existence or contemplated filing of a suspicious activity report.
Your Employer, the Company and its Subsidiaries do not waive any applicable
privileges or the right to continue to protect its and their privileged
attorney-client information, attorney work product, and other privileged
information. C. AUSTRIA
______________________________________________________________________ No
country-specific provisions. D. BELGIUM
______________________________________________________________________ No
country-specific provisions. 29



--------------------------------------------------------------------------------



 
[exhibit103statestreet201113.jpg]
E. BRAZIL ______________________________________________________________________
1. Compliance with Law. By accepting the Award, you expressly acknowledge and
agree to comply with applicable Brazilian laws and to pay any and all applicable
taxes associated with the vesting of the Award, the receipt of any dividends,
and the sale of shares of Common Stock acquired under the Plan. 2. Labor Law
Acknowledgment. You expressly acknowledge and agree that, for all legal
purposes, (a) the benefits provided pursuant to the Agreement and the Plan are
the result of commercial transactions unrelated to your Employment; (b) the
Agreement and the Plan are not a part of the terms and conditions of your
Employment; and (c) the income you realize from the Award, if any, is not part
of your remuneration from Employment. BY ELECTRONICALLY ACCEPTING THE AGREEMENT
AND THIS COUNTRIES ADDENDUM, YOU ACKNOWLEDGE, UNDERSTAND AND AGREE TO THE TERMS
AND CONDITIONS OF THE PLAN, YOUR AGREEMENT AND THIS COUNTRIES ADDENDUM. F.
CANADA ______________________________________________________________________ 1.
Settlement in Shares of Common Stock. Notwithstanding anything to the contrary
in the Agreement, this Countries Addendum or the Plan, your Award shall be
settled only in shares of Common Stock (and may not be settled in cash). 2. Use
of English Language. The following provision will apply if you are a resident of
Quebec: You acknowledge and agree that it is your express wish that the
Agreement, as well as all documents, notices and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be drawn up in English. In French: Vous reconnaissez et consentez que c’est
votre souhait exprès qui cet accord, de même que tous documents, toutes
notifications et tous procédés légaux est entré dans, donné ou instituté
conformément ci- annexé ou relatant directement ou indirectement ci-annexé, est
formulé dans l’anglais. Une version française de cet Accord peut être consultée
sur l’intranet. 30



--------------------------------------------------------------------------------



 
[exhibit103statestreet201114.jpg]
G. CAYMAN ISLANDS
______________________________________________________________________ No
country-specific provisions. H. CHINA
______________________________________________________________________ 1. Award
Conditioned on Satisfaction of Regulatory Obligations. If you are a national of
the Peoples’ Republic of China (“PRC”), this Award is conditioned upon the
Company securing all necessary approvals from the PRC State Administration of
Foreign Exchange (“SAFE”) to permit the operation of the Plan and the
participation of PRC nationals employed by the Company or a Subsidiary, as
determined by the Company in its sole discretion. 2. Common Stock Must Remain
With Equity Administrator. You agree to hold the shares of Common Stock received
upon settlement of this Award with the Equity Administrator until the shares are
sold. 3. Exchange Control Restrictions. You understand and agree that, if you
are subject to exchange control laws in China, you will be required immediately
to repatriate to China the proceeds from the sale of any shares of Common Stock
acquired under the Plan. You further understand that such repatriation of
proceeds shall be effected through a special bank account established by the
Company, and you hereby consent and agree that proceeds from the sale of shares
of Common Stock acquired under the Plan may be transferred to such account by
the Company on your behalf prior to being delivered to you and that no interest
shall be paid with respect to funds held in such account. The proceeds may be
paid to you in U.S. dollars or local currency at the Company’s discretion. If
the proceeds are paid to you in U.S. dollars, you understand that a U.S. dollar
bank account in China must be established and maintained so that the proceeds
may be deposited into such account. If the proceeds are paid to you in local
currency, you acknowledge that the Company is under no obligation to secure any
particular exchange conversion rate and that the Company may face delays in
converting the proceeds to local currency due to exchange control restrictions.
You agree to bear any currency fluctuation risk between the time the shares of
Common Stock are sold and the net proceeds are converted into local currency and
distributed to you. You further agree to comply with any other requirements that
may be imposed by the Company in the future in order to facilitate compliance
with exchange control requirements in China. 4. Sale of Shares upon Termination
of Employment. If you are a PRC national and you cease to be employed by the
Company and its Subsidiaries for any reason, you will be required to sell all
shares of Common Stock acquired upon vesting of 31



--------------------------------------------------------------------------------



 
[exhibit103statestreet201115.jpg]
this Award within such time frame as may be required by the SAFE or the Company
(in which case, by accepting this Award, you hereby expressly authorize the
Company to issue sales instructions on your behalf). You agree to sign any
additional agreements, forms and/or consents that reasonably may be requested by
the Company (or the Company’s designated brokerage firm) to effectuate the sale
of the shares of Common Stock (including, without limitation, as to the transfer
of the sale proceeds and other exchange control matters noted above) and shall
otherwise cooperate with the Company with respect to such matters. You
acknowledge that neither the Company nor the designated brokerage firm is under
any obligation to arrange for such sale of shares of Common Stock at any
particular price (it being understood that the sale will occur in the market)
and that broker’s fees and similar expenses may be incurred in any such sale. In
any event, when the shares of Common Stock are sold, the sale proceeds, less any
withholding of Tax-Related Items, any broker’s fees or commissions, and any
similar expenses of the sale will be remitted to you in accordance with
applicable exchange control laws and regulations. 5. Administration. The Company
shall not be liable for any costs, fees, lost interest or dividends or other
losses you may incur or suffer resulting from the enforcement of the terms of
this Countries Addendum or otherwise from the Company’s operation and
enforcement of the Plan, the Agreement and this Award in accordance with Chinese
law including, without limitation, any applicable SAFE rules, regulations and
requirements. I. DENMARK
_____________________________________________________________________ _ 1.
Danish Stock Option Act. In accepting the Award, you acknowledge and agree that
the Award may be subject to additional terms and conditions, to the extent the
Danish Stock Option Act applies to the Award. J. FRANCE
______________________________________________________________________ 1. French
Language Version. You may obtain a copy the Agreement in French on the Fidelity
Website. In French: Une version française de cet Accord peut être consultée sur
l’intranet. K. GERMANY
______________________________________________________________________ 32



--------------------------------------------------------------------------------



 
[exhibit103statestreet201116.jpg]
Subsection (a)(ii) of Section 4 General Circumstances of Forfeiture shall not
apply to an Award subject to this Agreement. L. HONG KONG
______________________________________________________________________ 1.
IMPORTANT NOTICE. WARNING: The contents of the Agreement, this Countries
Addendum, the Plan, and all other materials pertaining to this Award and/or the
Plan have not been reviewed by any regulatory authority in Hong Kong. You are
hereby advised to exercise caution in relation to the offer thereunder. If you
have any doubts about any of the contents of the aforesaid materials, you should
obtain independent professional advice. 2. Nature of the Plan. The Company
specifically intends that the Plan will not be treated as an occupational
retirement scheme for purposes of the Occupational Retirement Schemes Ordinance
(“ORSO”). To the extent any court, tribunal or legal/regulatory body in Hong
Kong determines that the Plan constitutes an occupational retirement scheme for
the purposes of ORSO, the grant of the Deferred Shares shall be null and void.
3. Settlement in Shares of Common Stock. Notwithstanding Section 2(b) of the
Agreement, this Award shall be paid in shares of Common Stock only and does not
provide any right for you to receive a cash payment. 4. Award Benefits Are Not
Wages. This Award and the shares of Common Stock underlying this Award do not
form part of your wages for purposes of calculating any statutory or contractual
payments under Hong Kong Law. 5. Notice and Non-Compete. In consideration of
your receipt of this Award, you expressly agree to comply with the terms and
conditions below without regard to whether or not any amount has been forfeited,
paid, delivered or repaid, under this Award at any time, including the time you
separate from service with your Employer, the Company and its Subsidiaries. It
is a condition of this Award that, if you fail to comply with the terms and
conditions below, then the Company may in its absolute discretion determine that
any or all of the amounts remaining to be paid under this Award should be
forfeited. All terms used herein shall have the meaning given to them in the
Plan or this Award, except as otherwise expressly provided herein. (a) Notice
Period Upon Resignation. (i) In order to permit your Employer, the Company and
its Subsidiaries to safeguard their business interests and goodwill in the event
of your resignation from Employment for any reason, you agree to give your
Employer advance notice of your resignation. The duration of the advance notice
you provide (the “Notice Period”) will be determined by your title at the time
you deliver such notice, as follows: (1) If you are a member of the State Street
Corporation Management Committee, you will give 180 days’ advance notice; and 33



--------------------------------------------------------------------------------



 
[exhibit103statestreet201117.jpg]
(2) If you are an Executive Vice President or higher, you will give 90 days’
advance notice. (3) For the avoidance of doubt, the Notice Periods set out above
shall be subject always to any contractual obligation you have to give a longer
period of notice of termination of your Employment (whether such obligation is
contained in your contract of Employment or any other agreement to which you are
a party). (ii) During the Notice Period, you will cooperate with your Employer,
as well as the Company and its Subsidiaries, and provide them with any requested
information to assist with transitioning your duties, accomplishing its or their
business, and/or preserving its or their client relationships. In its sole
discretion, during the Notice Period, your Employer or the Company may place you
on a partial or complete leave of absence and relieve you of some or all of your
duties and responsibilities. Except as provided otherwise in (iii) below, at all
times during the Notice Period you shall continue to be an employee of your
Employer, shall continue to receive your regular salary and benefits and you
will continue to comply with the applicable policies of your Employer, the
Company, and its Subsidiaries. However, you will not be eligible for any
incentive compensation awards made on or after the first day of the Notice
Period or to accrue any vacation save as required by statute. (iii) In its sole
discretion, at any time during the Notice Period, the Company or your Employer
may release you from your obligations under this Section 5 by giving immediate
effect to your resignation and making a payment in lieu of any notice due;
provided that such action shall not affect your other obligation under this
Countries Addendum. (b) Non-Competition. (i) This Paragraph (b) shall apply to
you at any time that you hold the title of Executive Vice President or higher.
(ii) During your Employment and for the 6 months following its termination for
any reason, you will not within the Restricted Territory, directly or
indirectly, whether as owner, director, partner, investor, consultant, agent,
employee, co- venturer or otherwise and whether alone or in conjunction with or
on behalf of any other person: (1) become engaged, employed, concerned or
interested in or provide technical, commercial or professional advice to, any
Person which supplies or provides (or intends to supply or provide) Products or
Services in competition with such parts of the business of the Employer or any
Relevant Group Company with which you were materially engaged or involved or for
which you were responsible during the Relevant Period; (2) compete with your
Employer or any Relevant Group Company, or undertake any planning for any
business competitive with the business of your Employer or any Relevant Group
Company; (3) engage in any manner in any activity that is directly or indirectly
competitive or potentially competitive with the business of your Employer, or
any Relevant Group Company as conducted or under consideration during the
Relevant Period and further agree not to work or provide 34



--------------------------------------------------------------------------------



 
[exhibit103statestreet201118.jpg]
services, in any capacity, whether as an employee, independent contractor or
otherwise, whether with or without compensation, to any Person who is engaged in
any business that is competitive with the business of your Employer or any
Relevant Group Company, as conducted or in planning during the Relevant Period.
(iii) The period of 6 months referred to in Paragraph (b)(ii) above will be
reduced by one day for every day during which, at the Employer’s direction, you
are on a complete leave of absence pursuant to Paragraph (ii) above. (iv)
Nothing in this Paragraph 4 shall prevent your passive ownership of two percent
(2%) or less of the equity securities of any publicly traded company. (c)
Definitions. For the purpose of this Countries Addendum, the following terms are
defined as follows: (i) “Client” means a present or former customer or client of
your Employer, the Company or any of its Subsidiaries with whom you have had, or
with whom persons you have supervised have had, substantive and recurring
personal contact during the Relevant Period. A former customer or client means a
customer or client for which your Employer, the Company or any of its
Subsidiaries stopped providing all services within twelve months prior to the
date your Employment with your Employer ends. (ii) “Products or Services” means
any products or services which are the same as, of the same kind as, of a
materially similar kind to, or competitive with, any products or services
supplied or provided by your Employer or Relevant Group Company and with which
you were materially concerned or connected within the Relevant Period. (iii)
“Person” means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust and any other entity or
organization (whether conducted on its own or as part of a wider entity), other
than your Employer, the Company or any of its Subsidiaries. (iv) “Relevant Group
Company” means the Company and/or any Subsidiaries for which you have performed
services or in respect of which you have had operational or managerial
responsibility at any time during the Relevant Period. (v) “Relevant Period”
means the period of 24 months immediately before the date of termination of your
Employment, or (where such provision is applied) the date of commencement of any
period of complete leave of absence pursuant to Paragraph 4(a)(ii). (vi)
“Restricted Territory” means any area or territory: (1) in which you worked
during the Relevant Period; and/or (2) in relation to which you were responsible
for, or materially involved in, the supply of Products or Services in the
Relevant Period. (vii) “Subsidiaries” means any entity controlling, controlled
by or under common control with the Company, including direct and indirect
subsidiaries. (d) Post-Employment Cooperation. You agree that, following the
termination of your Employment with your Employer, you will reasonably cooperate
with your Employer, the Company or the relevant Subsidiary with respect to any
matters arising during or related to your Employment, including but not limited
to 35



--------------------------------------------------------------------------------



 
[exhibit103statestreet201119.jpg]
reasonable cooperation in connection with any litigation, governmental
investigation, or regulatory or other proceeding (even if such litigation,
governmental investigation, or regulatory or other proceeding arises following
the date of this Award to which this Countries Addendum is appended or following
the termination of your Employment). Your Employer, the Company or any of its
Subsidiaries shall reimburse you for any reasonable out-of-pocket and properly
documented expenses you incur in connection with such cooperation. (e)
Enforcement. You acknowledge and agree that the promises contained in this
Countries Addendum are necessary to the protection of the legitimate business
interests of your Employer, the Company and its Subsidiaries, including without
limitation its and their confidential information, trade secrets and good will,
and are material and integral to the undertakings of the Company under this
Award to which this Countries Addendum is appended. You further agree that one
or more of your Employer, the Company and its Subsidiaries will be irreparably
harmed in the event you do not perform such provisions in accordance with their
specific terms or otherwise breach the promises made herein. Accordingly, your
Employer, the Company and any of its Subsidiaries shall each be entitled to
preliminary or permanent injunctive or other equitable relief or remedy without
the need to post bond, and to recover its or their reasonable attorney’s fees
and costs incurred in securing such relief, in addition to, and not in lieu of,
any other relief or remedy at law to which it or they may be entitled, including
the immediate forfeiture of any as-yet unvested portion of this Award. You
further agree that, the periods of restriction contained in this Countries
Addendum shall be tolled, and shall not run, during any period in which you are
in violation of the terms of this Countries Addendum, so that your Employer, the
Company and its Subsidiaries shall have the full protection of the periods
agreed to herein. (f) No Waiver. No delay by your Employer, the Company or any
of its Subsidiaries in exercising any right under this Countries Addendum shall
operate as a waiver of that right or of any other right. Any waiver or consent
as to any of the provisions herein provided by your Employer, the Company or any
of its Subsidiaries must be in writing, is effective only in that instance, and
may not be construed as a broader waiver of rights or as a bar to enforcement of
the provision(s) at issue on any other occasion. (g) Relationship to Other
Agreements. This Addendum supplements and does not limit, amend or replace any
other obligations you may have under applicable law or any other agreement or
understanding you may have with your Employer, the Company or any of its
Subsidiaries or pursuant to the applicable policies of any of them, whether such
additional obligations have been agreed to in the past, or are agreed to in the
future. (h) Interpretation of Business Protections. The agreements made by you
in Paragraphs 4(a) and 4(b) above shall be construed and interpreted in any
judicial or other adjudicatory proceeding to permit their enforcement to the
maximum extent permitted by law, and each of the provisions to this Countries
Addendum is severable and independently enforceable without reference to the
enforcement of any other provision. If any restriction set forth in this
Countries Addendum is found by any court of competent jurisdiction to be
unenforceable because it extends for too long a period of time or over too great
a range of activities or in too broad a geographic area, it shall be interpreted
to extend only over the maximum period of time, range of activities or
geographic area as to which it may be enforceable. 36



--------------------------------------------------------------------------------



 
[exhibit103statestreet201120.jpg]
(i) Assignment. Except as provided otherwise herein, this Countries Addendum
shall be binding upon and inure to the benefit of both parties and their
respective successors and assigns, including any person or entity which acquires
the Company or its assets or business; provided, however, that your obligations
are personal and may not be assigned by you. (j) Electronic Acceptance. By
accepting this Award electronically, you will be deemed to have acknowledged and
agreed that you are bound by the terms of this Countries Addendum, and it shall
be deemed to have been accepted by your Employer and the Company. (k)
Notification Requirement. Until 45 days after the period of restriction under
Paragraph (b) expires, you shall give notice to your Employer of each new
business activity you plan to undertake, at least 5 business days prior to
beginning any such activity. Such notice shall state the name and address of the
Person for whom such activity is undertaken and the nature of your business
relationship(s) and position(s) with such Person. You shall provide your
Employer with such other pertinent information concerning such business activity
as your Employer or the Company may reasonably request in order to determine
your continued compliance with your obligations under this Countries Addendum.
(l) Certain Limitations (i) Nothing this Countries Addendum prohibits you from
reporting possible violations of federal law or regulation to any governmental
agency or regulatory authority or from making other disclosures that are
protected under the whistleblower provisions of federal law or regulation.
Moreover, nothing in this Countries Addendum requires you to notify your
Employer or the Company that you have made any such report or disclosure.
However, in connection with any such activity, you acknowledge you must take
reasonable precautions to ensure that any confidential information that is
disclosed to such authority is not made generally available to the public,
including by informing such authority of the confidentiality of the same. (ii)
Despite the foregoing, you also acknowledge that you are not permitted to
disclose to any third-party, including any governmental or regulatory authority,
any information learned in the course of your Employment that is protected from
disclosure by any applicable privilege, including but not limited to the
attorney- client privilege, attorney work product doctrine, the bank examiner’s
privilege, and/or privileges applicable to information covered by the Bank
Secrecy Act (31 U.S.C. §§ 5311-5330), including information that would reveal
the existence or contemplated filing of a suspicious activity report. Your
Employer, the Company and its Subsidiaries do not waive any applicable
privileges or the right to continue to protect its and their privileged
attorney-client information, attorney work product, and other privileged
information. M. INDIA
____________________________________________________________________ No
country-specific provisions. 37



--------------------------------------------------------------------------------



 
[exhibit103statestreet201121.jpg]
N. IRELAND
______________________________________________________________________ In
consideration of your receipt of this Award, you expressly agree to comply with
the terms and conditions below without regard to whether or not any amount has
been forfeited, paid, delivered or repaid, under this Award at any time,
including the time you separate from service with your Employer, the Company and
its Subsidiaries. Your failure to comply with the terms and conditions below may
result in the sole determination of the Company in the forfeiture of any or all
of the amounts remaining to be paid under this Award. All terms and defined
terms used herein shall have the meaning given to them in the Plan or this
Award, except as otherwise expressly provided herein. 1. Notice Period Upon
Resignation. (a) In order to permit your Employer, the Company and its
Subsidiaries to safeguard their business interests and goodwill in the event of
your resignation from Employment for any reason, you agree to give your Employer
advance notice of your resignation. The duration of the advance notice you
provide (the “Notice Period”) will be determined by your title at the time you
deliver such notice, as follows— (i) If you are a member of the State Street
Corporation Management Committee, you will give 180 days’ advance written
notice; and (ii) If you are an Executive Vice President or higher, you will give
90 days’ advance written notice. (iii) For the avoidance of doubt, the Notice
Periods set out above shall be subject always to any contractual obligation you
have to give a longer period of notice of termination of your Employment
(whether such obligation is contained in your contract of Employment or any
other agreement to which you are a party). (b) During the Notice Period, you
will cooperate with your Employer, as well as the Company and its Subsidiaries,
and provide them with any requested information to assist with transitioning
your duties, accomplishing its or their business, and/or preserving its or their
client relationships. In its sole discretion, during the Notice Period, your
Employer or the Company may place you on a partial or complete leave of absence
otherwise known as “garden leave” and relieve you of some or all of your duties
and responsibilities and to cease attending your place of work and/or to cease
contact with the Employer’s employees and customers. During any period of garden
leave, you will remain subject to the provisions of this agreement and to your
obligation of fidelity to your Employer, the Company and its Subsidiaries.
Except as provided otherwise in Paragraph (d) below, at all times during the
Notice Period you shall continue to be an employee of your Employer, shall
continue to receive your regular salary and benefits and you will continue to
comply with the applicable policies of your Employer, the Company, and its
Subsidiaries. However, you will not be eligible for any incentive compensation
awards made on or after the first day of the Notice Period or, subject to
applicable law, to accrue any paid vacation time. (c) You agree that should you
fail to provide advance written notice of your resignation as required in this
Paragraph 1, your Employer, the Company or any of its Subsidiaries shall be
entitled to seek injunctive relief restricting you from employment for 38



--------------------------------------------------------------------------------



 
[exhibit103statestreet201122.jpg]
a period equal to the period for which notice of resignation was required but
not provided, in addition to any other remedies available under law. (d) In its
sole discretion, at any time during the Notice Period, the Company or your
Employer may release you from your obligations under this Paragraph 1, and give
immediate effect to your resignation and make a payment of basic salary in lieu
of any notice due; provided that such action shall not affect your other
obligation under this Countries Addendum. 2. Non-Competition. (a) This Paragraph
2 shall apply to you at any time that you hold the title of Executive Vice
President or higher with the Employer and/or the Company or its Subsidiaries.
(b) During your Employment and for the six months (such period to be reduced by
the duration of the Notice Period as defined in Paragraph 1 above) following its
termination for any reason, you will not, directly or indirectly, whether as
owner, partner, investor, consultant, agent, employee, co-venturer or otherwise,
compete with your Employer, the Company or any of its Subsidiaries within the
island of Ireland or the United Kingdom, or undertake any planning for any
business competitive with the business of your Employer, the Company or any of
its Subsidiaries. Specifically, but without limiting the foregoing, you agree
not to engage in any manner in any activity that is directly or indirectly
competitive or potentially competitive with the business of your Employer, the
Company or any of its Subsidiaries as conducted or under consideration at any
time during your Employment and further agree not to work or provide services,
in any capacity, whether as an employee, independent contractor or otherwise,
whether with or without compensation, to any Person who is engaged in any
business that is competitive with the business of your Employer, the Company or
any of its Subsidiaries for which you have provided services, as conducted or in
planning during your Employment. The foregoing, however, shall not prevent your
passive ownership of two percent (2%) or less of the equity securities of any
publicly traded company. 3. Definitions. For the purpose of this Countries
Addendum, the following terms are defined as follows: (a) “Client” means a
present or former customer or client of the Company or any of its Subsidiaries
with whom you have had, or with whom persons you have supervised have had,
substantive and recurring personal contact during your Employment with the
Company or any of its Subsidiaries. A former customer or client means a customer
or client for which the Company or any of its Subsidiaries stopped providing all
services within twelve months prior to the date your Employment with your
Employer ends. (b) “Person” means an individual, a corporation, a limited
liability company, an association, a partnership, an estate, a trust and any
other entity or organization, other than your Employer, the Company or any of
its Subsidiaries. (c) “Subsidiaries” means any entity controlling, controlled by
or under common control with the Company, including direct and indirect
subsidiaries and has the meaning assigned to such by section 7 of the Companies
Act 2014. 4. Post-Employment Cooperation. You agree that, following the
termination of your Employment with the Company and its Subsidiaries, you will
make yourself available and reasonably cooperate with the Company or the
relevant 39



--------------------------------------------------------------------------------



 
[exhibit103statestreet201123.jpg]
Subsidiary or their advisers with respect to any matters arising during or
related to your Employment, including but not limited to reasonable cooperation
in connection with any litigation, governmental investigation, or regulatory or
other proceeding (even if such litigation, governmental investigation, or
regulatory or other proceeding arises following the date of this Award to which
this Countries Addendum is appended or following the termination of your
Employment). The Company or any of its Subsidiaries shall reimburse you for any
reasonable out-of-pocket and properly documented expenses you incur in
connection with such cooperation provided that such expenses are approved in
advance by the Company or Employer. 5. Enforcement. You acknowledge and agree
that the promises contained in this Countries Addendum are necessary to the
protection of the legitimate business interests of your Employer, the Company
and its Subsidiaries, including without limitation its and their Confidential
Information, trade secrets and good will, and are material and integral to the
undertakings of the Company under this Award to which this Countries Addendum is
appended. You further agree that one or more of your Employer, the Company and
its Subsidiaries will be irreparably harmed in the event you do not perform such
provisions in accordance with their specific terms or otherwise breach the
promises made herein. Accordingly, your Employer, the Company and any of its
Subsidiaries shall each be entitled to preliminary or permanent injunctive or
other equitable relief or remedy without the need to post bond, and to recover
its or their reasonable attorney’s/legal fees and costs incurred in securing
such relief, in addition to, and not in lieu of, any other relief or remedy at
law to which it or they may be entitled, including the immediate forfeiture of
any as-yet unvested portion of the Award. You further agree that, the periods of
restriction contained in this Countries Addendum shall be tolled, and shall not
run, during any period in which you are in violation of the terms of this
Countries Addendum, so that your Employer, the Company and its Subsidiaries
shall have the full protection of the periods agreed to herein. 6. No Waiver. No
delay by your Employer, the Company or any of its Subsidiaries in exercising any
right under this Countries Addendum shall operate as a waiver of that right or
of any other right. Any waiver or consent as to any of the provisions herein
provided by your Employer, the Company or any of its Subsidiaries must be in
writing, is effective only in that instance, and may not be construed as a
broader waiver of rights or as a bar to enforcement of the provision(s) at issue
on any other occasion. 7. Relationship to Other Agreements. This Addendum
supplements and does not limit, amend or replace any other obligations you may
have under applicable law or any other agreement or understanding you may have
with your Employer, the Company or any of its Subsidiaries or pursuant to the
applicable policies of any of them, whether such additional obligations have
been agreed to in the past, or are agreed to in the future. 8. Interpretation of
Business Protections. The agreements made by you in Paragraphs 1 and 2 above
shall be construed and interpreted in any judicial or other adjudicatory
proceeding to permit their enforcement to the maximum extent permitted by law,
and each of the provisions to this Countries Addendum is severable and
independently enforceable without reference to the enforcement of any other
provision. If any restriction set forth in this Countries Addendum is found by
any court of competent jurisdiction to be unenforceable because it extends for
too long a period of time or over too great a range of activities or in too
broad a geographic area, it shall be interpreted to extend only over the maximum
period of time, range of activities or geographic area as 40



--------------------------------------------------------------------------------



 
[exhibit103statestreet201124.jpg]
to which it may be enforceable. 9. Assignment. Except as provided otherwise
herein, this Countries Addendum shall be binding upon and inure to the benefit
of both parties and their respective successors and assigns, including any
person or entity which acquires the Company or its assets or business; provided,
however, that your obligations are personal and may not be assigned by you. 10.
Electronic Acceptance. By accepting this Award electronically, you will be
deemed to have acknowledged and agreed that you are bound by the terms of this
Countries Addendum, and it shall be deemed to have been accepted by the Company.
11. Notification Requirement. Until 45 days after the period of restriction
under Paragraph 2 expires, you shall give notice to the Company of each new
business activity you plan to undertake, at least 5 business days prior to
beginning any such activity. Such notice shall state the name and address of the
Person for whom such activity is undertaken and the nature of your business
relationship(s) and position(s) with such Person. You shall provide the Company
with such other pertinent information concerning such business activity as the
Company may reasonably request in order to determine your continued compliance
with your obligations under this Countries Addendum. 12. Certain Limitations.
Nothing in this Countries Addendum prohibits you from reporting possible
violations of law or regulation to any governmental agency or regulatory
authority or from making other relevant disclosures that are protected under the
whistleblower provisions of federal law or regulation. Moreover, nothing in this
Countries Addendum requires you to notify the Company that you have made any
such report or disclosure. However, in connection with any such activity, you
acknowledge you must take reasonable precautions to ensure that any confidential
information that is disclosed to such authority is not made generally available
to the public, including by informing such authority of the confidentiality of
the same. O. ITALY
______________________________________________________________________ No
country-specific provisions. P. JAPAN
______________________________________________________________________ No
country-specific provisions. Q. JERSEY 41



--------------------------------------------------------------------------------



 
[exhibit103statestreet201125.jpg]
______________________________________________________________________ No
country-specific provisions. R. LUXEMBOURG
______________________________________________________________________ In
consideration of your receipt of this Award, you expressly agree to comply with
the terms and conditions below without regard to whether or not any amount has
been forfeited, paid, delivered or repaid, under this Award at any time,
including the time you separate from service with your Employer, the Company and
its Subsidiaries. Your failure to comply with the terms and conditions below may
result in the sole determination of the Company in the forfeiture of any or all
of the amounts remaining to be paid under this Award. All terms used herein
shall have the meaning given to them in the Plan or this Award, except as
otherwise expressly provided herein. 1. Notice Period Upon Resignation. (a) In
order to permit the Company and its Subsidiaries to safeguard their business
interests and goodwill in the event of your resignation from Employment for any
reason, if you hold the title Executive Vice President or higher you are
required to give your Employer advance notice of your resignation as per the
legal provisions. (b) During the Notice Period, you will cooperate with your
employer, as well as the Company and its Subsidiaries, and provide them with any
requested information to assist with transitioning your duties, accomplishing
its or their business, and/or preserving its or their client relationships. In
its sole discretion, during the Notice Period, your Employer or the Company may
place you on a partial or complete leave of absence and relieve you of some or
all of your duties and responsibilities. Except as provided otherwise in
Paragraph (d) below, at all times during the Notice Period you shall continue to
be an employee of your Employer, shall continue to receive your regular salary
and benefits and you will continue to comply with the applicable policies of
your Employer, the Company, and its Subsidiaries. However, you will not be
eligible for any incentive compensation awards made on or after the first day of
the Notice Period. (c) You agree that should you fail to provide advance notice
of your resignation as required in this Paragraph 1, your Employer, the Company
or any of its Subsidiaries shall be entitled to a compensatory payment in
addition to any other remedies available under law. (d) At any time during the
Notice Period and upon your request formulated in writing, the Company or your
Employer may release you from your obligations under this Section 1, and give
immediate effect to your resignation; provided that such action shall not affect
your other obligations under this Countries Addendum. 2. Non-Competition. (a)
This Paragraph 2 shall apply to you at any time that you hold the title of
Executive Vice President or higher. (b) During your Employment you will not,
directly or indirectly, whether as owner, partner, investor, consultant, agent,
co-venturer or otherwise, compete with your Employer, the Company or any of its
Subsidiaries in any geographic area in which it or 42



--------------------------------------------------------------------------------



 
[exhibit103statestreet201126.jpg]
they do business, or undertake any planning for any business competitive with
the business of your Employer, the Company or any of its Subsidiaries.
Specifically, but without limiting the foregoing, you agree not to engage in any
manner in any activity that is directly or indirectly competitive or potentially
competitive with the business of your Employer, the Company or any of its
Subsidiaries as conducted or under consideration at any time during your
Employment and further agree not to work or provide services, in any capacity,
whether as an employee, independent contractor or otherwise, whether with or
without compensation, to any Person who is engaged in any business that is
competitive with the business of your Employer, the Company or any of its
Subsidiaries for which you have provided services, as conducted or in planning
during your Employment. The foregoing, however, shall not prevent your passive
ownership of two percent (2%) or less of the equity securities of any publicly
traded company. (c) For the 12 months after you leave the company, whatever the
reason, you will not, directly or indirectly, as a self-employed person whether
as owner, co- venturer or otherwise, compete with your Employer, the Company or
any of its Subsidiaries in any geographic area in which it or they do business,
or undertake any planning for any business competitive with the business of your
Employer, the Company or any of its Subsidiaries, this area being in any case
limited to the Grand-Duchy of Luxembourg. Specifically, but without limiting the
foregoing, you agree not to engage in any manner as a self-employed person in
any activity that is directly or indirectly competitive or potentially
competitive with the business of your Employer, the Company or any of its
Subsidiaries as conducted or under consideration at any time during your
Employment. The foregoing, however, shall not prevent your passive ownership of
two percent (2%) or less of the equity securities of any publicly traded
company. 3. Definitions. For the purpose of this Countries Addendum, the
following terms are defined as follows: (a) “Client” means a present or former
customer or client of the Company or any of its Subsidiaries with whom you have
had, or with whom persons you have supervised have had, substantive and
recurring personal contact during your Employment with the Company or any of its
Subsidiaries. A former customer or client means a customer or client for which
the Company or any of its Subsidiaries stopped providing all services within
twelve months prior to the date your Employment with your Employer ends. (b)
“Person” means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust and any other entity or
organization, other than your Employer, the Company or any of its Subsidiaries.
(c) “Subsidiaries” means any entity controlling, controlled by or under common
control with the Company, including direct and indirect subsidiaries. 4.
Post-Employment Cooperation. You agree that, following the termination of your
Employment with the Company and its Subsidiaries, you will reasonably cooperate
with the Company or the relevant Subsidiary with respect to any matters arising
during or related to your Employment, including but not limited to reasonable
cooperation in connection with any litigation, governmental investigation, or
regulatory or other proceeding (even if such litigation, governmental
investigation, or regulatory or other proceeding arises following the date of
this Award to which this Countries Addendum is appended or following the
termination of your Employment). The Company or any of its Subsidiaries shall
reimburse you for any reasonable out-of- pocket and properly documented expenses
you incur in connection with such 43



--------------------------------------------------------------------------------



 
[exhibit103statestreet201127.jpg]
cooperation. 5. Enforcement. You acknowledge and agree that the promises
contained in this Countries Addendum are necessary to the protection of the
legitimate business interests of your Employer, the Company and its
Subsidiaries, including without limitation its and their confidential
information, trade secrets and good will, and are material and integral to the
undertakings of the Company under this Award to which this Countries Addendum is
appended. You further agree that one or more of your Employer, the Company and
its Subsidiaries will be irreparably harmed in the event you do not perform such
provisions in accordance with their specific terms or otherwise breach the
promises made herein. Accordingly, your Employer, the Company and any of its
Subsidiaries shall each be entitled to preliminary or permanent injunctive or
other equitable relief or remedy without the need to post bond, and to recover
its or their reasonable attorney’s fees and costs incurred in securing such
relief, in addition to, and not in lieu of, any other relief or remedy at law to
which it or they may be entitled, including the immediate forfeiture of any
as-yet unvested portion of the Award. 6. No Waiver. No delay by your Employer,
the Company or any of its Subsidiaries in exercising any right under this
Countries Addendum shall operate as a waiver of that right or of any other
right. Any waiver or consent as to any of the provisions herein provided by your
Employer, the Company or any of its Subsidiaries must be in writing, is
effective only in that instance, and may not be construed as a broader waiver of
rights or as a bar to enforcement of the provision(s) at issue on any other
occasion. 7. Relationship to Other Agreements. This Addendum supplements and
does not limit, amend or replace any other obligations you may have under
applicable law or any other agreement or understanding you may have with your
Employer, the Company or any of its Subsidiaries or pursuant to the applicable
policies of any of them, whether such additional obligations have been agreed to
in the past, or are agreed to in the future. 8. Interpretation of Business
Protections. The agreements made by you in Paragraphs 1 and 2 above shall be
construed and interpreted in any judicial or other adjudicatory proceeding to
permit their enforcement to the maximum extent permitted by law, and each of the
provisions to this Countries Addendum is severable and independently enforceable
without reference to the enforcement of any other provision. If any restriction
set forth in this Countries Addendum is found by any court of competent
jurisdiction to be unenforceable because it extends for too long a period of
time or over too great a range of activities or in too broad a geographic area,
it shall be interpreted to extend only over the maximum period of time, range of
activities or geographic area as to which it may be enforceable. 9. Assignment.
Except as provided otherwise herein, this Countries Addendum shall be binding
upon and inure to the benefit of both parties and their respective successors
and assigns, including any person or entity which acquires the Company or its
assets or business; provided, however, that your obligations are personal and
may not be assigned by you. 10. Electronic Acceptance. By accepting this Award
electronically, you will be deemed to have acknowledged and agreed that you are
bound by the terms of this Countries Addendum, and it shall be deemed to have
been accepted by the Company. 11. Notification Requirement. Until 45 days after
the period of restriction 44



--------------------------------------------------------------------------------



 
[exhibit103statestreet201128.jpg]
under Paragraph 2 expires, you shall give notice to the Company of each new
business activity you plan to undertake, at least 5 business days prior to
beginning any such activity. Such notice shall state the name and address of the
Person for whom such activity is undertaken and the nature of your business
relationship(s) and position(s) with such Person. You shall provide the Company
with such other pertinent information concerning such business activity as the
Company may reasonably request in order to determine your continued compliance
with your obligations under this Countries Addendum. 12. Certain Limitations (a)
Nothing this Countries Addendum prohibits you from reporting possible violations
of federal law or regulation to any governmental agency or regulatory authority
or from making other disclosures that are protected under the whistleblower
provisions of federal law or regulation. Moreover, nothing in this Countries
Addendum requires you to notify the Company that you have made any such report
or disclosure. However, in connection with any such activity, you acknowledge
you must take reasonable precautions to ensure that any confidential information
that is disclosed to such authority is not made generally available to the
public, including by informing such authority of the confidentiality of the
same. (b) Despite the foregoing, you also acknowledge that you are not permitted
to disclose to any third-party, including any governmental or regulatory
authority, any information learned in the course of your Employment that is
protected from disclosure by any applicable privilege, including but not limited
to the attorney-client privilege, attorney work product doctrine, and/or
privileges applicable to information covered by the bank secrecy (Article 41 of
the Law on the financial sector dated April 5, 1993, as amended), including
information that would reveal the existence or contemplated filing of a
suspicious activity report. Your Employer, the Company and its Subsidiaries do
not waive any applicable privileges or the right to continue to protect its and
their privileged attorney-client information, attorney work product, and other
privileged information. S. NETHERLANDS
______________________________________________________________________ 1. Waiver
of Termination Rights. As a condition to the grant of this Award, you hereby
waive any and all rights to compensation or damages as a result of the
termination of Employment with the Company and the Subsidiary that employs you
in the Netherlands for any reason whatsoever, insofar as those rights result or
may result from (a) the loss or diminution in value of such rights or
entitlements under the Plan, or (b) your ceasing to have rights under, or
ceasing to be entitled to any awards under the Plan as a result of such
termination. T. NORWAY
______________________________________________________________________ 45



--------------------------------------------------------------------------------



 
[exhibit103statestreet201129.jpg]
No country-specific provisions. U. POLAND
______________________________________________________________________ Kopię tej
Umowy w języku polskim może Pan/Pani otrzymać wchodząc na Stronę. V. SINGAPORE
______________________________________________________________________ 1.
Qualifying Person Exemption. The following provision shall replace Section 16(h)
of the Agreement: The grant of the Award under the Plan is being made pursuant
to the “Qualifying Person” exemption” under section 273(1)(f) of the Securities
and Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Plan has not been and will
not be lodged or registered as a prospectus with the Monetary Authority of
Singapore and is not regulated by any financial supervisory authority pursuant
to any legislation in Singapore. Accordingly, statutory liability under the SFA
in relation to the content of prospectuses shall not apply. You should note
that, as a result, the Award is subject to section 257 of the SFA and you will
not be able to make (i) any subsequent sale of shares of Common Stock in
Singapore or (ii) any offer of such subsequent sale of shares of Common Stock
subject to the Award in Singapore, unless such sale or offer is made pursuant to
the exemptions under Part XIII Division (1) Subdivision (4) (other than section
280) of the SFA (Chapter 289, 2006 Ed.). W. SOUTH AFRICA
______________________________________________________________________ No
country-specific provisions. X. SWITZERLAND
______________________________________________________________________
Securities Law Notice. The offer of the Award is not intended to be publicly
offered in Switzerland. Because the offer of the Award is considered a private
offering, it is not 46



--------------------------------------------------------------------------------



 
[exhibit103statestreet201130.jpg]
subject to registration in Switzerland. Neither this document nor any other
materials relating to the Award constitutes a prospectus as such term is
understood pursuant to article 652a of the Swiss Code of Obligations, and
neither this document nor any other materials relating to the Award may be
publicly distributed nor otherwise made publicly available in Switzerland.
Neither this document nor any other offering or marketing material relating to
the Award have been or will be filed with, approved or supervised by any Swiss
regulatory authority (in particular, the Swiss Financial Market Supervisory
Authority (“FINMA”). Y. TAIWAN
______________________________________________________________________ No
country-specific provisions. Z. UNITED ARAB EMIRATES
______________________________________________________________________
Securities Law Notice. This document may not be distributed in the Kingdom
except to such persons as are permitted under the Rules on the Offer of
Securities and Continuing Obligations issued by the Capital Market Authority.
The Capital Market Authority does not make any representation as to the accuracy
or completeness of this document, and expressly disclaims any liability
whatsoever for any loss arising from, or incurred in reliance upon, any part of
this document. Prospective recipients of the securities offered hereby should
conduct their own due diligence on the accuracy of the information relating to
the securities. If you do not understand the contents of this document, you
should consult an authorized financial adviser. AA. UNITED KINGDOM
______________________________________________________________________ 1. Income
Tax and Social Insurance Contribution Withholding. Without limitation to Section
11 of the Agreement, you hereby agree that you are liable for all Tax-Related
Items and hereby consent to pay all such Tax-Related Items, as and when
requested by the Company and or your Employer (if different) or by HM Revenue &
Customs (“HMRC”) (or any other tax authority or any other relevant authority).
You also hereby agree to indemnify and keep indemnified the Company and your
Employer (if different) against any Tax-Related Items that they are required to
pay or withhold on your behalf or have paid or will pay to HMRC (or any other
tax authority or any other relevant authority). Notwithstanding the foregoing,
if you are a director or executive officer of the Company (within the meaning of
Section 13(k) of the Exchange Act), you understand that you may not be able to
indemnify the Company for the amount of any income tax not collected from or
paid by you within ninety (90) days of the end of the 47



--------------------------------------------------------------------------------



 
[exhibit103statestreet201131.jpg]
U.K. tax year in which the event giving rise to the Tax-Related Items occurs as
it may be considered to be a loan and therefore, it may constitute a benefit to
you on which additional income tax and National Insurance contributions (“NICs”)
may be payable. You understand that you will be responsible for reporting and
paying any income tax due on this additional benefit directly to HMRC under the
self-assessment regime and for paying to the Company and/or your Employer (as
appropriate) the amount of any NICs due on this additional benefit, which may
also be recovered from you by any of the means referred to in Section 11 of the
Agreement. 2. Exclusion of Claim. You acknowledge and agree that you will have
no entitlement to compensation or damages insofar as such entitlement arises or
may arise from your ceasing to have rights under or to be entitled to the
Deferred Shares, whether or not as a result of such termination, (whether such
termination is in breach of contract or otherwise), or from the loss or
diminution in value of the Deferred Shares. Upon the grant of your Award, you
shall be deemed irrevocably to have waived any such entitlement. 3. Notice and
Non-Compete. In consideration of your receipt of this Award, you expressly agree
to comply with the terms and conditions below without regard to whether or not
any amount has been forfeited, paid, delivered or repaid, under this Award at
any time, including the time you separate from service with your Employer, the
Company and its Subsidiaries. It is a condition of this Award that, if you fail
to comply with the terms and conditions below, then the Company may in its
absolute discretion determine that any or all of the amounts remaining to be
paid under this Award should be forfeited. All terms used herein shall have the
meaning given to them in the Plan or the Award, except as otherwise expressly
provided herein. (a) Notice Period Upon Resignation. (i) In order to permit the
Company and its Subsidiaries to safeguard their business interests and goodwill
in the event of your resignation from Employment for any reason, you agree to
give your Employer advance notice of your resignation. The duration of the
advance notice you provide (the “Notice Period”) will be determined by your
title at the time you deliver such notice, as follows: (1) If you are a member
of the State Street Corporation Management Committee, you will give 180 days’
advance notice; and (2) If you are an Executive Vice President or higher, you
will give 90 days’ advance notice. For the avoidance of doubt, the Notice
Periods set out above shall be subject always to any contractual obligation you
have to give a longer period of notice of termination of your Employment
(whether such obligation is contained in your contract of Employment or any
other agreement to which you are a party). (ii) During the Notice Period, you
will cooperate with your Employer, as well as the Company and its Subsidiaries,
and provide them with any requested information to assist with transitioning
your duties, accomplishing its or their business, and/or preserving its or their
client relationships. In its sole discretion, 48



--------------------------------------------------------------------------------



 
[exhibit103statestreet201132.jpg]
during the Notice Period, your Employer or the Company may place you on a
partial or complete leave of absence and relieve you of some or all of your
duties and responsibilities. Except as provided otherwise in (iii) below, at all
times during the Notice Period you shall continue to be an employee of your
Employer, shall continue to receive your regular salary and benefits and you
will continue to comply with the applicable policies of your Employer, the
Company, and its Subsidiaries. However, you will not be eligible for any
incentive compensation awards made on or after the first day of the Notice
Period or to accrue any vacation save as required by statute. (iii) In its sole
discretion, at any time during the Notice Period, the Company or your Employer
may release you from your obligations under this Paragraph (a) by giving
immediate effect to your resignation and making a payment of basic salary in
lieu of any notice due; provided that such action shall not affect your other
obligations under this Countries Addendum. (b) Non-Competition. (i) This
Paragraph (b) shall apply to you at any time that you hold the title of
Executive Vice President or higher and following the termination of your
Employment where you held the title of Executive Vice President or higher
immediately prior to such termination. (ii) During your Employment and for the
12 months following its termination for any reason, you will not within the
Restricted Territory, directly or indirectly, whether as owner, director,
partner, investor, consultant, agent, employee, co- venturer or otherwise and
whether alone or in conjunction with or on behalf of any other person: (1)
become engaged, employed, concerned or interested in or provide technical,
commercial or professional advice to, any Person which supplies or provides (or
intends to supply or provide) Products or Services in competition with such
parts of the business of the Employer or any Relevant Group Company with which
you were materially engaged or involved or for which you were responsible during
the Relevant Period; (2) compete with your Employer or any Relevant Group
Company, or undertake any planning for any business competitive with the
business of your Employer or any Relevant Group Company; (3) engage in any
manner in any activity that is directly or indirectly competitive or potentially
competitive with the business of your Employer, or any Relevant Group Company as
conducted or under consideration during the Relevant Period and further agree
not to work or provide services, in any capacity, whether as an employee,
independent contractor or otherwise, whether with or without compensation, to
any Person who is engaged in any business that is competitive with the business
of your Employer or any Relevant Group Company, as conducted or in planning
during the Relevant Period. (iii) The period of 12 months referred to in
Paragraph (b)(ii) above will be reduced by one day for every day during which,
at the Employer’s direction, you are on a complete leave of absence pursuant to
Paragraph 3(a)(ii) above. 49



--------------------------------------------------------------------------------



 
[exhibit103statestreet201133.jpg]
(iv) Nothing in this Paragraph (b) shall prevent your ownership for investment
purposes only of shares or other securities of two percent (2%) or less of the
total issued capital of any company whether or not its securities are publicly
traded. (c) Definitions. For the purpose of this Countries Addendum, the
following terms are defined as follows: (i) “Client” means a customer or client
of the Company or any of its Subsidiaries with whom you have had, or with whom
persons you have supervised have had, substantive and recurring personal contact
during the Relevant Period. (ii) “Products or Services” means any products or
services which are of the same kind as, of a materially similar kind to, or
competitive with, any products or services supplied or provided by your Employer
or Relevant Group Company and with which you were materially concerned or
connected within the Relevant Period. (iii) “Person” means an individual, a
corporation, a limited liability company, an association, a partnership, a
limited liability partnership, an estate, a trust and any other entity or
organization (whether conducted on its own or as part of a wider entity), other
than your Employer, the Company or any of its Subsidiaries. (iv) “Relevant Group
Company” means the Company and/or any Subsidiaries for which you have performed
services or in respect of which you have had operational or managerial
responsibility at any time during the Relevant Period. (v) “Relevant Period”
means the period of 24 months immediately before the date of termination of your
Employment, or (where such provision is applied) the date of commencement of any
period of complete leave of absence pursuant to Paragraph 3(a)(ii). (vi)
“Restricted Territory” means any area or territory: (1) in which you worked
during the Relevant Period; and/or (2) in relation to which you were responsible
for, or materially involved in, the supply of Products or Services in the
Relevant Period. (vii) “Subsidiaries” means any entity controlling, controlled
by or under common control with the Company, including direct and indirect
subsidiaries. (d) Post-Employment Cooperation. You agree that, following the
termination of your Employment with the Company and its Subsidiaries, you will
reasonably cooperate with the Company or the relevant Subsidiary with respect to
any matters arising during or related to your Employment, including but not
limited to reasonable cooperation in connection with any litigation,
governmental investigation, or regulatory or other proceeding (even if such
litigation, governmental investigation, or regulatory or other proceeding arises
following the date of this Award to which this Countries Addendum is appended or
following the termination of your Employment). The Company or any of its
Subsidiaries shall reimburse you for any reasonable out-of- pocket and properly
documented expenses you incur in connection with such cooperation. (e)
Enforcement. You acknowledge and agree that the promises contained in this
Countries Addendum are necessary to the protection of the legitimate business
interests of your Employer, the Company and its Subsidiaries, including without
50



--------------------------------------------------------------------------------



 
[exhibit103statestreet201134.jpg]
limitation its and their confidential information, trade secrets and goodwill,
and are material and integral to the undertakings of the Company under this
Award to which this Countries Addendum is appended. You further agree that one
or more of your employer, the Company and its Subsidiaries will be irreparably
harmed in the event you do not perform such provisions in accordance with their
specific terms or otherwise breach the promises made herein. Accordingly, your
Employer, the Company and any of its Subsidiaries shall each be entitled to
preliminary or permanent injunctive or other equitable relief or remedy without
the need to post bond, and to recover its or their reasonable attorney’s fees
and costs incurred in securing such relief, in addition to, and not in lieu of,
any other relief or remedy at law to which it or they may be entitled, including
the immediate forfeiture of any as-yet unvested portion of the Award. You
further agree that, the periods of restriction contained in this Countries
Addendum shall be tolled, and shall not run, during any period in which you are
in violation of the terms of this Countries Addendum, so that your Employer, the
Company and its Subsidiaries shall have the full protection of the periods
agreed to herein. (f) No Waiver. No delay by your Employer, the Company or any
of its Subsidiaries in exercising any right under this Countries Addendum shall
operate as a waiver of that right or of any other right. Any waiver or consent
as to any of the provisions herein provided by your Employer, the Company or any
of its Subsidiaries must be in writing, is effective only in that instance, and
may not be construed as a broader waiver of rights or as a bar to enforcement of
the provision(s) at issue on any other occasion. (g) Relationship to Other
Agreements. This Addendum supplements and does not limit, amend or replace any
other obligations you may have under applicable law or any other agreement or
understanding you may have with your Employer, the Company or any of its
Subsidiaries or pursuant to the applicable policies of any of them, whether such
additional obligations have been agreed to in the past, or are agreed to in the
future. (h) Interpretation of Business Protections. The agreements made by you
in Paragraphs (a) and (b) above shall be construed and interpreted in any
judicial or other adjudicatory proceeding to permit their enforcement to the
maximum extent permitted by law, and each of the provisions to this Countries
Addendum is severable and independently enforceable without reference to the
enforcement of any other provision. If any restriction set forth in this
Countries Addendum is found by any court of competent jurisdiction to be
unenforceable because it extends for too long a period of time or over too great
a range of activities or in too broad a geographic area, it shall be interpreted
to extend only over the maximum period of time, range of activities or
geographic area as to which it may be enforceable. (i) Assignment. Except as
provided otherwise herein, this Countries Addendum shall be binding upon and
inure to the benefit of both parties and their respective successors and
assigns, including any person or entity which acquires the Company or its assets
or business; provided, however, that your obligations are personal and may not
be assigned by you. (j) Electronic Acceptance. By accepting this Award
electronically, you will be deemed to have acknowledged and agreed that you are
bound by the terms of this Countries Addendum, and it shall be deemed to have
been accepted by the Company. 51



--------------------------------------------------------------------------------



 
[exhibit103statestreet201135.jpg]
(k) Notification Requirement. Until 45 days after the period of restriction
under this Paragraph 3 (b) expires, you shall give notice to the Company of each
new business activity you plan to undertake, at least 5 business days prior to
beginning any such activity. Such notice shall state the name and address of the
Person for whom such activity is undertaken and the nature of your business
relationship(s) and position(s) with such Person. You shall provide the Company
with such other pertinent information concerning such business activity as the
Company may reasonably request in order to determine your continued compliance
with your obligations under this Countries Addendum. (l) Certain Limitations (i)
Nothing this Countries Addendum prohibits you from reporting possible violations
of law or regulation to any governmental agency or regulatory authority or from
making other disclosures that are protected under the whistleblower provisions
of law or regulation. Moreover, nothing in this Countries Addendum requires you
to notify the Company that you have made any such report or disclosure. However,
in connection with any such activity, you acknowledge you must take reasonable
precautions to ensure that any confidential information that is disclosed to
such authority is not made generally available to the public, including by
informing such authority of the confidentiality of the same. (ii) Despite the
foregoing, you also acknowledge that you are not permitted to disclose to any
third-party, including any governmental or regulatory authority, any information
learned in the course of your Employment that is protected from disclosure by
any applicable privilege, including but not limited to the attorney- client
privilege, attorney work product doctrine, the bank examiner’s privilege, and/or
privileges applicable to information covered by the Bank Secrecy Act (31 U.S.C.
§§ 5311-5330), including information that would reveal the existence or
contemplated filing of a suspicious activity report. Your Employer, the Company
and its Subsidiaries do not waive any applicable privileges or the right to
continue to protect its and their privileged attorney-client information,
attorney work product, and other privileged information. * * * * * 52



--------------------------------------------------------------------------------



 
[exhibit103statestreet201136.jpg]
OFFER DOCUMENT STATE STREET CORPORATION 2017 STOCK INCENTIVE PLAN OFFER OF
DEFERRED STOCK TO AUSTRALIAN RESIDENT EMPLOYEES GRANT DATE: [______________]
INVESTMENT IN SHARES INVOLVES A DEGREE OF RISK. EMPLOYEES WHO ELECT TO
PARTICIPATE IN THE PLAN SHOULD MONITOR THEIR PARTICIPATION AND CONSIDER ALL RISK
FACTORS RELEVANT TO THE PURCHASE OF COMMON STOCK UNDER THE PLAN AS SET OUT IN
THIS OFFER DOCUMENT AND THE ADDITIONAL DOCUMENTS. ANY ADVICE CONTAINED IN THIS
OFFER DOCUMENT IN RELATION TO THE DEFERRED STOCK BEING OFFERED UNDER THE PLAN
DOES NOT TAKE INTO ACCOUNT THE OBJECTIVES, FINANCIAL SITUATION AND NEEDS OF ANY
INDIVIDUAL EMPLOYEE. EMPLOYEES SHOULD CONSIDER OBTAINING THEIR OWN FINANCIAL
PRODUCT ADVICE FROM AN INDEPENDENT PERSON LICENSED BY THE AUSTRALIAN SECURITIES
AND INVESTMENTS COMMISSION TO GIVE ADVICE ABOUT PARTICIPATING IN THE PLAN. 53



--------------------------------------------------------------------------------



 
[exhibit103statestreet201137.jpg]
OFFER OF DEFERRED STOCK TO AUSTRALIAN RESIDENT EMPLOYEES STATE STREET
CORPORATION 2017 STOCK INCENTIVE PLAN We are pleased to provide you with this
offer to participate in the State Street Corporation 2017 Stock Incentive Plan
(and any sub-plan established thereunder) (U.S. Plan) as supplemented for
implementation in Australia by the Australian Addendum to the State Street
Corporation 2017 Stock Incentive Plan (Australian Addendum). The U.S. Plan as
supplemented by the Australian Addendum is hereinafter referenced as the “Plan.”
This Offer Document sets out information about grants of Deferred Stock
(referenced as “Restricted Common Stock Units” in the U.S. Plan) (Awards) under
the Plan and the Deferred Stock Award Agreement (Agreement) to Australian
resident employees of subsidiaries of State Street Corporation (Company). The
purpose of the U.S. Plan is to advance the interests of the Company by providing
for the grant of Common Stock- based Awards. Terms defined in the U.S. Plan and
the Australian Addendum have the same meaning in this Offer Document. 1. OFFER
This is an Offer of Deferred Stock, as may be granted from time to time in
accordance with the Plan by the Company to selected eligible employees of
Australian Affiliates. The grant of Deferred Stock under the Plan is intended to
comply with the provisions of the Australian Corporations Act 2001 (Cth)
(Corporations Act 2001), Australian Securities and Investment Commission (ASIC)
Regulatory Guide 49 and ASIC Class Order 14/1000. 2. TERMS OF GRANT The terms of
your Award incorporate the rules of the Plan, this Offer Document and your
Agreement. By accepting your Award, you will be bound by the rules of this Offer
Document, the Plan and your Agreement. 3. ADDITIONAL DOCUMENTS In addition to
the information set out in this Offer Document, the following attached documents
provide further information necessary to make an informed decision about
participating in the Plan: (a) The U.S. Plan and related U.S. prospectus; (b)
the Agreement and the Countries Addendum; (c) the Australian Addendum; and 54



--------------------------------------------------------------------------------



 
[exhibit103statestreet201138.jpg]
(d) the Employee Information Supplement. (collectively Additional Documents).
The U.S. Plan document sets out, among other details, the nature of your Award
and the consequences of a change in the nature or status of your Employment. To
the extent of any inconsistency between (a) this Offer Document or the
Australian Addendum and (b) any Additional Document (other than the Offer
Document and Australian Addendum), the terms of the Offer Document (and
Australian Addendum) will apply. 4. RELIANCE ON STATEMENTS You should not rely
upon any oral statements made to you in relation to this Offer. You should only
rely upon the statements contained in this Offer Document and the Additional
Documents when considering your participation in the Plan. 5. WHO IS ELIGIBLE TO
PARTICIPATE You are eligible to participate in the Plan if, at the time of the
offer, you are an Australian resident employee, officer, consultant, advisor or
non-employee Director of the Company or an Australian subsidiary and meet the
eligibility requirements established under the Plan. 6. ACCEPTING AN AWARD Your
Agreement sets out the key details of your Award. To accept your grant you must
expressly accept the Award within the period set out in your Agreement, and in
any case no more than thirty (30) days from the date on which the Board made the
determination to grant the Award. 7. WHAT ARE THE MATERIAL TERMS OF AN AWARD?
(a) What is Deferred Stock? A Deferred Stock Award represents the right to
receive shares of Common Stock of the Company on fulfilment of the time-based
vesting conditions set out in your Agreement. When your Deferred Stock vests,
you will be issued shares of the Company’s Common Stock at no monetary cost to
you. The Deferred Stock is considered “restricted” because it will be subject to
forfeiture and restrictions on transfer until it vests. The restrictions will be
set forth in the attached Agreement. (b) Do I have to pay any money to receive
the Deferred Stock Award? No. You do not pay any monetary consideration to
receive this Award, and you do not pay any monetary consideration to receive the
shares of Common Stock subject to your Award upon vesting. 55



--------------------------------------------------------------------------------



 
[exhibit103statestreet201139.jpg]
(c) How many shares of Common Stock will I receive upon vesting of my Deferred
Stock Award? Your Agreement will indicate the number of shares of Common Stock
subject to your Award. (d) When do I become a Stockholder? You are not a
stockholder merely as a result of holding an Award, and your Award does not
entitle you to vote or receive dividends, notices of meeting, proxy statements
or other materials provided to stockholders until the shares of Common Stock are
issued to you upon vesting. You should also refer to your Agreement for details
of the consequences of a change in the nature of your Employment. (e) Can I
transfer my Award to someone else? No. However, once shares of Common Stock are
issued to you upon vesting, the shares will be freely tradeable and
transferable. Please note, though, the possible disclosure obligations included
under clause 9. 8. WHAT IS A SHARE OF STOCK IN THE COMPANY? Common stock of a
U.S. corporation is analogous to ordinary shares of an Australian company. Each
holder of Common Stock is entitled to one vote for every share of Common Stock
held in the Company. Dividends may be paid on the shares of Common Stock out of
any funds of the Company legally available for dividends at the discretion of
the Board of Directors of the Company. The shares of Common Stock are traded on
the New York Common Stock Exchange and are traded under the symbol STT. Shares
of Common Stock are not liable to any further calls for payment of capital or
for other assessment by the Company and have no sinking fund provisions,
pre-emptive rights, conversion rights or redemption provisions. 9. HOW CAN I
OBTAIN UPDATED INDICATIVE EXAMPLES OF THE CURRENT MARKET PRICE IN AUSTRALIAN
DOLLARS? Within a reasonable period following your request, the Company
undertakes to provide you with the Australian dollar equivalent of the current
market price of a share of Common Stock, (calculated as at the date of your
request). The current market price for this purpose will be the final sale price
of a share of Common Stock on the New York Common Stock Exchange on the trading
day immediately preceding the date of your request. The Australian dollar
equivalent of these prices will be calculated using the Australian/U.S. dollar
exchange rate published by an Australian bank on the business day immediately
preceding the date of your request. Please note that the Australian dollar
equivalent of these prices is only provided as information and not as a
prediction 56



--------------------------------------------------------------------------------



 
[exhibit103statestreet201140.jpg]
of the Australian dollar equivalent of the fair market value of a share of
Common Stock at the time of vesting. The Australian dollar equivalent at these
times will depend on the exchange rate applied by your bank in converting your
Australian dollars to U.S. Dollars at the time of vesting. The exchange rate is
available at: http://www.rba.gov.au/statistics/frequency/exchange-rates.html You
should direct your request to: Name: John T. Sheehan Title: Compensation
Consultant, Global Benefits & Equity Australian Affiliate means State Street
Australia Limited; State Street Global Advisors Australia; State Street Bank and
Trust Company – Sydney Branch and any other Associated Body Corporate employing
Employees in Australia. Address: State Street Financial Center, 1 Lincoln
Street, Boston, MA 02116, USA Phone: +1 617-664-5455 Email:
jtsheehan@statestreet.com 10. WHAT ADDITIONAL RISK FACTORS APPLY TO AUSTRALIAN
RESIDENTS' PARTICIPATION IN THE PLAN? Employees should consider generally the
risk factors connected with investing in securities and, in particular, to
holding shares of Common Stock. You should be aware that the fair market value
of shares of Common Stock underlying your Award and the future value of shares
of Common Stock you acquire and the Australian dollar equivalent of these values
will be affected by: (a) fluctuations in the Company's performance; (b)
fluctuations in the U.S.$/A$ exchange rate; (c) factors identified from time to
time by the Company's filings with the U.S. Securities and Exchange Commission;
(d) fluctuations in the domestic and international market for listed stocks (e)
general economic conditions including interest rates, inflation rates, commodity
and oil prices; (f) changes to governmental fiscal, monetary and regulatory
policies; (g) legislation or regulation; (h) the nature of the markets in which
the Company operates; and (i) general operational business risks. 57



--------------------------------------------------------------------------------



 
[exhibit103statestreet201141.jpg]
Please note that if you offer your shares of Common Stock for sale to a person
or entity resident in Australia, your offer may be subject to disclosure
requirements under Australian law. Please obtain legal advice on your disclosure
obligations before you make any such offer. 11. PLAN MODIFICATION, TERMINATION,
ETC. Subject to Section 9 of the U.S. Plan, the Board may amend, alter, suspend,
discontinue or terminate the Plan or any part of it at any time. 12. WHAT ARE
THE AUSTRALIAN TAXATION CONSEQUENCES OF PARTICIPATION IN THE PLAN? Please see
the Additional Document entitled "Employee Information Supplement – Deferred
Stock Awards" for information regarding the Australian tax treatment of your
Award. 13. WHAT ARE THE U.S. TAXATION CONSEQUENCES OF PARTICIPATION IN THE PLAN?
Employees (who are not U.S. citizens or permanent residents) will not be subject
to U.S. tax by reason only of the grant and vesting of the Deferred Stock or the
sale of shares of Common Stock, except as described in the dividends section of
the “Employee Information Supplement - Deferred Stock”. However, liability for
U.S. taxes may accrue if an employee is otherwise subject to U.S. taxes. The
above is an indication only of the likely U.S. taxation consequences for
Australian resident employees receiving Awards under the Plan. Award recipients
should seek their own advice as to the U.S. taxation consequences of Plan
participation. 14. RESTRICTION ON CAPITAL RAISING 5% LIMIT In addition to any
other limitations as identified in this Offer Document, the Plan or as
prescribed by the Board from time to time under the terms of the Plan, there is
an overall restriction on the number of shares of Common Stock that can be
issued to Australian employees. * * * * * We urge you to carefully review the
information contained in this Offer Document and the Additional Documents. If
you have any questions, please contact the person listed in Section 9. Yours
sincerely, State Street Corporation 58



--------------------------------------------------------------------------------



 
[exhibit103statestreet201142.jpg]
STATE STREET CORPORATION 2017 STOCK INCENTIVE PLAN [____] Deferred Stock Award
Agreement--Directors You have elected to defer payment of one or more of the
annual stock award, annual retainer or an additional retainer payable to you for
your services as a member of the State Street Board of Directors from the date
of the [____] Annual Meeting of Shareholders to the date of the [____] Annual
Meeting of Shareholders. The total number of shares of Stock you elected to
defer (the “Deferred Shares”) is shown on your investment report on the website
maintained by the Equity Administrator (Fidelity or another third party
designated by the Corporation). The Deferred Shares are granted under the State
Street Corporation 2017 Stock Incentive Plan (the “2017 Plan”), and are subject
to the terms and conditions contained in the 2017 Plan, the State Street
Corporation Deferred Compensation Plan for Directors (the “Deferral Plan”), the
related election forms and the terms set forth below. All capitalized terms used
herein shall have the meaning given to them in the Deferral Plan, except as
otherwise expressly provided herein. 1. The Deferred Shares plus any additional
shares of Stock determined under paragraph 3 below (the Deferred Shares plus the
shares described in paragraph 3 being hereinafter referred to as the “[____]
shares”) will be issued to you [in accordance with the election you made for the
[____] shares or as otherwise provided under the terms of the Deferral Plan]
[for Canadian directors: as soon as practicable following your Separation from
Service and, in any event, no later than the end of the calendar year in which
such Separation from Service occurs or, if later, the 15th day of the third
month following the date of such Separation from Service. For this purpose, you
will not be deemed to have a Separation from Service so long as you continue to
provide any services as a director or employee; provided, however, a Separation
from Service will be deemed to occur in the event you terminate all positions as
an employee or director of the Company, but continue to provide services as a
consultant]. In the event of your death prior to the issuance of the [____]
shares, the [____] shares will be issued to your [Beneficiary. You may designate
a Beneficiary or Beneficiaries (or change a designation previously made)] [for
Canadian directors: spouse, relatives, dependent or estate, as the beneficiaries
of the trust (your “Permitted Beneficiaries”). You may designate your Permitted
Beneficiary] by contacting the Equity Administrator. 2. Any election to change
the timing (to a later date) and/or form of payment of the [____] shares must be
made in accordance with the terms of the Deferral Plan. Please feel free to
contact the Equity Administrator (Fidelity Executive Services, 800 823 0217 –
Team 503) or the State Street Head of Executive Compensation if you have any
questions regarding the Deferral Plan or wish to request a re-deferral form. 3.
You will not have any rights as a stockholder with respect to the [____] shares
until they have been issued to you. However, if any dividends and/or
distributions



--------------------------------------------------------------------------------



 
[exhibit103statestreet201143.jpg]
(other than distributions described in paragraph 4) are paid on the Stock prior
to the date you are issued the [____] shares, the number of [____] shares
notionally credited to your account will be increased by the number of shares
obtained as follows: by dividing the total applicable dividend or distribution
you would have received if you had owned the [____] shares credited to your
account on the dividend or other distribution declaration date, by the closing
price of a share of Stock on the date the dividend or distribution was paid. 4.
The number and kind of shares constituting the [____] shares shall further be
appropriately adjusted by the Board to reflect stock splits, stock dividends or
similar changes in the capitalization of the Corporation. 5. Your rights to the
[____] shares are only those of an unsecured creditor of the Corporation.
Nothing herein or in the Deferral Plan or otherwise shall be construed as
obligating the Corporation to establish a trust or otherwise to set aside Stock
or funds to meet its obligations hereunder or under the Deferral Plan. 6.
Nothing herein or in the Deferral Plan or otherwise shall obligate the
Corporation to register the shares of Stock to be issued hereunder. You
acknowledge that Federal and state securities laws or other laws may limit the
extent to which you or your [for Canadian directors: Permitted] Beneficiary(ies)
may sell or otherwise transfer or dispose of any shares of Stock issued
hereunder. Under currently applicable rules under the Securities Exchange Act of
1934, as amended, you are required to report the award described above as a
[____] exempt award. 7. [The Board may at any time vote to accelerate the
issuance of the [____] shares to you, but only if doing so would be consistent
with the requirements of Section 409A. The Deferral Plan and the award described
herein are intended to comply with Section 409A and shall be subject to such
modifications as are necessary so to comply.] [for Canadian directors: No
additional awards may be made or awards adjusted to reduce the impact to you of
any decline in the value of the Deferred Shares.] 8. You agree that as a
precondition to the issuance of any of the [____] shares, you will pay to the
Corporation such amounts, if any (including, but not limited to, income taxes
and social insurance contributions if applicable), as are required to be
withheld by the Corporation in respect of the award and payments described
herein. 9. The Deferral Plan and the award described herein shall be construed
and administered by the Board in accordance with [applicable Federal law, but
otherwise pursuant to] the laws of the Commonwealth of Massachusetts [for
Canadian directors: to the maximum extent allowed by local law], and the
determination of the Board shall be binding on all persons.



--------------------------------------------------------------------------------



 